Exhibit 10.2

 

CONFIDENTIAL TREATMENT

 

AMENDMENT NO. 1
TO CREDIT AGREEMENT, COLLATERAL AGREEMENT AND
MASTER GUARANTEE AGREEMENT

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT, COLLATERAL AGREEMENT AND MASTER GUARANTY
AGREEMENT (this “Amendment”), dated as of September 3, 2013, among CUBIST
PHARMACEUTICALS, INC. (the “Borrower”), each other Loan Party party hereto, each
Lender party hereto, and ROYAL BANK OF CANADA (acting through one or more of its
branches or any Affiliate thereof, collectively, “Royal Bank”), as
Administrative Agent (in such capacity, the “Administrative Agent”) and in its
capacity as Issuing Bank and Swing Line Lender.  Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Existing
Credit Agreement referred to below.

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrower, the Lenders party thereto and
Royal Bank as Administrative Agent entered into that certain Credit Agreement,
dated as of November 20, 2012 (as amended, restated, supplemented, or otherwise
modified from time to time prior to the date of this Amendment, the “Existing
Credit Agreement”; the Existing Credit Agreement, as amended by this Amendment
and as may be further amended, restated, supplemented or otherwise modified form
time to time, the “Credit Agreement”).

 

(2)                                 The Borrower and the other Loan Parties have
requested that the Lenders agree to amend certain provisions of the Credit
Agreement as provided herein.

 

NOW THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments to the Loan Documents.  The
Loan Documents are, effective as of the Effective Date and subject to the
satisfaction of the conditions precedent set forth in Section 2 of this
Agreement, hereby amended as follows:

 

(a)                                 The Existing Credit Agreement is amended as
set forth in Exhibit A hereto to delete the stricken text therein (indicated
textually in the same manner as the following example:  stricken text) and to
add the double-underlined text therein (indicated textually in the same manner
as the following example:  double-underlined text);

 

(b)                                 The Master Guarantee Agreement is amended by
adding the following new Section 5.14 at the end of Article 5 thereof:

 

Section 5.14                             Keepwell. Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Guaranty in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 5.14 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 5.14, or otherwise under this Guaranty, voidable
under

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until a Payment in Full of
the Guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 5.14 constitute, and this Section 5.14 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(c)                                  The Collateral Agreement is amended by
deleting the “.” at the end of the definition of “Loan Document Obligations” in
Section 1.01 thereof and replacing it with the following:

 

“; provided that in no event shall “Loan Document Obligations” of any Guarantor
include any Excluded Swap Obligations of such Guarantor”

 

SECTION 2.                            Conditions to Effectiveness.

 

(a)                                 This Amendment shall become effective as of
the date (the “Effective Date”) when, and only when, each of the following
conditions have been satisfied or waived in accordance with the terms therein:

 

(i)                                     The Administrative Agent shall have
received counterparts of this Amendment executed by the Borrower, the other Loan
Parties and the Required Lenders;

 

(ii)                                  The Borrower shall have paid or caused to
be paid to the Administrative Agent a consent fee for the account of each Lender
that has executed and delivered to the Administrative Agent a signature page to
this Amendment at or prior to 5:00 p.m. (New York City time), on September 17,
2013, in the amount of 0.25% of such Lender’s Loans and Commitments under the
Existing Credit Agreement immediately prior to such time;

 

(iii)                               The Borrower shall have paid all reasonable
fees and expenses (including the reasonable fees and expenses of Paul Hastings
LLP) incurred in connection with the preparation, negotiation and execution of
this Amendment and other matters relating to the Credit Agreement to the extent
invoiced prior to the date hereof;

 

(iv)                              Prior to and after giving effect to the
Amendment, (a) the representations and warranties of the Borrower and each other
Loan Party contained in the Credit Agreement and each other Loan Document
(including in Section 4 hereof) shall be true and correct in all material
respects on and as of the date hereof; provided, that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, (b) no Default shall exist, or would result on the
Effective Date before or after giving effect to the effectiveness of this
Amendment;

 

(v)                                 the Administrative Agent shall have received
a certificate of each Loan Party dated as of the Effective Date signed by a
Responsible Officer of such Loan Party (a) (1) certifying and attaching the
resolutions or similar consents adopted by such Loan Party reasonably
satisfactory to the Administrative Agent, (2) certifying that the

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

2

--------------------------------------------------------------------------------


 

certificate or articles of incorporation or formation and by-laws or operating
(or limited liability company) agreement of such Loan Party either (x) have not
been amended since the Closing Date or (y) are attached as an exhibit to such
certificate, and (3) certifying as to the incumbency and specimen signature of
each officer executing this Agreement and any related documents on behalf of
such Loan Party and (b) certifying as to the matters set forth in clauses
(iv) above;

 

(vi)                              the Lenders shall have received on or prior to
the Effective Date, all documentation and other information reasonably requested
by them in writing at least three (3) Business Days prior to the Effective Date
in order to allow the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

SECTION 3.                            Consent and Affirmation of the Loan
Parties. Each Loan Party hereby consents to the amendment of the Existing Credit
Agreement effected hereby and confirms and agrees that, notwithstanding the
effectiveness of this Amendment, each Loan Document to which such Loan Party is
a party is, and the obligations of such Loan Party contained in the Credit
Agreement, this Amendment or in any other Loan Document to which it is a party
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, in each case as amended by this Amendment.  For
greater certainty and without limiting the foregoing, each Loan Party hereby
confirms that the existing security interests granted by such Loan Party in
favor of the Secured Parties pursuant to the Loan Documents in the Collateral
described therein shall continue to secure the obligations of the Loan Parties
under the Credit Agreement and the other Loan Documents as and to the extent
provided in the Loan Documents.

 

SECTION 4.                            Confirmation of Representations and
Warranties.  (a) Each Loan Party hereby represents and warrants, on and as of
the Effective Date, that the representations and warranties contained in the
Loan Documents are true and correct in all material respects on and as of the
Effective Date, before and after giving effect to this Amendment, as though made
on and as of the Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
have been true and correct in all material respects as of such earlier date.

 

(b)                                 Each Loan Party represents and warrants, on
and as of the Effective Date, that: (i) it has the requisite power to execute
and deliver this Amendment, and all corporate or other action required to be
taken by it for the due and proper authorization, execution, delivery and
performance of this Amendment and the consummation of the transactions
contemplated hereby has been duly and validly taken; (ii) this Amendment has
been duly authorized, executed and delivered by it; and (iii) no action, consent
or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the execution
and delivery of this Amendment except for such actions, consents, approvals,
registrations or filings, the failure of which to be obtained or made could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Each Loan Party hereby acknowledges that it
has been provided with a copy of each of the Credit Agreement and the other Loan
Documents.

 

(d)                                 Each Loan Party hereby represents and
warrants that, on and as of the Effective Date, no event has occurred and is
continuing that constitutes a Default.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

3

--------------------------------------------------------------------------------


 

SECTION 5.                            Reference to and Effect on the Credit
Agreement.

 

(a)                                 On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder” or “hereof’, and in each other Loan Document to “the Credit
Agreement”, “thereunder” or “thereof”, or in each case words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

 

(b)                                 The Credit Agreement as specifically amended
by this Amendment, is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.  This Amendment shall be a “Loan
Document” for purposes of the definition thereof in the Existing Credit
Agreement.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under the Credit Agreement or any other Loan Document.

 

SECTION 6.                            Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or in “pdf” or similar format by electronic mail shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

SECTION 7.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

SECTION 8.                            Headings.  Section headings are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect.

 

SECTION 9.                            Severability.  In case any provision in or
obligation hereunder shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired hereby.

 

SECTION 10.                     Notices; Successors; Waiver of Jury Trial.  All
communications and notices hereunder shall be given as provided in the Credit
Agreement.  The terms of this Amendment shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.  Each of the parties hereto irrevocably waives trial by jury in any
action or proceeding with respect to this Amendment or any other Loan Document.

 

SECTION 11.                     No Novation, Etc.  This Amendment shall not
constitute a novation of any amount owing under the Existing Credit Agreement
and all amounts owing in respect of principal, interest, fees and other amounts
pursuant to the Existing Credit Agreement and the other Loan Documents shall, to
the extent not paid or exchanged on or prior to the Effective Date, shall
continue to be owing under the Credit Agreement or such other Loan Documents
until paid in accordance therewith.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective authorized officers as of the date first above written.

 

 

 

CUBIST PHARMACEUTICALS, INC.,

 

 

 

 

 

By:

/s/ Michael W. Bonney

 

Name: Michael W. Bonney

 

Title: Chief Executive Officer

 

 

 

 

 

CALIXA THERAPEUTICS INC.,

 

ADOLOR CORPORATION,

 

CUBIST PHARMACEUTICALS HOLDINGS, INC.,

 

 

 

 

 

By:

/s/ Michael W. Bonney

 

Name: Michael W. Bonney

 

Title: President

 

 

 

 

 

CUBIST PHARMACEUTICALS U.S.

 

 

 

 

 

By:

Cubist Pharmaceuticals, Inc.

 

 

as its general partner

 

 

 

 

 

By:

/s/ Michael W. Bonney

 

Name: Michael W. Bonney

 

Title: Chief Executive Officer

 

 

 

 

 

By:

Cubist Pharmaceuticals Holdings, Inc.

 

 

as its general partner

 

 

 

 

 

By:

/s/ Michael W. Bonney

 

Name: Michael W. Bonney

 

Title: President

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,
as Administrative Agent

 

 

 

By:

/s/ Susan Khoker

 

Name: Susan Khokher

 

Title: Manager, Agency

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender, Issuing Bank and Swing Line Lender

 

 

 

By:

/s/ Dean Sas

 

Name: Dean Sas

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,
as a Lender

 

 

 

 

 

By:

/s/ Naom Azachi

 

Name: Noam Azachi

 

Title: Vice President

 

 

 

 

 

SOVEREIGN BANK N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Jay L. Massimo

 

Name: Jay L. Massimo

 

Title: Senior Vice President

 

 

 

 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Alice Lee

 

Name: Alice Lee

 

Title: Authorized Signatory

 

 

 

 

 

UNION BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Richard A. Lopatt

 

Name: Richard A. Lopatt

 

Title: Vice President

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

RBS Citizens, N.A.,
as a Lender

 

 

 

 

 

By:

/s/ Cheryl Carangelo

 

Name: Cheryl Carangelo

 

Title: Senior Vice President

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Ashwin Ramakrishna

 

Name: Ashwin Ramakrishna

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

Exhibit A to Amendment No. 1 to Credit Agreement,
Collateral Agreement and
Master Guarantee Agreement

 

 

 

CREDIT AGREEMENT

 

dated as of

 

November 20, 2012,

 

as amended September 3, 2013 by Amendment No. 1 to Credit Agreement,
Collateral Agreement and Master Guarantee Agreement

 

among

 

CUBIST PHARMACEUTICALS, INC.,
as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

ROYAL BANK OF CANADA,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

RBC CAPITAL MARKETS*
and
HSBC BANK USA, N.A.
as Joint Lead Arrangers and Joint Bookrunners,

 

HSBC BANK USA, N.A.,
as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.,
RBS CITIZENS, NATIONAL ASSOCIATION
and
SOVEREIGN BANK N.A.,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Article I

Definitions

1

Section 1.01

Defined Terms

 

1

Section 1.02

Classification of Loans and Borrowings

 

2930

Section 1.03

Terms Generally

 

2930

Section 1.04

Accounting Terms; GAAP

 

2931

Section 1.05

Currency Translation

 

3031

Section 1.06

Letter of Credit Amounts

 

3032

Section 1.07

Pro Forma Calculations

 

3032

 

 

 

 

Article II

The Credits

 

 

3032

 

 

 

 

Section 2.01

Commitments

 

3032

Section 2.02

Loans and Borrowings

 

3032

Section 2.03

Requests for Borrowings

 

3133

Section 2.04

Swing Line Loans

 

3233

Section 2.05

Letters of Credit

 

3435

Section 2.06

Funding of Borrowings

 

3941

Section 2.07

Interest Elections

 

4041

Section 2.08

Termination and Reduction of Commitments

 

4143

Section 2.09

Repayment of Loans; Evidence of Debt

 

4143

Section 2.10

Prepayment of Loans

 

4244

Section 2.11

Fees

 

4345

Section 2.12

Interest

 

4446

Section 2.13

Alternate Rate of Interest

 

4546

Section 2.14

Increased Costs

 

4547

Section 2.15

Break Funding Payments

 

4648

Section 2.16

Taxes

 

4748

Section 2.17

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

5153

Section 2.18

Mitigation Obligations; Replacement of Lenders

 

5254

Section 2.19

Defaulting Lenders

 

5355

Section 2.20

Illegality

 

5557

Section 2.21

Incremental Credit Extensions

 

57

 

 

 

 

Article III

Representations and Warranties

 

5659

 

 

 

 

Section 3.01

Organization; Powers

 

5659

Section 3.02

Authorization; Enforceability

 

5659

Section 3.03

Governmental Approvals; No Conflicts

 

5660

Section 3.04

Financial Condition; No Material Adverse Effect

 

5660

Section 3.05

Properties

 

5761

Section 3.06

Litigation and Environmental Matters

 

5761

Section 3.07

Compliance with Laws and Agreements

 

5861

Section 3.08

Investment Company Status

 

5861

Section 3.09

Taxes

 

5861

Section 3.10

ERISA; Labor Matters

 

5862

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 3.11

Disclosure; No Undisclosed Liabilities

 

5862

Section 3.12

Subsidiaries

 

5962

Section 3.13

Intellectual Property; Licenses, Etc

 

5963

Section 3.14

Solvency

 

5963

Section 3.15

Federal Reserve Regulations

 

5963

Section 3.16

PATRIOT ACT; FCPA

 

6063

Section 3.17

Use of Proceeds

 

6064

Section 3.18

Security Interests

 

6064

Section 3.19

Insurance

 

6064

Section 3.20

No Default

 

6164

Section 3.21

OFAC

 

6164

 

 

 

 

Article IV

Conditions

 

 

6165

 

 

 

 

Section 4.01

Effective Date

 

6165

Section 4.02

Each Credit Event

 

6366

 

 

 

 

Article V

Affirmative Covenants

 

6367

 

 

 

 

Section 5.01

Financial Statements and Other Information

 

6367

Section 5.02

Notices of Material Events

 

6669

Section 5.03

Information Regarding Collateral

 

6670

Section 5.04

Existence; Conduct of Business

 

6670

Section 5.05

Payment of Taxes, etc

 

6670

Section 5.06

Maintenance of Properties

 

6770

Section 5.07

Insurance

 

6770

Section 5.08

Books and Records; Inspection and Audit Rights

 

6771

Section 5.09

Compliance with Laws

 

6771

Section 5.10

Use of Proceeds and Letters of Credit

 

6871

Section 5.11

Additional Subsidiaries

 

6871

Section 5.12

Further Assurances

 

6872

Section 5.13

Certain Post-Closing Obligations

 

6972

Section 5.14

Payment of Obligations

 

6973

Section 5.15

Compliance with Environmental Laws

 

6973

Section 5.16

Compliance with ERISA

 

6973

Section 5.17

Maintenance of Cubicin Intellectual Property

 

6973

 

 

 

 

Article VI

Negative Covenants

 

6973

 

 

 

 

Section 6.01

Indebtedness; Certain Equity Securities

 

7073

Section 6.02

Liens

 

7376

Section 6.03

Fundamental Changes; Sale-Leasebacks

 

7579

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

 

7680

Section 6.05

Asset Sales

 

7983

Section 6.06

Restricted Payments; Certain Payments of Indebtedness

 

8185

Section 6.07

Transactions with Affiliates

 

8488

Section 6.08

Restrictive Agreements

 

8489

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 6.09

Amendment of Junior Financing and Organizational Documents

 

8589

Section 6.10

Interest Coverage Ratio

 

8590

Section 6.11

Total Leverage Ratio Ratios

 

8590

Section 6.12

Changes in Fiscal Periods

 

8690

Section 6.13

Maximum Capital Expenditures

 

8690

Section 6.14

Minimum Liquidity

 

90

 

 

 

 

Article VII

Events of Default

 

 

8690

 

 

 

 

Section 7.01

Events of Default

 

8690

 

 

 

 

Article VIII

Administrative Agent

 

8993

 

 

 

 

Section 8.01

Appointment and Authority

 

8993

Section 8.02

Rights as a Lender

 

8994

Section 8.03

Exculpatory Provisions

 

9094

Section 8.04

Reliance by Administrative Agent

 

9095

Section 8.05

Delegation of Duties

 

9195

Section 8.06

Resignation of Administrative Agent

 

9195

Section 8.07

Non-Reliance on Administrative Agent and Other Lenders

 

9296

Section 8.08

No Other Duties, Etc

 

9296

Section 8.09

Administrative Agent May File Proofs of Claim

 

9296

Section 8.10

No Waiver; Cumulative Remedies; Enforcement

 

9397

Section 8.11

Withholding Taxes

 

9397

Section 8.12

Lender

 

9398

 

 

 

 

Article IX

Miscellaneous

 

 

9498

 

 

 

 

Section 9.01

Notices

 

9498

Section 9.02

Waivers; Amendments

 

95100

Section 9.03

Expenses; Indemnity; Damage Waiver

 

98102

Section 9.04

Successors and Assigns

 

100105

Section 9.05

Survival

 

104109

Section 9.06

Counterparts; Integration; Effectiveness

 

105109

Section 9.07

Severability

 

105109

Section 9.08

Right of Setoff

 

105110

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

 

106110

Section 9.10

WAIVER OF JURY TRIAL

 

106111

Section 9.11

Headings

 

107111

Section 9.12

Confidentiality

 

107111

Section 9.13

USA Patriot Act

 

108112

Section 9.14

Judgment Currency

 

108112

Section 9.15

Release of Liens and Guarantees

 

109113

Section 9.16

No Advisory or Fiduciary Responsibility

 

109114

Section 9.17

Interest Rate Limitation

 

110114

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

SCHEDULE 2.01

—

Commitments

SCHEDULE 3.03

—

Governmental Approvals

SCHEDULE 3.05

—

Owned Real Property

SCHEDULE 3.06

—

Litigation and Environmental Matters

SCHEDULE 3.12

—

Subsidiaries

SCHEDULE 5.13

—

Certain Post-Closing Obligations

SCHEDULE 6.01

—

Existing Indebtedness

SCHEDULE 6.02

—

Existing Liens

SCHEDULE 6.04(e)

—

Existing Investments

SCHEDULE 6.04(x)

—

Identified Projects

SCHEDULE 6.05(r)

—

Specified Dispositions

SCHEDULE 6.07

—

Existing Affiliate Transactions

SCHEDULE 6.08

—

Existing Restrictions

SCHEDULE 9.01

—

Notices

 

EXHIBITS:

 

 

EXHIBIT A

—

Form of Assignment and Assumption

EXHIBIT B

—

Form of Guarantee Agreement

EXHIBIT C

—

Form of Perfection Certificate

EXHIBIT D

—

Form of Collateral Agreement

EXHIBIT E-1

—

Form of Closing Certificate

EXHIBIT E-2

—

Form of Solvency Certificate

EXHIBIT F

—

Form of Intercompany Note

EXHIBIT G

—

Form of United States Tax Compliance Certificate

EXHIBIT H

—

Form of Borrowing Request

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of November 20, 2012 (this “Agreement”), among CUBIST
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), the LENDERS
party hereto, ROYAL BANK OF CANADA as an Issuing Bank and the Swingline Lender,
and ROYAL BANK OF CANADA, as Administrative Agent.

 

The parties hereto agree as follows:

 

Article I
Definitions

 

Section 1.01                             Defined Terms. As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” means, at any time, any bank or other financial institution
that agrees to provide any portion of any Commitment Increase pursuant to an
Incremental Revolving Facility Amendment in accordance with Section 2.21;
provided that each Additional Lender shall be subject to the consent of the
Administrative Agent (if and to the extent such consent would be required under
Section 9.04(b)), the Borrower and each Issuing Bank (each such consent in each
case not to be unreasonably withheld or delayed).

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing
denominated in dollars for any Interest Period, an interest rate per annum equal
to (i) the Eurodollar Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate.

 

“Administrative Agent” means Royal Bank of Canada, in its capacity as
administrative agent and collateral agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate
determined on such date (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1%.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate,
respectively.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

1

--------------------------------------------------------------------------------


 

“Amendment No. 1” means Amendment No. 1 to this Agreement, the Guaranty
Agreement and the Collateral Agreement, dated as of September 3, 2013.

 

“Amendment No. 1 Effective Date” means the date on which conditions precedent
set forth in Section 2 of Amendment No. 1 are satisfied.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of all Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the Borrower at such time and (c) the aggregate principal amount
of all Swingline Loans made by such Person in its capacity as a Swingline Lender
(if applicable) outstanding at such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Revolving Lender’s Revolving Commitment at such time (or, if the Revolving
Commitments have terminated or expired, such Revolving Lender’s share of the
total Revolving Exposure at that time); provided that, at any time any Revolving
Lender shall be a Defaulting Lender, “Applicable Percentage” shall meanmeans the
percentage of the total Revolving Commitments (disregarding any such Defaulting
Lender’s Revolving Commitment) represented by such Revolving Lender’s Revolving
Commitment.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
total Revolving Exposure at that time, giving effect to any assignments pursuant
to this Agreement and to any Lender’s status as a Defaulting Lender at the time
of determination.

 

“Applicable Rate” means the following percentages per annum, based upon the
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.01(c):

 

Pricing
Tier

 

Total Leverage Ratio

 

Eurodollar Rate
Loans

 

Alternate Base Rate
Loans

 

 

 

 

 

 

 

 

 

1

 

< 1.25:1.00

 

2.25

%

1.25

%

 

 

 

 

 

 

 

 

2

 

> 1.25:1.00 but < 2.25:1.00

 

2.50

%

1.50

%

 

 

 

 

 

 

 

 

3

 

> 2.25:1.00 but < 3.25:1.00

 

2.75

%

1.75

%

 

 

 

 

 

 

 

 

4

 

> 3.25:1.00

 

3.00

%

2.00

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 5.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 34 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

2

--------------------------------------------------------------------------------


 

immediately following the date on which such Compliance Certificate is delivered
in accordance with Section 5.01(c).  The Applicable Rate in effect from the
Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 5.01(c)
for the fiscal quarter ending December 31, 2012 shall be determined based upon
Pricing Tier 2.

 

In the event that any financial statement or compliance certificate delivered
pursuant to Section 5.01 is inaccurate (but only so long as such inaccuracy is
discovered while this Agreement is in effect or within 45 days of the
termination of the Revolving Commitments), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable MarginRate for any
period (an “Applicable Period”) than the Applicable MarginRate applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected financial statement and a corrected compliance
certificate for such Applicable Period, (ii) the Applicable MarginRate shall be
determined based on the corrected compliance certificate for such Applicable
Period and (iii) the Borrower shall immediately pay to the Administrative Agent
(for the account of the Lenders during the Applicable Period or their successors
and assigns) the accrued additional interest owing as a result of such increased
Applicable MarginRate for such Applicable Period.  This paragraph shall not
limit the rights of the Administrative Agent or the Lenders with respect to
Section 2.12(c) and Article VII hereof.

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower as of December 31, 2009, 2010 and 2011 and the related consolidated
statements of earnings and cash flows of the Borrower for each year in the three
year period ended December 31, 2011, including the notes thereto.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preamble.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) Swingline Loans.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Minimum” means (a) in the case of a Eurodollar Borrowing, $1,000,000,
(b) in the case of an ABR Borrowing, $500,000 and (c) in the case of Swingline
Loans, $500,000.

 

“Borrowing Multiple” means (a) in the case of a Eurodollar Borrowing, $500,000,
(b) in the case of an ABR Borrowing, $100,000 and (c) in the case of Swingline
Loans, $100,000.

 

“Borrowing Request” means a request by the Borrower, substantially in the form
of Exhibit H, for a Borrowing in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability
(including that portion of Capital Lease Obligations which is capitalized on a
consolidated balance sheet in accordance with GAAP, but excluding any amount
representing capitalized interest)), by the Borrower and Subsidiaries during
that period that, in conformity with GAAP, are or should be included in
“purchases of property, plant or equipment”, “capital expenditures” or
comparable items reflected in the consolidated statement of cash flows of the
Borrower and Subsidiaries, but excluding (i) in each case except as expressly
prohibited by this Agreement, (a) any Permitted Acquisition and (b) any
expenditure described above to the extent financed (x) with Net Proceeds or
trade-ins of existing property or equipment or (y) by a Person other than the
Borrower or a Subsidiary and for which none of the Borrower or a Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period) other than rent and similar or related obligations,
(ii) any expenditure described above relating to the construction or acquisition
of any property which has been transferred to a Person other than the Borrower
or any Subsidiary pursuant to a sale-leaseback transaction permitted under
Section 6.03 and (iii) interest capitalized during such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Management Obligations” means obligations of the Borrower or any of its
Subsidiaries in respect of any overdraft and related liabilities arising from
treasury, depository, credit card, purchasing card and cash management services
or any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

4

--------------------------------------------------------------------------------


 

“Change in Control” means:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, so long as such right is exercisable immediately (such right,
an “option right”)), directly or indirectly of more than thirty-five percent
(35%) of the voting Equity Interests of the Borrower;

 

(b)                                 during any period of 24 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body;

 

(c)                                  any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, directly or indirectly,
control over more than thirty-five percent (35%) of the voting Equity Interests
of the Borrower; or

 

(d)                                 the occurrence of a “Change in Control” or
similar event, however denominated, as defined in the documentation governing
any Junior Financing that is Material Indebtedness if the effect of such event
is to permit the holders of such Material Indebtedness to require such
Indebtedness to be repaid or repurchased.

 

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
Requirement of Law after the date of this Agreement, (b) any change in any rule,
regulation, treaty or other Requirement of Law or in the administration,
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Class” means, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans, (b) any Commitment, refers to whether such Commitment is a
Revolving Commitment or Swingline Commitment, and (c) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

5

--------------------------------------------------------------------------------


 

“Collateral” means any and all assets of any Loan Party, whether real or
personal, tangible or intangible, on which Liens are, or are purported to be,
granted pursuant to the Security Documents as security for the Secured
Obligations.  Notwithstanding the foregoing or any contrary provision herein or
in any other Loan Document, Collateral shall not include (i) more than 65% of
the total combined voting power of all classes of Equity Interests entitled to
vote in or of any Foreign Subsidiary,  (ii) any assets of any Foreign Subsidiary
or (iii) any asset which would subject any Loan Party to any adverse Tax
consequence due to the application of Section 956 of the Code.

 

“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Administrative Agent shall have received
from (i) the Borrower and each of its Subsidiaries (other than any Excluded
Subsidiary), either (x) a counterpart of the Guarantee Agreement duly executed
and delivered on behalf of such Person or (y) in the case of any Person that
becomes a Loan Party after the Effective Date (including by ceasing to be an
Excluded Subsidiary), a supplement to the Guarantee Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person, (ii)
the Borrower and each Subsidiary Loan Party either (x) a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person or (y)
in the case of any Person that becomes a Loan Party after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person, in each case under this clause (a) together with, in
the case of any such Loan Documents executed and delivered after the Effective
Date, at the reasonable request of the Administrative Agent for any Material
Subsidiary, opinions of the type referred to in Section 4.01(b) and (iii) the
Borrower, a completed Perfection Certificate, duly executed and delivered by the
Borrower;

 

(b)                                 all outstanding Equity Interests of the
Borrower and each of its Subsidiaries (other than any Equity Interests
constituting Excluded Assets) owned by or on behalf of any Loan Party, shall
have been pledged pursuant to the Collateral Agreement, and the Administrative
Agent shall have received certificates or other instruments representing all
such Equity Interests (if any), together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank;

 

(c)                                  if any Indebtedness for borrowed money of
the Borrower or any of its Subsidiaries in a principal amount of $1,000,000 or
more is owing by such obligor to any Loan Party, such Indebtedness shall be
evidenced by a promissory note that shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

 

(d)                                 all certificates, agreements, documents and
instruments, including Uniform Commercial Code financing statements, required by
the Security Documents, Requirements of Law or reasonably requested by the
Administrative Agent to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Security Documents and perfect such
Liens to the extent required by, and with the priority required by, the Security
Documents and the other provisions of the term “Collateral and Guarantee
Requirement,” shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording; and

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

6

--------------------------------------------------------------------------------


 

(e)                                  subject to the requirements of Section
5.12(b), the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a first priority Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, (iii) if any Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
have special flood hazards, evidence of such flood insurance as may be required
under applicable law, including Regulation H of the Board of Governors, and (iv)
such legal opinions as the Administrative Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary of the Borrower, if,
and for so long as the Administrative Agent and the Borrower reasonably agree in
writing that, the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees,
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (b) Liens required to be granted from time to time pursuant to the
term “Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Security Documents and Liens permitted hereunder,
(c) in no event shall any Loan Party be required to complete any filings or
other action with respect to the perfection of security interests in any
jurisdiction outside of the United States, (d) no action to perfect a security
interest in motor vehicles and other assets subject to certificates of title
shall be required other than the filing of a financing statement under the
Uniform Commercial Code (e) in no event shall the Collateral include (i) any
Excluded Assets or (ii) the Equity Interests of any Person to the extent not
permitted or restricted by the terms of such Person’s organizational documents
or other agreements with holders of such Equity Interests; provided that such
Equity Interest shall cease to be excluded from Collateral at such time as such
prohibition ceases to be in effect and (f) none of Borrower or any of its
Subsidiaries shall be required to provide any guarantee, pledge or asset support
arrangement that would subject Borrower or any Subsidiary to any adverse Tax
consequence due to the application of Section 956 of the Code.  The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

 

“Commitment” means (a) with respect to any Lender, its Revolving Commitment and
(b) with respect to any Swingline Lender, its Swingline Commitment.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.21(a).

 

“Commitment Increase Lender” has the meaning assigned to such term in Section
2.21(c).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

7

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01(c).

 

“Consolidated Amortization Expense” means, for any period, the amortization
expenses of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, including the amortization of
long-term contingent consideration.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense payable in cash with respect to (a) borrowed money (including
capitalized interest, but excluding upfront fees and transaction costs) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) the portion of rent
expense with respect to such period under CapitalCapitalized Leases that is
treated as interest in accordance with GAAP plus (c) the implied interest
component of Synthetic Leases with respect to such period.

 

“Consolidated Depreciation Expense” means, for any period, the depreciation
expenses of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by:

 

(a)                                 adding thereto, in each case only to the
extent (and in the same proportion) deducted in determining such Consolidated
Net Income and without duplication:

 

(i)                           Consolidated Interest Expense for such period;

 

(ii)                        Consolidated Tax Expense for such period;

 

(iii)                     Consolidated Amortization Expense for such period;

 

(iv)                    Consolidated Depreciation Expense for such period;

 

(v)                       fees, expenses, financing costs, restructuring charges
(and synergistic or optimization cost savings (in each case certified by a
Financial Officer (including a reasonably detailed calculation thereof) as
identifiable and factually supportable in the good faith judgment of the
Borrower) and severance costs incurred or paid in connection with any business
restructuring or Permitted Acquisition to the extent included in a footnote or
as a separate line item on the financial statements of Borrower (other than
synergistic or optimization cost savings) and, in either case, required to be
expensed under GAAP; provided that, other than with respect to the Specified
Acquisitions prior to January 1, 2015, the aggregate amount added to
Consolidated EBITDA pursuant to this clause (ivv) shall not exceed 10.0% of
Consolidated EBITDA for any period of four fiscal quarters (prior to giving
effect to any such add-back); provided further that with respect to the
Specified Acquisitions, the aggregate amount added to Consolidated EBITDA
pursuant to this clause (v) shall not exceed (x) $[]* in the aggregate for all
fiscal quarters ending on or prior to June 30, 2014 and (y) $[]* in the
aggregate for the two fiscal quarter period ending December 31, 2014.

 

(vi)                    the aggregate amount of all other non-cash charges,
expenses or losses reducing Consolidated Net Income (excluding any non-cash
charge, expense or loss that results in an accrual of a reserve for cash charges
in any future period and any

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

8

--------------------------------------------------------------------------------


 

non-cash charge, expense or loss relating to write-offs, write-downs or reserves
with respect to accounts or inventory) for such period;

 

(vii)                 acquired in-process research and development expenditures
that reduce Consolidated Net Income at the time of or immediately following the
acquisition thereof, in a Permitted Acquisition or otherwise;

 

(viii)              any amortization or write-down of intangible assets;

 

(ix)                    non-cash expenses related to equity-based compensation;

 

(x)                       expenses attributable to non-controlling or minority
interests;

 

(xi)                    extraordinary losses and unusual or non-recurring
losses; provided that the aggregate amount added to Consolidated EBITDA pursuant
to this clause (xi) shall not exceed 10.0% of Consolidated EBITDA for any period
of four fiscal quarters (prior to giving effect to any such add-back);

 

(xii)                 losses from the sale of assets (other than sales of
inventory in the ordinary course of business) permitted by Section 6.05;

 

(xiii)              purchase accounting adjustments resulting from Permitted
Acquisitions;

 

(xiv)             fees, expenses and other transaction costs with respect to
actual or proposed Permitted Acquisitions and other Investments permitted by
Section 6.04, Dispositions permitted by Section 6.05, Indebtedness incurrence
permitted by Section 6.01 and issuance of Equity Interests by the Borrower; and

 

(xv)                charges or losses that could reasonably be expected to be
reimbursed or covered by insurance policies or contractual indemnities and not
disputed by the insurer or contractual indemnitor thereunder;

 

(b)                                 and subtracting therefrom, in each case only
to the extent (and in the same proportion) included in determining such
Consolidated Net Income and without duplication:

 

(i)                           the aggregate amount of all non-cash income or
gains increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business or any non-cash
income or gains to be received in cash in any future period) for such period;

 

(ii)                        income created by or relating to contingent
consideration in connection with a business or asset sold, transferred or
otherwise disposed of to the extent recognized as revenue under GAAP;

 

(iii)                     extraordinary gains and unusual or non-recurring
gains; and

 

(iv)                    income attributable to non-controlling or minority
interests.

 

in each case, as determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with (i) Indebtedness (including capitalized interest) or), (ii) in
connection with the net losses under Swap Agreements with respect to interest
rate risk, in eachthe case of clauses (i) and (ii) above, to the extent treated
as interest in accordance with GAAP, including (a) the portion of rent expense
with respect to such period under CapitalCapitalized Leases that is treated as
interest in accordance with GAAP and (b) the implied interest component of
Synthetic Leases with respect to such period or (iii) to the extent not included
in clause (i) above, the Specified Swap Agreements.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (excluding (a) income or loss
from discontinued operations that have been sold and (b) extraordinary items)
for such period.

 

“Consolidated Tax Expense” means, for any period, the tax expense of the
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Total Assets” means, the consolidated total assets of the Borrower
and its Subsidiaries as set forth on the consolidated balance sheet of the
Borrower as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 5.01(a) and (b).

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Subsidiaries
outstanding on such date,  (determined on a consolidated basis in accordance
with GAAP) consisting only of Indebtedness for borrowed money, unreimbursed
obligations under drawn letters of credit, obligations in respect of Capitalized
Leases and debt obligations evidenced by bonds, debentures, notes or similar
instruments (other than bonds, debentures, notes or instruments representing
obligations of the type described in Section 6.01(xvi)).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Revolving Loans or participations in respect of Letters of Credit or
Swingline Loans, within three Business Days of the date required to be funded by
it hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement or provided any written
notification to any Person to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

10

--------------------------------------------------------------------------------


 

(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in writing or public statement) cannot be satisfied), (c) has failed,
within three Business Days after request by the Administrative Agent (whether
acting on its own behalf or at the reasonable request of the Borrower), to
confirm in a manner satisfactory to the Administrative Agent and the Borrower
that it will comply with its funding obligations (provided, that if such Lender
is deemed a Defaulting Lender for failure to comply with the provisions of this
clause and thereafter such Lender so confirms, such Lender shall no longer be a
Defaulting Lender pursuant to the terms of this clause (c)), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
unless, in the case of this clause (d), the Borrower and the Administrative
Agent are reasonably satisfied that such Lender will remain capable of
performing its obligations hereunder; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)                                 matures or is mandatorily redeemable (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or Equity
Interests (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests); or

 

(c)                                  is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests) or is required
to be repurchased by such Person or any of its Affiliates, in whole or in part,
at the option of the holder thereof;

 

in each case, on or prior to the date 91 days after the Maturity Date; provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

11

--------------------------------------------------------------------------------


 

occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Loan Document Obligations
that are accrued and payable, the cancellation or expiration of all Letters of
Credit and the termination of the Commitments and (ii) if an Equity Interest in
any Person is issued pursuant to any plan for the benefit of employees of the
Borrower (or any direct or indirect parent thereof) or any of its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Borrower (or any direct or indirect parent company thereof)
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Effective Date” means the date of this AgreementNovember 20, 2012.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than the Borrower, any Affiliate
of the Borrower or any of their subsidiaries), other than, in each case, a
natural person.

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable injunctions or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, in each instance relating to
the protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or to the
extent relating to exposure to Hazardous Materials, to health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of the Borrower or any of its Subsidiaries directly or indirectly
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law or permit, license or approval issued thereunder, (b)
Environmental Laws and the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is also treated as a single employer under Section
414(m) and (o) of the Code.

 

“ERISA Event” means (a) a “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which notice is waived); (b) the failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

12

--------------------------------------------------------------------------------


 

the Code or Section 302 of ERISA) applicable to such Plan, whether or not waived
(unless such failure is corrected by the final due date for the plan year for
which such failure occurred); (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) a determination that a Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by a Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by a Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by a Loan Party or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from a Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or, in “endangered
status” or “critical status”, within the meaning of Section 305(b) of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

 

“Eurodollar Rate” means,

 

(a)                                 for any Interest Period with respect to a
Eurodollar Borrowing, the rate of interest per annum, expressed on the basis of
a year of 360 days, determined by the Administrative Agent, which is equal to
the offered rate that appears on the page of the Reuters LIBOR01 screen (or any
successor thereto as may be reasonably selected by the Administrative Agent)
that displays an average British Bankers Association Interest Settlement Rate
(or any successor index) for deposits in dollars with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, or

 

(b)                                 if the rates referenced in the preceding
subsection (a) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest, expressed on a basis of 360 days
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by the Administrative Agent and with a term
and amount comparable to such Interest Period and principal amount of such
Eurodollar Rate Loan as would be offered by the Administrative Agent’s London
Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Excluded Assets” has the meaning specified in the Collateral Agreement.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by applicable Law or material
contractual obligation existing on the ClosingEffective Date (or in the case of
any future acquisition, of the acquired company and as in effect as of the
closing date of such acquisition and not entered into in contemplation thereof)
from providing a

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

13

--------------------------------------------------------------------------------


 

Guaranty or if such Guaranty would require governmental (including regulatory)
consent, approval, license or authorization to grant such Guaranty or third
party consent to grant such Guaranty for so long as such prohibition remains in
effect, and (d) any other Subsidiary excused from becoming a Loan Party pursuant
to the last paragraph of the definition of the term “Collateral and Guarantee
Requirement”.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) any Taxes measured by or imposed on such recipient’s net or
overall gross income or profits (however denominated), franchise Taxes and
similar Taxes by (i) the laws of the United States of America, (ii) the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (iii) any other jurisdiction as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than a connection arising solely from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Documents); (b) any branch
profits Tax imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above; (c) any withholding Tax
that is attributable to a recipient’s failure to comply with Section 2.16(e);
(d) any Taxes imposed under FATCA; and (e) except in the case of an assignee
pursuant to a request by the Borrower under Section 2.18 hereto, any Taxes that
is (or would be) imposed on amounts payable to or for the account of such Person
(including a law with a delayed effective date) due to a Requirement of Law in
effect at the time the Administrative Agent, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document becomes a party
hereto, designates a new lending office, except to the extent that such
recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax under Section 2.16(a).

 

“Existing 2017 Notes” means the Borrower’s existing 2.50% Notes due November
2017.

 

“Existing Convertible Notes” means the Existing 2017 Notes and the Specified
Convertible Notes.

 

“fair market value” means with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereofEffective Date (or any amended version that is substantially comparable),
and any applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

14

--------------------------------------------------------------------------------


 

Sections whether such Treasury regulation or published administrative guidance
is in existence on the date hereofEffective Date or promulgated or published
thereafter.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated as of October 15, 2012, between Royal
Bank of Canada and the Borrower.

 

“Financial Officer” means the chief financial officer, deputy chief financial
officer, principal accounting officer, treasurer, controller or similar officer
of the Borrower or any applicable Subsidiary.

 

“Financial Performance Covenants” means the covenants set forth in Sections
6.10, 6.11 and 6.1114.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Foreign Subsidiary” means (i) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia, (ii) any Subsidiary that is a disregarded entity or
partnership for U.S. federal income Tax purposes, substantially all of the
assets of which consist of Equity Interests and intercompany debt in one or more
Subsidiaries described in clause (i) of this definition and (iii) any Subsidiary
of a Subsidiary described in clause (i).

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any such group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Bank for International Settlements and
the Basel Committee on Banking Supervision) and any supra-national bodies such
as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof for the purpose of assuring the owner of such Indebtedness
of the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

15

--------------------------------------------------------------------------------


 

capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Effective Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined in good faith by a Financial
Officer.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantee Agreement” means the Master Guarantee Agreement among each Guarantor,
the Borrower and the Administrative Agent, substantially in the form of Exhibit
B.

 

“Guarantor” means each Subsidiary (other than an Excluded Subsidiary).

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.

 

“Identified Projects” means the projects listed on Schedule 6.04(x).

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary. 
As of the Effective Date, the Borrower has no Immaterial Subsidiaries.

 

“Incremental Cap” means $150,000,000.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) trade accounts payable in the
ordinary course of business, (ii) any earn-out obligation until such obligation
is not paid after becoming due and payable or such obligation is reflected on
the balance sheet in accordance with GAAP and (iii) accruals for payroll and
other liabilities accrued in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all net obligations of
such Person under Swap Agreements, (j) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances and (k) all obligations of
such Person with respect to the redemption, repurchase, repayment, return of
capital or other similar obligations in respect of Disqualified Equity
Interests; provided that the term “Indebtedness” shall not include deferred or
prepaid revenue.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  The amount of Indebtedness of any Person shall for purposes of clause
(e) above

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

16

--------------------------------------------------------------------------------


 

(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and (B)
the fair market value of the property encumbered thereby as determined by such
Person in good faith.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Interest Coverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated EBITDA for such Test Period to (b) Consolidated Cash Interest
Expense for such Test Period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing, as applicable, and ending on the date that is one,
two, three or six months thereafter as selected by the Borrower in its Borrowing
Request (or, if agreed to by each Lender participating therein and elected by
the Borrower, nine or twelve months); provided that

 

(a)                                 if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day,

 

(b)                                 any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month at the end
of such Interest Period and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.  For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

17

--------------------------------------------------------------------------------


 

purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person.  The amount, as of any date of determination, of (a) any Investment
in the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
Financial Officer, (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair
market value of such Equity Interests or other property as of the time of the
transfer, minus any payments actually received by such investor representing a
return of capital of, or dividends or other distributions in respect of, such
Investment (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) by the specified Person in the form of a purchase or other acquisition
for value of any Equity Interests, evidences of Indebtedness or other securities
of any other Person shall be the original cost of such Investment (including any
Indebtedness assumed in connection therewith), plus (i) the cost of all
additions thereto and minus (ii) the amount of any portion of such Investment
that has been repaid to the investor in cash as a repayment of principal or a
return of capital and of any cash payments actually received by such investor
representing dividends or other distributions in respect of such Investment (to
the extent the amounts referred to in clause (ii) do not, in the aggregate,
exceed the original cost of such Investment plus the costs of additions
thereto), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment.  For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

 

“IP Collateral” has the meaning specified in the Collateral Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (a) Royal Bank of Canada and (b) each Lender that shall
have become an Issuing Bank hereunder as provided in Section 2.05(k) (other than
any Person that shall have ceased to be an Issuing Bank as provided in Section
2.05(l)), each in its capacity as an issuer of Letters of Credit hereunder. 
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

 

“Junior Financing” means any unsecured, junior secured or subordinated Material
Indebtedness incurred under Sections 6.01(vii) or 6.01(viii), and any Permitted
Refinancing thereof.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

18

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time. 
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP (or any successor provision
thereto), such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time.

 

“Lead Arranger” means RBC Capital Markets and HSBC Bank USA, N.A., in their
respective capacities as Joint Lead Arrangers and Co-Bookrunners.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
Commitment Increase, in each case, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement other than any such letter of credit that shall have ceased to be a
“Letter of Credit” outstanding hereunder pursuant to Section 9.05.

 

“Letter of Credit Sublimit” means an amount equal to $15,000,000.  The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Liquidity” means, as of any date of determination, the sum of (a) all the Loan
Parties’ cash, cash equivalents and short and long term liquid investments
approved as part of the investment policy adopted by the audit committee of the
Borrower’s board of directors that (i) do not appear (or would not be required
to appear) as “restricted” on a consolidated balance sheet of the Borrower and
(ii) are not subject to a Lien (other than Liens of the type described in Clause
(d) of the definition of Permitted Encumbrance or Sections 6.02(i), (xiv),
(xv)(A) or (xxi)) plus (b) the aggregate availability under the Revolving
Commitments.

 

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

 

“Loan Documents” means (i) this Agreement, (ii) the Guarantee Agreement, (iii)
the Collateral Agreement, (iv) the other Security Documents, (v) solely for
purposes of Article VII, the Fee Letter, (vi) except for purposes of Section
9.02, any promissory notes delivered pursuant to Section 2.09(e) and (vii) each
document or instrument executed in connection with this Agreement and designated
by the Borrower and the Administrative Agent as a “Loan Document”.

 

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

19

--------------------------------------------------------------------------------


 

“Loans” means the Revolving Loans and Swingline Loans made by the Lenders to the
Borrower pursuant to this Agreement.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Maintenance Capital Expenditures” shall meanmeans all Capital Expenditures made
by the Borrower and its Restricted Subsidiaries in connection with the
maintenance and/or repair of fixed assets, plant and equipment of the Borrower
or any of its Restricted Subsidiaries.

 

“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on (a)
the business, property, assets, financial condition, or results of operations of
the Borrower and its Subsidiaries, taken as a whole, (b) the ability of the
Borrower and the other Loan Parties, taken as a whole, to perform their payment
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents or (d) a material
adverse effect on the Collateral or the Liens in favor of the
CollateralAdministrative Agent (for its benefit and for the benefit of the other
Secured Parties) on the Collateral or the priority of such Liens.

 

“Material Foreign Subsidiary” means each Foreign Subsidiary that is a Material
Subsidiary.

 

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or net obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $20,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.

 

“Material Real Property” means all real property having a fair market value of
greater than or equal to $5,000,000.

 

“Material Subsidiary” means each Subsidiary of the Borrower that, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), had
(i) total assets in an amount greater than or equal to 2.5% of the amount of
Consolidated Total Assets of the Borrower and its Subsidiaries or (ii)
Consolidated EBITDA for the Test Period ending on such date in an amount greater
than or equal to 2.5% of the amount of total Consolidated EBITDA of the Borrower
and its Subsidiaries; provided that no Subsidiary shall be excluded as a
Material Subsidiary until, and for so long as, the Borrower shall have
designated such Subsidiary’s status as such in writing to the Administrative
Agent; and provided further that no Subsidiary shall be excluded as a Material
Subsidiary if the total assets or Consolidated EBITDA of such Subsidiary, taken
together with the total assets and Consolidated EBITDA of all other Subsidiaries
then excluded as Material Subsidiaries, exceeds 5.0% of Consolidated Total
Assets or Consolidated EBITDA, as the case may be, of the Borrower and its
Subsidiaries.

 

“Maturity Date” means November 20, 2015.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

20

--------------------------------------------------------------------------------


 

“Mortgage” means, subject to Section 5.12(b), a mortgage, deed of trust,
assignment of leases and rents or other security document granting to the
Administrative Agent for the benefit of the Lenders a Lien on any Mortgaged
Property to secure the Secured Obligations.  Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Mortgage Trigger Event” has the meaning assigned to such term in Section
5.12(b).

 

“Mortgaged Property” means the real property and the improvements thereto owned
by a Loan Party with respect to which a Mortgage is granted to the
Administrative Agent for the benefit of the Lenders pursuant to Section 5.11 or
Section 5.12.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, subject to the provisions of Title IV of ERISA to which a
Loan Party or any ERISA Affiliate is an “employer” as defined in Section 3(5) of
ERISA.

 

“Net Proceeds” means (a) with respect to any Disposition or Casualty Event, the
cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of, in
the case of Dispositions, (i) selling expenses (including reasonable broker’s
fees or commissions, legal fees, transfer and similar taxes payable by the
Borrower or its Subsidiaries to any unaffiliated third-party as a direct
consequence such Disposition), (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Disposition; provided that, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds, and (iii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money (other than the Loan Document Obligations) which is secured by
the asset sold in such Disposition and which is required to be repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset); provided, however, that, if (x) the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower to the Administrative Agent within five
Business Days after receipt of any such Net Cash Proceeds setting forth the
Borrower’s intent to reinvest such proceeds in productive assets of a kind then
used or usable in the business of the Borrower and the Subsidiaries within one
year of receipt of such proceeds (and, in the case of any commitment to
reinvest, such proceeds are so reinvested within 180 days after the end of such
one year period) and (y) no Default or Event of Default shall have occurred and
be continuing at the time such certificate is delivered, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used at the end of such
one-year period, at which time such proceeds shall be deemed to be Net Cash
Proceeds; and (b) with respect to any issuance or disposition of Indebtedness,
the cash proceeds thereof, net of all taxes and customary fees, commissions,
costs and other expenses (including repurchase obligations to the extent
reserved in accordance with GAAP) incurred in connection therewith.

 

“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method, (c) all
Non-Cash Compensation Expenses, (d) non-cash foreign exchange transaction gains
and losses (e) mark-to-market charges and write-downs with respect to hedging
and interest rate protection agreements, and (f) other non-cash charges
(provided, in each case, that if any non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of any prepaid cash item that
was paid in a prior period).

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of Equity Interest-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

21

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

 

“Non-Loan Party Investment Amount” means, at any time, $2550,000,000, plus, so
long as the ConsolidatedTotal Leverage Ratio does not exceed 2.756.00:1.00 on a
Pro Forma Basis, an additional amount not to exceed, when aggregated with such
initial $2550,000,000, 10.0% of the Consolidated Total Assets of the Borrower
and its Subsidiaries.

 

“Optimer” means Optimer Pharmaceuticals, Inc., a Delaware corporation.

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or limited
liability company agreement or other organizational or governing documents of
such Person.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document except any such Taxes with respect to or result from (i)
an Assignment and Assumption or grant of a Participation, except in each case to
the extent such change is requested in writing by the Borrower pursuant to
Section 2.18.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(ii).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Permitted Acquisition” means (i) the Specified Acquisitions and (ii) the
purchase or other acquisition, by merger or otherwise, by the Borrower or any of
its Subsidiaries of all or at least a majority of the Equity Interests in, or
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that (a) in the case of any purchase or other acquisition of
Equity Interests in a Person, such Person, upon the consummation of such
acquisition, will become a Subsidiary Guarantor to the extent required by
Section 5.11 (including as a result of a merger, amalgamation or consolidation
between any Subsidiary and such Person), (b) all transactions related thereto
are consummated in accordance in all material respects with all Requirements of
Law and, in the case of any acquisition of a Person, the board of directors or
equivalent governing body of such acquired Person or its selling equity-holders
shall have approved such purchase or other acquisition, (c) the business of such
Person, or such assets, as the case may be, constitute a business permitted by
Section 6.03(b), (d) with respect to each such purchase or other acquisition,
all actions required to be taken with respect to such newly created or acquired
Subsidiary (including each subsidiary thereof) or assets in order to satisfy the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” to the extent applicable shall have been taken (or arrangements for
the taking of such actions within 30 days (or by such later date reasonably
satisfactory to the Administrative Agent) shall have been made), (e) after
giving effect to any such purchase or other acquisition, (A) no Event of Default
shall have occurred and be continuing and (B) the Borrower shall be in
compliance, on a Pro Forma Basis, with a Total Leverage Ratio that isof no
greater than 0.257.00:1.00 less than the Total Leverage Ratio immediately prior
to the consummation of such acquisition and (f) the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

22

--------------------------------------------------------------------------------


 

other acquisition, together with reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (e)(B) above.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens for Taxes or assessments that are not
overdue for a period of more than 45 days or that are being contested in good
faith and by appropriate action diligently pursued, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens imposed by law arising in the ordinary course of business that secure
amounts not overdue for a period of more than 60 days or, if more than 60 days
overdue, are unfiled and no other action has been taken to enforce such Lien or
that are being contested in good faith and by appropriate actions diligently
pursued, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(c)                                  Liens incurred or deposits made in the
ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other social security legislation and (ii) securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower and
its Subsidiaries;

 

(d)                                 Liens incurred or deposits made to secure
the performance of bids, trade contracts, governmental contracts and leases,
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

 

(e)                                  easements, rights-of-way, restrictions
(including zoning restrictions), encroachments, protrusions, covenants, and
other similar charges or encumbrances and minor title defects affecting real
property imposed by law or arising in the ordinary course of business, in each
case whether now or hereafter in existence, that, in the aggregate, do not in
any case materially interfere with the ordinary conduct of the business of the
Borrower and its Subsidiaries, taken as a whole;

 

(f)                                   Liens securing, or otherwise arising from,
judgments not constituting an Event of Default under Section 7.01(j);

 

(g)                                  Liens on goods the purchase price of which
is financed by a documentary letter of credit issued for the account of the
Borrower or any of its Subsidiaries; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit to the extent such obligations are permitted by Section 6.01; and

 

(h)                                 Liens arising from precautionary Uniform
Commercial Code financing statements or similar filings made in respect of
operating leases entered into by the Borrower or any of its Subsidiaries;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit and in clause (g) above.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

23

--------------------------------------------------------------------------------


 

“Permitted Investments” means any of the following, to the extent owned by the
Borrower and any Subsidiary Guarantor:

 

(a)                                 dollars or other currencies held by it from
time to time in the ordinary course of business;

 

(b)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the government or any agency or
instrumentality of (i) the United States or (ii) any member nation of the
European Union (other than Greece, Portugal, Ireland or Spain), having average
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States or a member nation
of the European Union (other than Greece, Portugal, Ireland or Spain) is pledged
in support thereof;

 

(c)                                  time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) is a Lender
or (ii) has combined capital and surplus of at least $250,000,000 (any such bank
in the foregoing clauses (i) or (ii) being an “Approved Bank”), in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

 

(d)                                 commercial paper and variable or fixed rate
notes issued by an Approved Bank (or by the parent company thereof) or any
variable or fixed rate note issued by, or guaranteed by, a corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s, in each case with average maturities of not more than 12
months from the date of acquisition thereof;

 

(e)                                  repurchase agreements entered into by any
Person with an Approved Bank, a bank or trust company (including any of the
Lenders) or recognized securities dealer, in each case, having capital and
surplus in excess of $250,000,000 for direct obligations issued by or fully
guaranteed or insured by the government or any agency or instrumentality of (i)
the United States or (ii) any member nation of the European Union (other than
Greece, Portugal, Ireland or Spain), in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations;

 

(f)                                   marketable short-term money market and
similar highly liquid funds either (i) having assets in excess of $250,000,000
or (ii) having a rating of at least A-2 or P-2 from either S&P or Moody’s (or,
if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service);

 

(g)                                  securities with average maturities of 12
months or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory
having a rating of at least A from S&P or A2 from Moody’s (or the equivalent
thereof);

 

(h)                                 investments with average maturities of 12
months or less from the date of acquisition in mutual funds rated AAA- (or the
equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof) or
better by Moody’s;

 

(i)                                     instruments equivalent to those referred
to in clauses (a) through (h) above denominated in any foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

24

--------------------------------------------------------------------------------


 

jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction; and

 

(j)                                    investments, classified in accordance
with GAAP as current assets of the Borrower and its Subsidiaries, in money
market investment programs that are registered under the Investment Company Act
of 1940 or that are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such investments are of the character, quality
and maturity described in clauses (a) through (i) of this definition.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof less any original issue discount, if applicable, does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other amounts paid, and
reasonable and customary discounts, commissions, fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 6.01(v), Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or greater than the weighted average life to
maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) no Event of Default shall have occurred and be continuing or would
result therefrom, (d) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Loan Document
Obligations, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) any such Indebtedness shall
prohibit amortization that would otherwise be permitted for a bridge loan
pursuant to 6.01(viii)(D) and the terms and conditions applicable to such
Permitted Refinancing (including as to collateral), when taken as a whole, shall
be comparable to, or not materially less favorable to the Borrower than, either,
(x) the terms and conditions of the Indebtedness being so modified, refinanced,
refunded, renewed or extended or (y) the prevailing market terms and conditions
applicable to similar Indebtedness for similarly-situated issuers at the time of
such incurrence; provided that a certificate of a Responsible Officer delivered
to the Administrative Agent at least five Business Days prior (or such shorter
period as the Administrative Agent may approve in its sole discretion) to such
modification, refinancing, refunding, renewal or extension, together with a
reasonably detailed description of the material terms and conditions of such
resulting Indebtedness or drafts of the material definitive documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements of this clause (e)
shall be conclusive unless the Administrative Agent provides notice to the
Borrower of its reasonable objection during such five-Business Day period (or
such shorter period as the Administrative Agent may approve in its sole
discretion) together with a reasonable description of the basis upon which it
objects, and (f) except as otherwise permitted under Section 6.01, such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended.  For the avoidance of doubt, it is understood
that a Permitted Refinancing may constitute a portion of an issuance of
Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under Section
6.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

25

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Prime Rate” means the rate publicly announced from time to time by Royal Bank
of Canada as its prime commercial lending rate for dollar loans in the United
States.  The Prime Rate is based upon various factors including Royal Bank of
Canada’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Royal Bank of Canada shall take effect at the opening of business
on the day specified in the public announcement of such change.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by the Borrower or any of its Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination (taking
into account any hedging obligation applicable to such Indebtedness); provided
that the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA.

 

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act

 

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

26

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, shareholders, advisors and other representatives of such
Person and of each of such Person’s Affiliates and permitted successors and
assigns.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) and including the environment within any building,
or any occupied structure, facility or fixture.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments (other than Swingline Commitments) representing more than 50%
of the aggregate Revolving Exposures and unused Commitments (other than
Swingline Commitments) at such time; provided that to the extent set forth in
Section 9.02, whenever there are one or more Defaulting Lenders, the total
outstanding Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, or other similar officer, or
manager of a Loan Party and with respect to certain limited liability companies
or partnerships that do not have officers, any manager, sole member, managing
member or general partner thereof.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption. 
The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as the case may be.  The initial
aggregate amount of the Lenders’ Revolving Commitments is $150,000,000.

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

27

--------------------------------------------------------------------------------


 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.

 

“Secured Party” has the meaning assigned to such term in the Collateral
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 5.11 or 5.12 to secure any of
the Secured Obligations.

 

“Senior Secured Leverage Ratio” means on any date the ratio of (a) Consolidated
Total Debt as of such date that is secured by a Lien on the Collateral on an
equal or junior priority basis (but without regard to control of remedies) with
Liens only the Collateral securing the Loan Document Obligations to (b)
Consolidated EBITDA for the most recent ended Test Period.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Specified Acquisitions” means (a) (i) the acquisition of all of the outstanding
common stock of Optimer pursuant to that certain Agreement and Plan of Merger,
dated as of July 30, 2013, among Optimer, the Borrower and PDRS Corporation, a
Delaware corporation and (ii) the preferred stock investments by the Borrower in
Optimer required by such Agreement and Plan of Merger and (b) the acquisition of
all of the outstanding common stock of Trius pursuant to that certain Agreement
and Plan of Merger, dated as of July 30, 2013 among Trius, the Borrower and BRGO
Corporation, a Delaware corporation.

 

“Specified Convertible Notes” means (a) the 1.125% Convertible Senior Notes due
2018 and (b) the 1.875% Convertible Senior Notes due 2020.

 

“Specified Swap Agreements” means (a) the Base Convertible Bond Hedge
Transaction Confirmations, dated on or about the Amendment No. 1 Effective Date,
between the Company and the dealers set forth therein and Additional Convertible
Bond Hedge Transaction Confirmations related thereto between the Company and the
dealers set forth therein; (b) the Base Issuer Warrant Transaction
Confirmations, dated on or about the Amendment No. 1 Effective Date, between the
Company and the dealers set forth therein and Additional Issuer Warrant
Transaction Confirmations related thereto between the Company and the dealers
set forth therein and (c) other similar equity hedges entered into in connection
with the conversion rights of convertible debt.

 

“Specified Transaction” means, with respect to any period, (i) any purchase or
other acquisition, by merger or otherwise, by the Borrower or any of its
Subsidiaries of all or at least a majority

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

28

--------------------------------------------------------------------------------


 

of the Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person, (ii) the Disposition of all or
substantially all Equity Interests in any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Subsidiaries, (iii) the incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (iv) any Restricted
Payment, or (v) any other event that by the terms of the Loan Documents requires
“Pro Forma Compliance” with a test or covenant hereunder or requires such test
or covenant to be calculated on a Pro Forma Basis.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined.  Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors.  Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) the management of which is, as of such date,
otherwise Controlled, directly or indirectly, through one or more
intermediaries, by such Person.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $15,000,000.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

29

--------------------------------------------------------------------------------


 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” means (a) Royal Bank of Canada, in its capacity as the lender
of Swingline Loans hereunder and (b) each Revolving Lender that shall have
become a Swingline Lender hereunder as provided in Section 2.04(d) (other than
any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means HSBC Bank USA, N.A..

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Test Period” means the most recent period of four consecutive fiscal quarters
of the Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).

 

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any other Subsidiary in connection with the Transactions.

 

“Transactions” means (a) the Financing Transactions and (b) the payment of the
Transaction Costs.

 

“Trius” means Trius Therapeutics, Inc., a Delaware corporation.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02                             Classification of Loans and Borrowings.
For purposes of this Agreement, Loans and Borrowings may be classified and
referred to by Class (e.g., a “Revolving Loan” or “Swingline Loan”) or by Type
(e.g., a “Eurodollar Loan” or “ABR Loan”) or by Class and Type (e.g., a
“Eurodollar

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

30

--------------------------------------------------------------------------------


 

Revolving Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”, or a “Swingline Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

Section 1.03                             Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement (including this Agreement and the
other Loan Documents), instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04                             Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision (including any
definitions) hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision; provided, the Borrower and the Administrative Agent shall negotiate
in good faith to amend the financial definitions and related covenants to
preserve the original intent thereof in light of such change (and such
amendments to be subject to the approval of the Required Lender); (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith (provided, that, in the case of any amendment arising out of
an accounting change described in the Proposed Accounting Standards Update to
Leases (Topic 840) dated August 17, 2010, and the Proposed Accounting Standards
Update (Revised) to Revenue Recognition (Topic 605) dated November 14, 2011 and
January 4, 2012, there shall be no amendment fee).  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Financial
Accounting Standards Accounting Standards Codification No. 825—Financial
Instruments, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Borrower or any
Subsidiary at “fair value” as defined therein. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made in a manner such that any obligations relating to a
lease that was accounted for by a Person as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as Capital Lease Obligations.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

31

--------------------------------------------------------------------------------


 

Section 1.05                             Currency Translation. For purposes of
any determination under Article V, Article VI (other than Sections 6.10, 6.11
and 6.1114) or Article VII or any determination under any other provision of
this Agreement expressly requiring the use of a currency exchange rate, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than dollars shall be translated into dollars at currency
exchange rates in effect on the date of such determination; provided, however,
that for purposes of determining compliance with Article VI with respect to the
amount of any Indebtedness, Investment, Disposition or Restricted Payment in a
currency other than dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred or Disposition or
Restricted Payment made.  For purposes of Sections 6.10, 6.11 and 6.1114,
amounts in currencies other than dollars shall be translated into dollars at the
currency exchange rates used in preparing the most recently delivered financial
statements pursuant to Section 5.01(a) or (b).

 

Section 1.06                             Letter of Credit Amounts. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

Section 1.07                             Pro Forma Calculations. Notwithstanding
anything to the contrary herein, for the purposes of calculating the Interest
Coverage Ratio, Senior Secured Leverage Ratio or Total Leverage Ratio, Specified
Transactions that have been made (i) during the applicable Test Period, or (ii)
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is being made shall be calculated on a
Pro Forma Basis; provided, that for purposes of calculating the Financial
Performance Covenants pursuant to Sections 6.10, 6.11 and 6.1114, any Specified
Transactions that occurred subsequent to the end of the applicable Test Period
shall not be given Pro Forma Effect with respect to such Test Period.

 

Article II
The Credits

 

Section 2.01                             Commitments. Subject to the terms and
conditions set forth herein, each Revolving Lender agrees severally and not
jointly to make Revolving Loans to the Borrower denominated in dollars from time
to time during the Revolving Availability Period in an aggregate principal
amount which will not result in such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

 

Section 2.02                             Loans and Borrowings.

 

(a)                                 Each Revolving Loan shall be made as part of
a Borrowing consisting of Revolving Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class.  The failure of any Lender to make any Revolving Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several and other
than as expressly provided herein with respect to a Defaulting Lender, no Lender
shall be responsible for any other Lender’s failure to make Loans as required
hereby.

 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith;

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

32

--------------------------------------------------------------------------------


 

provided that each Swingline Loan shall be an ABR Loan.  Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that a Eurodollar Borrowing that results from a
continuation of an outstanding Eurodollar Borrowing may be in an aggregate
amount that is equal to such outstanding Borrowing.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum.  Each Swingline Loan shall be in an amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum.  Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of eight (8) Eurodollar
Borrowings outstanding.  Notwithstanding anything to the contrary herein, an ABR
Revolving Borrowing or a Swingline Loan may be in an aggregate amount which is
equal to the entire unused balance of the aggregate Revolving Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f).

 

Section 2.03                             Requests for Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone for a Revolving Loan (followed by a written notice), (a) in
the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York time,
three Business Days before the date of the proposed Borrowing (or, in the case
of any Eurodollar Borrowing to be made on the Effective Date, such shorter
period of time as may be agreed to by the Administrative Agent), or (b) in the
case of an ABR Borrowing, not later than 1:00 p.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f) may be given not later than
12:00 p.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile or other electronic transmission to the
Administrative Agent of a written Borrowing Request signed by the Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information:

 

(i)                           the aggregate amount of such Borrowing;

 

(ii)                        the date of such Borrowing, which shall be a
Business Day;

 

(iii)                     whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

 

(iv)                    in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

(v)                       the location and number of the Borrower’s account or
such other account or accounts to which funds are to be disbursed, which shall
comply with the requirements of Section 2.06, or, in the case of any ABR
Revolving Borrowing or Swingline Loan requested to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f), the identity of the Issuing
Bank that made such LC Disbursement; and

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

33

--------------------------------------------------------------------------------


 

(vi)                    that as of the date of such Borrowing, the conditions
set forth in Sections 4.02(a) and 4.02(b) are satisfied.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class, of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

Section 2.04                             Swing Line Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein (including Section 2.19), in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, the Swingline Lender agrees to
make Swingline Loans to the Borrower from time to time during the Revolving
Availability Period, denominated in dollars, in an aggregate principal amount at
any time outstanding that will not result in (i) the outstanding Swingline Loans
of the Swingline Lender exceeding its Swingline Commitment or (ii) the aggregate
Revolving Exposures exceeding the aggregate Revolving Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan (x) to
refinance an outstanding Swingline Loan or (y) if any Lender is at that time a
Defaulting Lender and after giving effect to Section 2.19(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Swingline Lender of such request (i) by telephone (confirmed in
writing), not later than 1:00 p.m., New York time, or, if agreed by the
Swingline Lender, 2:00 p.m., New York time or (ii) by facsimile or other
electronic transmission (confirmed by telephone), not later than 1:00 p.m., New
York time, or, if agreed by the Swingline Lender, 2:00 p.m., New York time on
the day of such proposed Swingline Loan.  Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day), the amount
of the requested Swingline Loan and (x) if the funds are not to be credited to a
general deposit account of the Borrower maintained with the Swingline Lender,
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with Section 2.06, or (y) in the case of any
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
maintained with the Swingline Lender or such other deposit account identified by
Borrower (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(f), by remittance to the
applicable Issuing Bank) by 3:00 p.m., New York time, on the requested date of
such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 1:00 p.m., New York time, on
any Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice and such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

34

--------------------------------------------------------------------------------


 

pay to the Administrative Agent, for the account of the Swingline Lender, such
Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.  Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds in the applicable currency, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(with references to 12:00 noon, New York time, in such Section being deemed to
be references to 3:00 p.m., New York time) (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders pursuant
to this paragraph), and the Administrative Agent shall promptly remit to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other Person on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted by the Swingline Lender to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear, provided that any such payment
so remitted shall be repaid to the Swingline Lender or the Administrative Agent,
as the case may be, and thereafter to the Borrower, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 

(d)                                 The Borrower may, at any time and from time
to time, designate as additional Swingline Lenders one or more Revolving Lenders
that agree to serve in such capacity as provided below.  The acceptance by a
Revolving Lender of an appointment as a Swingline Lender hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Swingline Lender, and,
from and after the effective date of such acceptance, (i) such Revolving Lender
shall have all the rights and obligations of a Swingline Lender under this
Agreement and (ii) references herein to the term “Swingline Lender” shall be
deemed to include such Revolving Lender in its capacity as a lender of Swingline
Loans hereunder.

 

(e)                                  The Borrower may terminate the appointment
of any Swingline Lender as a “Swingline Lender” hereunder by providing a written
notice thereof to such Swingline Lender, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Swingline Lender’s acknowledging receipt of such notice and (ii) the fifth
Business Day following the date of the delivery thereof, provided that no such
termination shall become effective until and unless the Swingline Exposure of
such Swingline Lender shall have been reduced to zero.  Notwithstanding the
effectiveness of any such termination, the terminated Swingline Lender shall
remain a party hereto and shall continue to have all the rights of a Swingline
Lender under this Agreement with respect to Swingline Loans made by it prior to
such termination, but shall not make any additional Swingline Loans.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

35

--------------------------------------------------------------------------------


 

Section 2.05                             Letters of Credit.

 

(a)                                 General. Subject to the terms and conditions
set forth herein (including Section 2.19), each Issuing Bank agrees, in reliance
upon the agreements of the Revolving Lenders set forth in this Section 2.05, to
issue Letters of Credit denominated in dollars, for the Borrower’s own account
(or for the account of any other Subsidiary of the Borrower so long as the
Borrower and such other Subsidiary are co-applicants in respect of such Letter
of Credit), in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, which shall reflect the standard operating procedures
of such Issuing Bank, at any time and from time to time during the Availability
Period and prior to the fifth Business Day prior to the Maturity Date.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b)                                 Issuance, Amendment, Renewal, Extension;
Certain Conditions. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall deliver in writing by hand delivery or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
recipient) to the applicable Issuing Bank and the Administrative Agent (at least
five Business Days before the requested date of issuance, amendment, renewal or
extension or such shorter period as the applicable Issuing Bank and the
Administrative Agent may agree) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (d) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Applicable Fronting Exposure of each Issuing Bank
shall not exceed its Revolving Commitment, (ii) the aggregate Revolving
Exposures shall not exceed the aggregate Revolving Commitments and (iii) the
aggregate LC Exposure shall not exceed the Letter of Credit Sublimit.  No
Issuing Bank shall be under any obligation to issue any Letter of Credit if (i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or any
law applicable to such Issuing Bank any directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, (ii) except
as otherwise agreed by the Administrative Agent and the such Issuing Bank, the
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit, (iii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally or (iv)
any Lender is at that time a Defaulting Lender, if after giving effect to
Section 2.19(a)(iv), any Defaulting Lender Fronting Exposure remains
outstanding, unless such Issuing Bank has entered into arrangements, including
the delivery of cash collateral, reasonably satisfactory to such Issuing Bank
with the Borrower or such Lender to eliminate such Issuing

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

36

--------------------------------------------------------------------------------


 

Bank’s Defaulting Lender Fronting Exposure arising from either the Letter of
Credit then proposed to be issued or such Letter of Credit and all other LC
Exposure as to which such Issuing Bank has Defaulting Lender Fronting Exposure.

 

(c)                                  Notice. Each Issuing Bank agrees that it
shall not permit any issuance, amendment, renewal, or extension of a Letter of
Credit to occur unless it shall have given to the Administrative Agent written
notice thereof required under paragraph (m) of this Section.

 

(d)                                 Expiration Date. Each Letter of Credit shall
expire at or prior to the close of business on the earlier of (i) the date that
is twelve months after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, twelve months after such renewal
or extension) and (ii) the date that is five Business Days prior to the Maturity
Date; provided that if such expiry date is not a Business Day, such Letter of
Credit shall expire at or prior to the close of business on the next succeeding
Business Day; provided, further, that any Letter of Credit may, upon the request
of the Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve months or
less (but not beyond the date that is five Business Days prior to the Maturity
Date except to the extent cash collateralized at 105% of the aggregate amount
thereof or backstopped pursuant to an arrangement reasonably acceptable to the
Issuing Bank) unless the applicable Issuing Bank notifies the beneficiary
thereof within the time period specified in such Letter of Credit or, if no such
time period is specified, at least 30 days prior to the then-applicable
expiration date, that such Letter of Credit will not be renewed.  If the
Borrower decides not to automatically renew any Letter of Credit, it shall
notify the applicable Issuing Bank not less than fifteen days prior to the time
period specified in such Letter of Credit by which such Issuing Bank must send a
notice of non-renewal.

 

(e)                                  Participations. By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank that is the
issuer thereof or the Lenders, such Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Revolving
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (f)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(f)                                   Reimbursement. If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 1:00 p.m., New York time, on the
Business Day immediately following the day that the Borrower receives notice of
such LC Disbursement, provided that, if such LC Disbursement is not reimbursed
within such timeframe, the Borrower, subject to the conditions to borrowing set
forth herein, shall be deemed to have requested in accordance with Section 2.03
that such payment be financed with an

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

37

--------------------------------------------------------------------------------


 

ABR Revolving Borrowing or a Swingline Loan in an equivalent amount, and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the applicable Issuing Bank the amounts so received by
it from the Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse any Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or Swingline
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

 

(g)                                  Obligations Absolute. The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section is absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  None of the Administrative Agent, the
Lenders, the Issuing Banks or any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Banks;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential or punitive damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (as determined by a court of
competent jurisdiction in a final, nonappealable judgment).  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

38

--------------------------------------------------------------------------------


 

and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit, and any such acceptance or
refusal shall be deemed not to constitute gross negligence or willful
misconduct.

 

(h)                                 Disbursement Procedures. Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by hand delivery or facsimile or other electronic format) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
in accordance with paragraph (f) of this Section.

 

(i)                                     Interim Interest. If an Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, then Section
2.12(c) shall apply.  Interest accrued pursuant to this paragraph shall be paid
to the Administrative Agent, for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (f) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment and shall
be payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.

 

(j)                                    Cash Collateralization. If any Event of
Default under paragraph (a), (b), (h) or (i) of Section 7.01 shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing more than
50% of the aggregate LC Exposure of all Revolving Lenders) demanding the deposit
of cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to 105% of the
portions of the LC Exposure attributable to Letters of Credit as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in paragraph (h) or (i) of Section 7.01.  The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.10(b).  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  At any time that there shall
exist a Defaulting Lender, if any Defaulting Lender Fronting Exposure remains
outstanding (after giving effect to Section 2.19(a)(iv)), then promptly upon the
request of the Administrative Agent or the Issuing Bank or the Swingline Lender,
the Borrower shall deliver to the Administrative Agent cash collateral in an
amount sufficient to cover such Defaulting Lender Fronting Exposure (after
giving effect to any cash collateral provided by the Defaulting Lender).  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent in Permitted
Investments, such deposits shall not

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

39

--------------------------------------------------------------------------------


 

bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing more than 50% of the aggregate LC Exposure of all the Revolving
Lenders), be applied to satisfy other obligations of the Borrower under this
Agreement.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default or the existence
of a Defaulting Lender, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived or after the termination of Defaulting Lender
status, as applicable.  If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.10(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.10(b) and no Event of Default shall have occurred and
be continuing.

 

(k)                                 Designation of Additional Issuing Banks. The
Borrower may, at any time and from time to time, designate as additional Issuing
Banks one or more Revolving Lenders that agree to serve in such capacity as
provided below.  The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, executed by the Borrower, the Administrative Agent and such designated
Revolving Lender and, from and after the effective date of such agreement, (i)
such Revolving Lender shall have all the rights and obligations of an Issuing
Bank under this Agreement and (ii) references herein to the term “Issuing Bank”
shall be deemed to include such Revolving Lender in its capacity as an issuer of
Letters of Credit hereunder.

 

(l)                                     Termination of an Issuing Bank. The
Borrower may terminate the appointment of any Issuing Bank as an “Issuing Bank”
hereunder by providing a written notice thereof to such Issuing Bank, with a
copy to the Administrative Agent.  Any such termination shall become effective
upon the earlier of (i) such Issuing Bank’s acknowledging receipt of such notice
and (ii) the fifth Business Day following the date of the delivery thereof;
provided that no such termination shall become effective until and unless the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero.  At the time any such termination
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.11(b). 
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.

 

(m)                             Issuing Bank Reports to the Administrative
Agent. Unless otherwise agreed by the Administrative Agent, each Issuing Bank
shall, in addition to its notification obligations set forth elsewhere in this
Section, report in writing to the Administrative Agent (i) periodic activity
(for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements, (ii)
within five Business Days following the time that such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

40

--------------------------------------------------------------------------------


 

whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

 

(n)                                 Applicability of ISP and UCP. Unless
otherwise expressly agreed by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance, shall apply to each commercial Letter of
Credit.

 

Section 2.06                             Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds in dollars by 3:00 p.m., New York time (or on the Effective
Date, such earlier time as notified to the Lenders prior to the Effective Date),
to the Applicable Account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04.  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City or such other account designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(f) shall be remitted by the Administrative Agent to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
Section 2.05(f) to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance on such assumption and in its sole discretion,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent.  If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower agrees to pay such
corresponding amount to the Administrative Agent forthwith on demand.  The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing in accordance with Section 2.12.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

41

--------------------------------------------------------------------------------


 

(c)                                  The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 9.03(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.03(c).

 

Section 2.07                             Interest Elections.

 

(a)                                 Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurodollar Borrowing shall have an initial
Interest Period as specified in such Borrowing Request or designated by Section
2.03.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Loans, which may not be
converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Revolving Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or other electronic transmission to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:

 

(i)                           the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)                        the effective date of the election made pursuant to
such Interest Election Request, which shall be a Business Day;

 

(iii)                     whether the resulting Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; and

 

(iv)                    if the resulting Borrowing is to be a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

42

--------------------------------------------------------------------------------


 

(d)                                 Promptly following receipt of an Interest
Election Request in accordance with this Section, the Administrative Agent shall
advise each Lender of the applicable Class, of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

 

Section 2.08                             Termination and Reduction of
Commitments.

 

(a)                                 Unless previously terminated, the Revolving
Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Commitments; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans or Swingline Loans in
accordance with Section 2.10, the aggregate Revolving Exposures would exceed the
aggregate Revolving Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Commitments under paragraph (b) of this Section 2.08 at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof.  Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this Section 2.08
shall be irrevocable, provided that a notice of termination delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date of
termination) if such condition is not satisfied.  Any termination or reduction
of the Commitments of any Class shall be permanent.  Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

 

Section 2.09                             Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid outstanding principal amount of each Revolving Loan of such Lender on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan made by the Swingline Lender on the earlier to occur of
(A) the date that is ten (10) Business Days after such Loan is made and (B) the
Maturity Date; provided that on each date that a Revolving Borrowing is made,
the Borrower shall repay all Swingline Loans that were outstanding on the date
such Borrowing was requested.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section 2.09 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein absent
manifest error, provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.  In the event of any inconsistency
between the entries made pursuant to paragraphs (b) and (c) of this Section
2.09, the accounts maintained by the Administrative Agent pursuant to paragraph
(c) of this Section shall control absent manifest error.  In the event of any
conflict between the accounts and records of any Lender or the Administrative
Agent under this Section 2.09, on the one hand, and the Register, on the other
hand, the Register shall control absent manifest error.

 

(e)                                  Any Lender may request through the
Administrative Agent that Loans of any Class made by it be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
provided by the Administrative Agent and approved by the Borrower.

 

Section 2.10                             Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part on a pro
rata basis with respect to any Class, without penalty or premium.

 

(b)                                 In the event and on each occasion that (i)
the aggregate Revolving Exposures exceed the aggregate Revolving Commitments or
(ii) the aggregate amount of the Swingline Loans exceeds the Swingline
Commitment, the Borrower shall prepay Revolving Borrowings or Swingline Loans
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount necessary to eliminate such excess.

 

(c)                                  The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by facsimile or other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

44

--------------------------------------------------------------------------------


 

mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of optional prepayment may state that such
notice is conditional upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice of prepayment may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied.  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and amounts required pursuant to Section 2.15.

 

Section 2.11                             Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent in dollars for the account of each Revolving Lender a
commitment fee, which shall accrue at the rate of 0.50% per annum on the average
daily unused amount of the Revolving Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which the
Revolving Commitments terminate; provided that following the delivery of the
financial statements for the fiscal quarter ended December 31, 2012, such fee
shall reduce to 0.375% per annum for each fiscal quarter after the delivery of
such financial statements showing that the Total Leverage Ratio is less
than1.25:1.00.  Accrued commitment fees shall be payable in arrears on the first
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose, provided that
Swingline Loans shall be counted as outstanding Revolving Loans solely in the
case of the Swingline Lender).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent in dollars for the account of each Revolving Lender (other
than any Defaulting Lender) a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurodollar Revolving Loans on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to and including the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank in dollars a
fronting fee for each Letter of Credit equal to the greater of (x) $500 per
annum and (y) 0.125% per annum on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to and including the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees for
standby Letters of Credit accrued through and including

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

45

--------------------------------------------------------------------------------


 

the last day of March, June, September and December of each year shall be
payable on the first Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 Notwithstanding the foregoing, and subject
to Section 2.19, the Borrower shall not be obligated to pay any amounts to any
Defaulting Lender pursuant to this Section 2.12.

 

Section 2.12                             Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, upon the
occurrence of and during the continuation of an Event of Default, commencing
upon written notice from the Administrative Agent to the Borrower (or at the
request of the Required Lenders), all principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, 2.00% per annum plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section; provided that no
amount shall be payable pursuant to this Section 2.12(c) to a Defaulting Lender
so long as such Lender shall be a Defaulting Lender; provided further that no
amounts shall accrue pursuant to this Section 2.12(c) on any amount,
reimbursement obligation in respect of any LC Disbursement or other amount
payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments, provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

46

--------------------------------------------------------------------------------


 

the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate or Adjusted Eurodollar Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.13                             Alternate Rate of Interest. If at least
two Business Days prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted Eurodollar Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.

 

Section 2.14                             Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                           impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any Issuing Bank (except any such reserve requirement reflected in
the Adjusted Eurodollar Rate);

 

(ii)                        impose on any Lender or any Issuing Bank or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein; or

 

(iii)                     subject any Lender or Issuing Bank to any Taxes (other
than (A) Indemnified Taxes, (B) Other Taxes and (C) Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to materially increase the cost
to such Lender of making, continuing, converting into or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
materially increase the cost to such Lender or Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to materially reduce the amount
of any sum received or receivable by such Lender or Issuing Bank hereunder
(whether of principal, interest or otherwise), then, from time to time upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such increased
costs actually incurred or reduction actually suffered.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

47

--------------------------------------------------------------------------------


 

(b)                                 If any Lender or Issuing Bank reasonably
determines that any Change in Law regarding capital or liquidity requirements
has the effect of materially reducing the rate of return on such Lender’s or
Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then, from time to time upon request of such Lender or Issuing Bank, the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction actually
suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company in reasonable detail, as the case may be, as
specified in paragraph (a) or (b) of this Section delivered to the Borrower
shall be presumptively correct absent manifest error.  The Borrower shall pay
such Lender or Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 15 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs incurred
or reductions suffered more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 2.15                             Break Funding Payments. In the event of
(a) the payment of any principal of any Eurodollar Loan prior to the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18 or Section 9.02(c), then, in
any such event, the Borrower shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount), compensate each Lender for the
loss, cost and expense (other than lost profits) attributable to such event. 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 2.15, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Adjusted Eurodollar Rate, as applicable, for such Loan by
a matching deposit or other borrowing in the applicable interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section delivered to the Borrower shall be presumptively correct absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt of such demand.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

48

--------------------------------------------------------------------------------


 

Section 2.16                             Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if the Borrower, Guarantor, the Administrative Agent or other
applicable withholding agent (as the case may be) shall be required by
applicable Requirements of Law (as determined in the good faith discretion of
the Borrower, Guarantor, the Administrative Agent or other applicable
withholding agent (as the case may be)) to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the amount payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions have
been made (including deductions applicable to additional amounts payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower, Guarantor, the Administrative Agent or
other applicable withholding agent (as the case may be) shall make such
deductions and (iii) the Borrower, Guarantor, the Administrative Agent or other
applicable withholding agent (as the case may be) shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.

 

(b)                                 Without limiting the provisions of paragraph
(a) above, the Borrower shall timely pay any Other Taxes (without duplication of
Section 2.16(a)) to the relevant Governmental Authority in accordance with
Requirements of Law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of any Loan
Party under any Loan Document and any Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to the Borrower by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders

 

(i)                           The Administrative Agent, each Lender, and Issuing
Bank shall, (i) on or before the date on which it becomes a party to this
Agreement, and (ii) at such times as are reasonably requested by the Borrower or
the Administrative Agent, provide the Borrower and the Administrative Agent with
two original copies of any properly completed and executed documentation
certification or providing information reasonably requested by the Borrower or
the Administrative Agent that may or will establish, an entitlement of such
Person to an exemption from, or reduction in, any withholding Tax with respect
to any payments to be made to such Person under the Loan Documents (including
any documentation necessary to establish an exemption from, or reduction of,

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

49

--------------------------------------------------------------------------------


 

any Taxes that may be imposed under FATCA).  Each such Person shall, whenever a
lapse in time or change in circumstances renders such documentation expired,
obsolete or inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.  In addition, any Person, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Person is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding three sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in (ii)(1) and (ii)(2)
and (ii)(4) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                        Without limiting the generality of the foregoing:

 

(1)                                 Each Administrative Agent, Lender, and
Issuing Bank that is a United States person (as defined in Section 7701(a)(30)
of the Code) shall deliver to the Borrower and the Administrative Agent (i) on
or before the date on which it becomes a party to this Agreement, (ii) on or
before the date that such form expires or becomes obsolete or inaccurate in any
material respect, (iii) after the occurrence of a change in such Person’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and (iv) from time to time
thereafter when required by Law or upon the reasonable request of the Borrower
or the Administrative Agent, two properly completed and duly signed original
copies of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

 

(2)                                 Each Administrative Agent, Lender, and
Issuing Bank that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent (i) on or before the date on which it becomes a party to this Agreement,
(ii) on or before the date that such form expires or becomes obsolete or
inaccurate in any material respect, (iii) after the occurrence of a change in
such Person’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter when required by Law or upon the reasonable
request of the Borrower or the Administrative Agent, whichever of the following
is applicable:

 

(A)                               two properly completed and duly signed
original copies of IRS Form W-8BEN (or any successor forms) claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party,

 

(B)                               two properly completed and duly signed
original copies of IRS Form W-8ECI (or any successor forms) certifying that the

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

50

--------------------------------------------------------------------------------


 

income receivable pursuant to any Loan Document is effectively connected with
the conduct of a trade or business in the United States,

 

(C)                               in the case of a Person claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
properly completed and duly signed certificate, in substantially the form of
Exhibit G (any such certificate a “United States Tax Compliance Certificate”),
or any other form approved by the Administrative Agent and the Borrower,
establishing that such Lender is not (1) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of a Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Lender’s conduct of a U.S. trade or business and (y) two properly completed and
duly signed original copies of IRS Form W-8BEN (or any successor forms), and/or

 

(D)                               to the extent a Person is not the beneficial
owner (for example, where the Person is a partnership), IRS Form W-8IMY (or any
successor forms) of the Person, accompanied, to the extent required to obtain an
exemption from or reduction of Tax, by a Form W-8ECI, W-8BEN, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY, (or other successor forms) or any
other required information from each beneficial owner, as applicable (provided
that, if the Person is a partnership and one or more beneficial owners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate shall be provided by such Person on behalf of such beneficial
owners).

 

(3)                                 Each Administrative Agent, Lender, and
Issuing Bank that is not a United States person (as defined in Section
7701(a)(30) of the Code)  shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (i) on or prior to the date
on which it becomes a party to this Agreement, (ii) on or before the date that
such form expires or becomes obsolete or inaccurate in any material respect,
(iii) after the occurrence of a change in such Person’s circumstances requiring
a change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent, and (iv) from time to time thereafter when required by
Law or upon the reasonable request of the Borrower or the Administrative Agent,
two properly completed and duly signed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made;

 

(4)                                 If a payment made to the Administrative
Agent, a Lender or Issuing Bank under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

51

--------------------------------------------------------------------------------


 

applicable), such Person shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable Laws and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Person has complied with such
Person’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (4), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Notwithstanding any other provision of this clause (e), neither the
Administrative Agent, nor any Lender, shall be required to deliver any form
pursuant to this clause (e) that the Administrative Agent or such Lender is not
legally eligible to deliver.

 

(f)                                   If the Administrative Agent, an Issuing
Bank or a Lender determines, in its reasonable discretion, that it has received
a refund in respect of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or any Guarantor, as the case may be, or with
respect to which the Borrower or any Guarantor, as the case may be, has paid
additional amounts pursuant to this Section, it shall promptly pay over such
refund to the Borrower or Guarantor, as the case may be, (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower or any
Guarantor, as the case may be, under this Section 2.16 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Issuing Bank
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower or such Guarantor, as the case may be, upon the request of the
Administrative Agent, such Issuing Bank or such Lender, agrees promptly to repay
the amount paid over to the Borrower or such Guarantor, as the case may be (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Issuing Bank or such Lender in the
event the Administrative Agent, such Issuing Bank or such Lender is required to
repay such refund to such Governmental Authority.  The Administrative Agent,
such Lender or such Issuing Bank, as the case may be, shall, at the Borrower’s
request, provide the Borrower or such Guarantor, as the case may be, with a copy
of any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant Governmental Authority (provided that the
Administrative Agent, such Lender or such Issuing Bank may delete any
information therein that the Administrative Agent, such Lender or such Issuing
Bank deems confidential in its reasonable discretion).  If the Borrower or any
Guarantor pays any additional amounts under this Section 2.16 with respect to
Indemnified Taxes or Other Taxes and such Person reasonably believes that such
additional amounts or portion thereof are attributable to Taxes that were not
correctly or legally asserted, the Administrative Agent, Issuing Bank or Lender,
as applicable, shall cooperate with Borrower or Guarantor (at the Borrower’s
expense) in a reasonable challenge of such Taxes or to obtain a refund of such
Taxes so long as such efforts would not, in the reasonable determination of such
Administrative Agent, Issuing Bank or Lender result in any non-reimbursable
additional costs, expenses or risks or any other material adverse effects for
such Lender or the Administrative Agent.  Notwithstanding anything to the
contrary, this subsection shall not be construed to require the Administrative
Agent, any Lender or any Issuing Bank to make available its Tax returns (or any
other information relating to Taxes which it reasonably deems confidential) to
the Borrower, any Guarantor or any other Person. Notwithstanding anything to the
contrary in this paragraph (f),

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

52

--------------------------------------------------------------------------------


 

in no event will the Administrative Agent or any Lender be required to pay any
amount to the Borrower or any Guarantor pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

 

(g)                                  For the avoidance of doubt, nothing in this
Agreement shall preclude the Borrower, any Guarantor, and the Administrative
Agent from deducting and withholding any Taxes required by any Laws to be
deducted and withheld from any payment under any of the Loan Documents, subject
to the provisions of this Section 2.16.

 

Section 2.17                             Payments Generally; Pro Rata Treatment;
Sharing of Setoffs.

 

(a)                                 The Borrower shall make each payment
required to be made by it under any Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without condition or deduction for any
counterclaim, recoupment or setoff.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to such account as may be
specified by the Administrative Agent, except payments to be made directly to
any Issuing Bank or the Swingline Lender shall be made as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment (other than payments on the Eurodollar Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate for the period of such extension.  All payments under
each Loan Document shall be made in dollars except as otherwise expressly
provided herein.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

53

--------------------------------------------------------------------------------


 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Swingline Loans to any assignee or participant.  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or Issuing Banks, as the case may be, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or Issuing Banks, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 2.18                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 or any event gives rise to the operation of Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or its participation in any Letter of
Credit affected by such event, or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation (i)
would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16 or
mitigate the applicability of Section 2.20, as the case may be, and (ii) would
not subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

54

--------------------------------------------------------------------------------


 

and would not be inconsistent with the internal policies of, or otherwise be
disadvantageous in any material economic, legal or regulatory respect to, such
Lender.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14 or gives notice under Section 2.20, (ii) the Borrower is
required to pay any additional amount to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.16 or (iii) any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 9.04(b) for an
assignment of Loans or Commitments, as applicable (and if a Revolving Commitment
is being assigned and delegated, each Issuing Bank and Swingline Lender), which
consents, in each case, shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and unreimbursed participations in LC Disbursements and
Swingline Loans, accrued but unpaid interest thereon, accrued but unpaid fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) the Borrower or such assignee shall have
paid (unless waived) to the Administrative Agent the processing and recordation
fee specified in Section 9.04(b)(ii) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, or payments required
to be made pursuant to Section 2.16 or a notice given under Section 2.20, such
assignment will result in a material reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.  Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

 

Section 2.19                             Defaulting Lenders.

 

(a)                                 Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)                           Waivers and Amendments. Such Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in Section 9.02.

 

(ii)                        Reallocation of Payments. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to Section 9.08),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, in the
case of a Revolving Lender, to the payment on a pro rata basis of any amounts

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

55

--------------------------------------------------------------------------------


 

owing by that Defaulting Lender to each Issuing Bank and the Swingline Lender
hereunder; third, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, in the case of a Revolving
Lender, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, such Issuing Bank or such Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or LC
Disbursements and such Lender is a Defaulting Lender under clause (a) of the
definition thereof, such payment shall be applied solely to pay the relevant
Loans of, and LC Disbursements owed to, the relevant non-Defaulting Lenders on a
pro rata basis prior to being applied pursuant to Section 2.04(j).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to Section 2.04(j) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                     Certain Fees. That Defaulting Lender (x) shall not be
entitled to receive or accrue any commitment fee pursuant to Section 2.11(a) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.11(b).

 

(iv)                    Reallocation of Applicable Percentages to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender and
so long as the conditions set forth in Section 4.02 are satisfied, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2)
the aggregate principal amount of the Revolving Loans of that Lender.

 

(b)                                 Defaulting Lender Cure. If the Borrower, the
Administrative Agent, the Swingline Lender and each Issuing Bank agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash Collateral), such Lender will, to the extent applicable,
purchase that portion of outstanding Loans

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

56

--------------------------------------------------------------------------------


 

of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.19(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

Section 2.20                             Illegality. If any Lender determines
that any law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender to make, maintain or fund Loans
whose interest is determined by reference to the Adjusted Eurodollar Rate, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the Adjusted Eurodollar Rate component of the Alternate Base Rate, the interest
rate on such ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted Eurodollar Rate component of the Alternate Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon three Business Days’ notice from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to ABR Loans (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted
Eurodollar Rate component of the Alternate Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Loans, and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Adjusted Eurodollar Rate, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Adjusted Eurodollar Rate component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Adjusted Eurodollar Rate.  Each Lender agrees to notify the Administrative
Agent and the Borrower in writing promptly upon becoming aware that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Adjusted Eurodollar Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

Section 2.21                             Incremental Credit Extensions.

 

(a)                                 At any time and from time to time after the
Effective Date, subject to the terms and conditions set forth herein, the
Borrower may, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly make available to each of the Lenders),
request to effect one or more increases in the aggregate amount of the
Commitments (each such increase, a “Commitment Increase”) from Additional
Lenders; provided that at the time of each such request and upon the
effectiveness of each Incremental Revolving Facility Amendment, (A) the
conditions set forth in Section 4.02 shall be satisfied, (B) the Borrower shall
be in compliance on a Pro Forma Basis (before and after giving effect to any
such Commitment Increase and assuming that such Commitment Increase is fully
drawn) with the Financial Performance

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

57

--------------------------------------------------------------------------------


 

Covenants, in each case as of the last day of the most recently ended Test
Period, (C) the Borrower shall have delivered a certificate of a Financial
Officer to the effect set forth in clauses (A) and (B) above, together with
reasonably detailed calculations demonstrating compliance with clause (B) above
and (D) the maturity date of such Commitment Increase shall be the Maturity
Date, such Commitment Increase shall require no scheduled amortization or
mandatory commitment reduction prior to the Maturity Date and such Commitment
Increase shall be on the same terms governing the Commitments pursuant to this
Agreement. Notwithstanding anything to contrary herein, the aggregate principal
amount of the Commitment Increases incurred after the Effective Date shall not
exceed the Incremental Cap. Each Commitment Increase shall be in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof; provided that such amount may be less than $5,000,000 if such amount
represents all the remaining availability under the Incremental Cap.

 

(b)                                 (i)                                     Each
notice from the Borrower pursuant to this Section shall set forth the requested
amount of the relevant Commitment Increase.

 

(ii)                                  Commitments in respect of any Commitment
Increase shall become Commitments (or in the case of any Commitment Increase to
be provided by an existing Lender, an increase in such Lender’s Commitment)
under this Agreement pursuant to an amendment (an “Incremental Revolving
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, such Additional Lender and the
Administrative Agent. Commitment Increases may be provided, subject to the prior
written consent of the Borrower (not to be unreasonably withheld), by any
existing Lender (it being understood that no existing Lender shall have the
right to participate in any Commitment Increase or, unless it agrees, be
obligated to provide any Commitment Increase) or by any Additional Lender in the
Borrower’s sole discretion. An Incremental Revolving Facility Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section. The
effectiveness of any Incremental Revolving Facility Amendment shall, unless
otherwise agreed to by the Administrative Agent and the Additional Lenders, be
subject to the satisfaction on the date thereof (each, an “Incremental Revolving
Facility Closing Date”) of each of the conditions set forth in Section 4.02 (it
being understood that all references to “the date of such Borrowing” in Section
4.02 shall be deemed to refer to the Incremental Revolving Facility Closing
Date) and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Effective Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).

 

(c)                                  Upon each Commitment Increase pursuant to
this Section, each Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Additional Lender
providing a portion of such Commitment Increase (each a “Commitment Increase
Lender”), and each such Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to such Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit will equal such Lender’s
Applicable Percentage. Any Loans outstanding immediately prior to the date of
such

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

58

--------------------------------------------------------------------------------


 

Commitment Increase that are Eurocurrency Loans will (except to the extent
otherwise repaid in accordance herewith) continue to be held by, and all
interest thereon will continue to accrue for the accounts of, the Lenders
holding such Loans immediately prior to the date of such Commitment Increase, in
each case until the last day of the then-current Interest Period applicable to
any such Loan, at which time it will be repaid or refinanced with new Loans made
pursuant to Section 2.01 in accordance with the Applicable Percentages of the
Lenders after giving effect to the Commitment Increase; provided, however, that
upon the occurrence of any Event of Default, each Commitment Increase Lender
will promptly purchase (for cash at face value) assignments of portions of such
outstanding Loans of other Lenders so that, after giving effect thereto, all
Loans that are Eurocurrency Loans are held by the Lenders in accordance with
their then-current Applicable Percentages. Any such assignments shall be
effected in accordance with the provisions of Section 9.04; provided that the
parties hereto hereby consent to such assignments and the minimum assignment
amounts and processing and recordation fee set forth in Section 9.04(b) shall
not apply thereto. If there are any ABR Loans outstanding on the date of such
Commitment Increase, such Loans shall either be prepaid by the Borrower on such
date or refinanced on such date (subject to satisfaction of applicable borrowing
conditions) with Loans made on such date by the Lenders (including the
Commitment Increase Lenders) in accordance with their Applicable Percentages. In
order to effect any such refinancing, (i) each Commitment Increase Lender will
make ABR Loans to the Borrower by transferring funds to the Administrative Agent
in an amount equal to the aggregate outstanding amount of such Loans of such
Type times a percentage obtained by dividing the amount of such Commitment
Increase Lender’s Commitment Increase by the aggregate amount of the Commitments
(after giving effect to the Commitment Increase on such date) and (ii) such
funds will be applied to the prepayment of outstanding ABR Loans held by the
Lenders other than the Commitment Increase Lenders, and transferred by the
Administrative Agent to the Lenders other than the Commitment Increase Lenders,
in such amounts so that, after giving effect thereto, all ABR Loans will be held
by the Lenders in accordance with their then-current Applicable Percentages. On
the date of such Commitment Increase, the Borrower will pay to the
Administrative Agent, for the accounts of the Lenders receiving such
prepayments, accrued and unpaid interest on the principal amounts of their Loans
being prepaid. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(d)                                 This Section 2.21 shall supersede any
provisions in Section 2.17 or Section 9.02 to the contrary.

 

Article III
Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01                             Organization; Powers. Each of the
Borrower and its Subsidiaries are duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, has the corporate or other
organizational power and authority to, except as would not reasonably be
expected to have a Material Adverse Effect, carry on its business as now
conducted and as proposed to be conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and to effect
the Transactions and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

59

--------------------------------------------------------------------------------


 

Section 3.02                             Authorization; Enforceability. The
Transactions to be entered into by each Loan Party have been duly authorized by
all necessary corporate or other organizational action and, if required, action
by the holders of such Loan Party’s Equity Interests.  This Agreement has been
duly executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and implied covenants of good
faith and fair dealing.

 

Section 3.03                             Governmental Approvals; No Conflicts.
The Transactions (a) except as described on Schedule 3.03, do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate (i) the Organizational Documents
of, or (ii) any Requirements of Law applicable to the Borrower or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture or
other material agreement or instrument binding upon the Borrower or any of its
Subsidiaries or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Borrower or any
of its Subsidiaries, or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation thereunder and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, except Liens created under the Loan Documents, except
(in the case of each of clauses (a), (b)(ii) and (c)) to the extent that the
failure to obtain or make such consent, approval, registration, filing or
action, or such violation, as the case may be, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

Section 3.04                             Financial Condition; No Material
Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects the financial condition of the Borrower as of
the date thereof and its results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)                                 The unaudited consolidated balance sheet of
the Borrower dated September 30, 2012, and the related consolidated statements
of earnings and cash flows of the Borrower for the nine-month period ended
September 30, 2012 (A) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (B) fairly present in all material respects the financial
condition of the Borrower as of the date thereof and its results of operations
for the period covered thereby, subject to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  The Borrower has heretofore furnished to
Administrative Agent (for distribution to the Lenders) the consolidated pro
forma balance sheet of the Borrower and its Subsidiaries as at June 30, 2012,
and the related consolidated pro forma statement of earnings of the Borrower and
its Subsidiaries for the twelve-month period then ended (such pro forma balance
sheet and statement of earnings, the “Pro Forma Financial Statements”), which
have been prepared giving effect to the Transactions (excluding the impact of
purchase accounting effects required by GAAP) as if such transactions had
occurred on such date or at the beginning of such twelve-month period, as the
case may be.  The Pro Forma Financial Statements have been

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

60

--------------------------------------------------------------------------------


 

prepared in good faith, based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis and in accordance with GAAP the estimated
financial position of the Borrower and its Subsidiaries as at June 30, 2012, and
their estimated results of operations for the periods covered thereby, assuming
that the Transactions had actually occurred at such date or at the beginning of
such period (excluding the impact of purchase accounting effects required by
GAAP).

 

(d)                                 Since December 31, 2011, there has been no
Material Adverse Effect.

 

Section 3.05                             Properties.

 

(a)                                 The Borrower and each of its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, if any (including the Mortgaged Properties),
(i) free and clear of all Liens except for Liens permitted by Section 6.02 and
(ii) except for minor immaterial defects in title that do not interfere with its
ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, except, in
the case of clause (ii), where the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 As of the Effective Date after giving effect
to the Transactions, except as set forth on Schedule 3.05, none of the Borrower
or any of its Subsidiaries owns any real property.  The legal description of all
real property owned by the Borrower or any of its Subsidiaries on the
ClosingEffective Date is accurately set forth on Schedule 3.05.

 

Section 3.06                             Litigation and Environmental Matters.

 

(a)                                 Except as set forth in Schedule 3.06, there
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any of its Subsidiaries that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(b)                                 Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, none
of the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has, to the knowledge
of the Borrower, become subject to any Environmental Liability, (iii) has
received written notice of any claim with respect to any Environmental Liability
or (iv) has, to the knowledge of the Borrower, any basis to reasonably expect
that the Borrower or any of its Subsidiaries will become subject to any
Environmental Liability.

 

Section 3.07                             Compliance with Laws and Agreements.
Each of the Borrower and its Subsidiaries is in compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (a) (other than as it
relates to the Borrower), (b) and (c) of this Section, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

Section 3.08                             Investment Company Status. None of the
Borrower or any of its Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended from
time to time.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

61

--------------------------------------------------------------------------------


 

Section 3.09                             Taxes. Except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Borrower and each of its Subsidiaries (a) have timely filed
or caused to be filed all Tax returns and reports required to have been filed
and (b) have paid or caused to be paid all Taxes required to have been paid
(whether or not shown on a Tax return) including in their capacity as Tax
withholding agents, except any Taxes that are being contested in good faith by
appropriate actions, provided that the Borrower or such Subsidiary, as the case
may be, has set aside on its books adequate reserves therefore in accordance
with GAAP.

 

Section 3.10                             ERISA; Labor Matters.

 

(a)                                 Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA, the Code and
other federal or state laws.

 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (i) no
ERISA Event has occurred or, to the knowledge of the Borrower is reasonably
expected to occur, (ii) neither a Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA), (iii) neither a Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan and (iv) neither a Loan Party nor any ERISA Affiliate has
engaged in a transaction that could reasonably be expected to be subject to
Section 4069 or 4212(c) of ERISA.

 

(c)                                  There are no collective bargaining
agreements covering the employees of the Borrower or any of its Subsidiaries
and, except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, neither any Loan Party nor
any Subsidiary has suffered any strikes, walk-outs, work stoppages or other
labor difficulty within the last five years.

 

Section 3.11                             Disclosure; No Undisclosed Liabilities.

 

(a)                                 No reports, financial statements,
certificates, projections or other written information (other than information
of a general economic or industry nature) furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with any Loan
Document or delivered thereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time delivered and, if such projected financial information was delivered
prior to the Effective Date, as of the Effective Date, it being understood that
any such projected financial information may vary from actual results and such
variations could be material.

 

(b)                                 The Borrower and its Subsidiaries have no
material obligations or liabilities, matured or unmatured, fixed or contingent,
other than (i) those set forth or adequately provided for in the financial
statements delivered to the Administrative Agent pursuant to this Agreement,
(ii) those incurred in the ordinary course of business and not required to be
set forth in the financial statements under GAAP, (iii) those incurred in the
ordinary course of business

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

62

--------------------------------------------------------------------------------


 

since the date of the most recently delivered balance sheet and consistent with
past practice, and (iv) those incurred in connection with the execution of this
Agreement.

 

Section 3.12                             Subsidiaries. As of the Effective Date,
Schedule 3.12 sets forth the name of, and the ownership interest of the Borrower
and each Subsidiary in, each Subsidiary.

 

Section 3.13                             Intellectual Property; Licenses, Etc.
Except with respect to immaterial defects, the Borrower and its Subsidiaries
own, license or possess the right to use, all of the trademarks, service marks,
trade names, domain names, copyrights, patents, patent rights, licenses,
technology, software, know-how database rights, design rights and other rights
to Intellectual Property that are reasonably necessary for the operation of
their businesses as currently conducted, and, without conflict with the rights
of any Person.  No Intellectual Property, advertising, product, process, method,
substance, part or other material used by the Borrower or any of its
Subsidiaries in the operation of its business as currently conducted infringes
upon any rights held by any Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect.  Except as disclosed on Schedule 3.13, (i) no claim or
litigation regarding any of the Intellectual Property is pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened against the
Borrower or any of its Subsidiaries and (ii) neither the Borrower nor any of its
Subsidiaries has received a notice disputing such Person’s ownership, license or
possession of such Intellectual Property, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 3.14                             Solvency. From and after the
consummation of the Transactions to occur on the Effective Date, after taking
into account all applicable rights of indemnity and contribution, (a) the fair
value of the assets of the Borrower and its Subsidiaries exceeds their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Borrower and its Subsidiaries is greater
than the amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured, and (d) the Borrower and its Subsidiaries are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.  For purposes of this Section 3.14, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual or matured liability.

 

Section 3.15                             Federal Reserve Regulations. None of
the Borrower or any of its Subsidiaries is engaged or will engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock.  No
part of the proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any margin stock or to refinance any Indebtedness originally
incurred for such purpose or for any other purpose that, in each case, entails a
violation (including on the part of any Lender) of the provisions of Regulations
U or X of the Board of Governors.

 

Section 3.16                             PATRIOT ACT; FCPA.

 

(a)                                 To the extent applicable, each of the
Borrower and its Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R. Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the PATRIOT Act.  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

63

--------------------------------------------------------------------------------


 

capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(b)                                 The use of the proceeds of the Loans and the
Letters of Credit will not violate the Trading with the Enemy Act, as amended or
any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R. Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

(c)                                  None of the Borrower or any of its
respective Subsidiaries is (i) a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (ii) engages with any
such Person in any dealings or transactions that violate U.S. law.

 

Section 3.17                             Use of Proceeds. The proceeds of the
Loans have been used and shall be used in accordance with Section 5.10.

 

Section 3.18                             Security Interests. Each of the
Security Documents creates, as security for the Secured Obligations purported to
be secured thereby, a valid and enforceable (and, to the extent perfection
thereof can be accomplished pursuant to the filings or other actions required by
the Security Documents and such filings or other actions are required to have
been made or taken, perfected) security interest in and Lien on all of the
Collateral subject thereto, superior to and prior to the rights of all third
Persons and subject to no other Liens (except that the Collateral may be subject
to Liens permitted by Section 6.02), in favor of the Administrative Agent for
the benefit of the Lenders.  No filings or recordings are required in order to
perfect the security interests created under any Security Document that are
required by the Security Documents to be perfected except for filings or
recordings which shall have been made, or for which satisfactory arrangements
have been made or which are not yet required to have been made, upon or prior to
the execution and delivery thereof.

 

Section 3.19                             Insurance.

 

(a)                                 The properties of the Borrower and its
Subsidiaries are insured with reputable insurance companies not Affiliates of
the Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

 

(b)                                 All real property that constitutes
Collateral and that is a “Flood Hazard Property” is covered by flood insurance
with reputable insurance companies not Affiliates of the Parent, in such amounts
and with such deductibles as the Administrative Agent may reasonably request
upon at least thirty (30) days prior written notice to the Borrower.

 

Section 3.20                             No Default. No Default has occurred and
is continuing.

 

Section 3.21                             OFAC. No Loan Party (a) is a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (c) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

64

--------------------------------------------------------------------------------


 

Article IV
Conditions

 

Section 4.01                             Effective Date. The obligations of the
Lenders to make Loans and of each Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with Section
9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from the Borrower either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
a written opinion (addressed to the Administrative Agent, the Lenders and the
Issuing Banks and dated the Effective Date) of Ropes & Gray LLP, New York
counsel for the Loan Parties, in customary form and substance.

 

(c)                                  The Administrative Agent shall have
received a certificate of each Loan Party, dated the Effective Date,
substantially in the form of Exhibit E-1 or such other form acceptable to the
Administrative Agent with appropriate insertions, executed by any Responsible
Officer of such Loan Party, and including or attaching the documents referred to
in paragraph (d) of this Section.

 

(d)                                 The Administrative Agent shall have received
a copy of (i) each Organizational Document of each Loan Party certified, to the
extent applicable, as of a recent date by the applicable Governmental Authority,
(ii) signature and incumbency certificates of the Responsible Officers of each
Loan Party executing the Loan Documents to which it is a party, (iii)
resolutions of the board of directors or equivalent governing body of each Loan
Party approving and authorizing the execution, delivery and performance of Loan
Documents to which it is a party, certified as of the Effective Date by its
secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment, and (iv) a good standing
certificate (to the extent such concept exists) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation.

 

(e)                                  The Administrative Agent and the Lenders
shall have received all fees and other amounts previously agreed in writing by
the Lead Arranger and the Borrower to be due and payable on or prior to the
Effective Date (including, to the extent estimated or invoiced at least two
Business Days prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document), which amounts may be offset against the proceeds of the initial Loans
made on the Effective Date.

 

(f)                                   The Collateral and Guarantee Requirement
shall have been satisfied; provided that if, notwithstanding the use by the
Borrower of commercially reasonable efforts, without undue burden or expense, to
cause the Collateral and Guarantee Requirement to be satisfied on the Effective
Date, the requirements thereof (other than (a) the execution and delivery of the
Guarantee Agreement by the Loan Parties and the Collateral Agreement by the Loan
Parties, (b) delivery to the Administrative Agent of certificates (if any)
representing the Equity Interests of each Subsidiary of the Borrower and stock
powers or other appropriate instruments of transfer and (c) delivery of Uniform
Commercial Code financing statements with respect to perfection of security
interests in other assets of the Loan Parties that may be perfected by the

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

65

--------------------------------------------------------------------------------


 

filing of a financing statement under the Uniform Commercial Code) are not
satisfied as of the Effective Date, the satisfaction of such requirements shall
not be a condition to the availability of the initial Loans on the Effective
Date, but shall be required to be satisfied within the period specified therefor
in Schedule 5.13 or such later date as the Administrative Agent may reasonably
agree.

 

(g)                                  Certificates of insurance shall be
delivered to the Administrative Agent evidencing the existence of insurance
maintained by the Borrower and its Subsidiaries pursuant to Section 5.07 and, if
applicable, the Administrative Agent shall be designated as an additional
insured (on behalf of itself and the Lenders) and loss payee as its interest may
appear thereunder, or solely as the additional insured, as the case may be,
thereunder (provided that if such endorsement as additional insured cannot be
delivered by the Effective Date, such endorsement may be delivered at such later
date as is set forth on Schedule 5.13).

 

(h)                                 The Lead Arranger shall have received (i)
the Audited Financial Statements and (ii) the unaudited consolidated and
combined balance sheet of the Borrower as at September 30, 2012 and the related
consolidated statements of earnings and cash flows of the Borrower for the
nine-month period ended September 30, 2012.

 

(i)                                     The Lead Arranger shall have received
the Pro Forma Financial Statements.

 

(j)                                    The representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (or if qualified by “materiality”, “Material Adverse Effect”
or similar language, in all respects) on and as of the Effective Date.

 

(k)                                 The Lenders shall have received a
certificate, substantially in the form of Exhibit E-2, from the chief financial
officer or chief accounting officer or other officer with equivalent duties of
the Borrower certifying as to the solvency of the Borrower and its Subsidiaries
on a consolidated basis after giving effect to the Transactions.

 

(l)                                     The Administrative Agent and the Lead
Arranger shall have received all documentation and other information about the
Loan Parties as shall have been reasonably requested in writing at least 5 days
prior to the Effective Date by the Administrative Agent or the Lead Arranger
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.

 

(m)                             The Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to it, that the Borrower
and each of its Subsidiaries possesses clean title with respect to all real
property owned by the Borrower or such Subsidiary.

 

Section 4.02                             Each Credit Event. The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of each Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the following conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,”

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

66

--------------------------------------------------------------------------------


 

“Material Adverse Effect” or similar language shall be true and correct in all
respects on the date of such credit extension or on such earlier date, as the
case may be.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as the case may be, no Default or Event of Default shall
have occurred and be continuing.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

Article V
Affirmative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent indemnification obligations as to which no claim has been made)
payable under any Loan Document shall have been paid in full and all Letters of
Credit shall have expired or been terminated (or cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the relevant
Issuing Bank) and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

Section 5.01                             Financial Statements and Other
Information. The Borrower will furnish to the Administrative Agent (for
distribution to each Lender through the Administrative Agent):

 

(a)                                 on or before the date that is 90 days after
the end of each fiscal year of the Borrower, an audited consolidated balance
sheet and audited consolidated statements of operations and comprehensive income
and cash flows of the Borrower and its Subsidiaries as of the end of and for
such fiscal year, in each case with all consolidating information regarding the
Borrower and its Subsidiaries required of a registrant under Regulation S-X,
together with related notes thereto and customary management’s discussion and
analysis describing results of operations, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception,
or any exception as to the scope of such audit, in each case other than a
qualification related solely to the scheduled or accelerated maturity of Loans
and Commitments, as applicable), to the effect that such consolidated financial
statements present fairly in all material respects the financial condition as of
the end of and for such year and results of operations and cash flows of the
Borrower and its Subsidiaries (as applicable) on a consolidated basis (as
applicable) in accordance with GAAP consistently applied;

 

(b)                                 with respect to each of the first three
fiscal quarters of each fiscal year, on or before the date that is 45 days after
the end of each such fiscal quarter, an unaudited consolidated balance sheet and
unaudited consolidated statements of operations and comprehensive income and
cash flows of the Borrower and its Subsidiaries as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, in each case
with all consolidating information regarding the Borrower and its Subsidiaries
required of a registrant under Regulation S-X, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year; all
certified by a Financial Officer as presenting fairly in all material respects,
as applicable, the financial condition as of the end of and for such fiscal
quarter and such portion of the fiscal year and results of operations and cash
flows of the Borrower and its

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

67

--------------------------------------------------------------------------------


 

Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; together with customary management’s discussion and analysis
describing results of operations;

 

(c)                                  not later than five days after any delivery
of financial statements under paragraph (a) or (b) above or a certificate of a
Financial Officer (i) certifying as to whether a Default has occurred and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with the covenants
contained in Sections 6.10 and 6.11Financial Performance Covenants;

 

(d)                                 not later than 90 days after the
commencement of each fiscal year of the Borrower, a detailed consolidated annual
budget for the Borrower and its Subsidiaries for such fiscal year (including a
projected consolidated balance sheet and consolidated statements of projected
operations, comprehensive income and cash flows as of the end of and for such
fiscal year and setting forth the material assumptions used for purposes of
preparing such budget);

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and
registration statements (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) filed by the
Borrower or any of its Subsidiaries with the SEC or with any national securities
exchange, or distributed by the Borrower or any of its Subsidiaries to the
holders of its Equity Interests generally, as the case may be; and

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower and its Subsidiaries, or compliance with the terms of
any Loan Document, as the Administrative Agent on its own behalf or on behalf of
any Lender may reasonably request in writing.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 (including with respect to management’s discussion and analysis)
may be satisfied with respect to financial information of the Borrower and its
Subsidiaries by furnishing the Form 10-K or 10-Q (or the equivalent), as
applicable, of the Borrower (or a parent company thereof) filed with the SEC;
provided that (i) to the extent such information relates to a parent of the
Borrower, such information is accompanied by consolidating information, which
may be unaudited, that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to the Borrower and its Subsidiaries on a standalone basis, on the
other hand, and (ii) to the extent such information is in lieu of information
required to be provided under Section 5.01(a), such materials are accompanied by
a report and opinion of PricewaterhouseCoopers LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, in each case other than a qualification related solely to the
scheduled or accelerated maturity of Loans and Commitments.

 

Documents required to be delivered pursuant to Section 5.01(a), (b), (d) or (e)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.01 (or otherwise notified pursuant to Section
9.01(d)); or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

68

--------------------------------------------------------------------------------


 

website or whether sponsored by the Administrative Agent); provided that: (i)
the Borrower shall deliver paper copies of such documents to the Administrative
Agent upon its reasonable request until a written notice to cease delivering
paper copies is given by the Administrative Agent and (ii) the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and upon its reasonable request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
meanmeans that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arranger, the
Issuing Banks and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Lead
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

Section 5.02                             Notices of Material Events. Promptly
after any Responsible Officer of the Borrower obtains actual knowledge thereof
and, if applicable, after notifying the appropriate Governmental Authority, the
Borrower will furnish to the Administrative Agent (for distribution to each
Lender through the Administrative Agent) written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the Borrower and its Subsidiaries or the receipt of a notice of an Environmental
Liability, in each case, could reasonably be expected to result in a Material
Adverse Effect; and

 

(c)                                  the occurrence of any event that is not a
matter of general public knowledge that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

69

--------------------------------------------------------------------------------


 

Section 5.03                             Information Regarding Collateral.

 

(a)                                 The Borrower will furnish to the
Administrative Agent prompt (and in any event within 30 days or such longer
period as reasonably agreed to by the Administrative Agent) written notice of
any change (i) in any Loan Party’s legal name (as set forth in its certificate
of organization or like document), (ii) in the jurisdiction of incorporation or
organization of any Loan Party or in the form of its organization or (iii) in
any Loan Party’s organizational identification number.

 

(b)                                 Not later than five days after delivery of
financial statements pursuant to Section 5.01(a), the Borrower shall deliver to
the Administrative Agent a certificate executed by a Responsible Officer of the
Borrower (i) setting forth the information required pursuant to Sections 1(a),
1(b), 2 and 6 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section, (ii) identifying any Subsidiary of the
Borrower that has become, or ceased to be, a Material Subsidiary during the most
recently ended fiscal quarter and (iii) certifying that all notices required to
be given prior to the date of such certificate by this Section 5.03 have been
given.

 

Section 5.04                             Existence; Conduct of Business. The
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to obtain, preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, amalgamation,
liquidation or dissolution permitted under Section 6.03 or any Disposition
permitted by Section 6.05.

 

Section 5.05                             Payment of Taxes, etc. The Borrower
will, and will cause each of its Subsidiaries to, pay its obligations in respect
of Taxes before the same shall become delinquent or in default, except, in each
case, to the extent (i) any such Tax which is being contested in good faith and
by proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP or (ii) the failure to pay or discharge the same would not reasonably
be expected to have a Material Adverse Effect.

 

Section 5.06                             Maintenance of Properties. The Borrower
will, and will cause each of its Subsidiaries to, keep and maintain all material
property necessary to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted.

 

Section 5.07                             Insurance. The Borrower will, and will
cause each of its Subsidiaries to, maintain, with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, insurance in at least such amounts (after giving effect to
any self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment or the
management of the Borrower) are reasonable and prudent in light of the size and
nature of its business, and will furnish to the Administrative Agent, upon
written request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried.  Each such policy of insurance
shall (i) in the case of general liability and product liability insurance, name
the Administrative Agent, on behalf of the Lenders, as an additional insured
thereunder as its interests may appear for payments in excess of $1,000,000 for
any occurrence and (ii) in

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

70

--------------------------------------------------------------------------------


 

the case of each casualty insurance policy covering Collateral, name the
Administrative Agent, on behalf of the Lenders as the loss payee thereunder for
payments in excess of $1,000,000 for any occurrence.

 

Section 5.08                             Books and Records; Inspection and Audit
Rights. The Borrower will, and will cause each of its Subsidiaries to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of the Borrower or its Subsidiaries, as the
case may be.  The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
visitation and inspection rights of the Administrative Agent and the Lenders
under this Section 5.08 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Borrower’s
expense; provided further that (a) when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice and (b) the Administrative Agent and the Lenders shall give the Borrower
the opportunity to participate in any discussions with the Borrower’s
independent public accountants.  Notwithstanding anything to the contrary in
this Section 5.08, none of the Borrower or any of its Subsidiaries shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by applicable law or
contract.

 

Section 5.09                             Compliance with Laws. (a) The Borrower
will, and will cause each of its Subsidiaries to, comply with its Organizational
Documents and all Requirements of Law with respect to it, its property and
operations, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Without limitation of clause (a) above, the
Borrower will, and will cause each of its Subsidiaries to: (i) comply with all
applicable Environmental Laws and Environmental Permits except, in each case, to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (ii) obtain and renew all Environmental Permits
necessary for its operations and properties; and (iii) to the extent required
under Environmental Laws, conduct any investigation, mitigation, study, sampling
and testing, and undertake any clean-up, removal or remedial, corrective or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws, except, in the case of clauses (ii) and (iii), to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.10                             Use of Proceeds and Letters of Credit.
The proceeds of the Loans will be used for capital expenditures and Permitted
Acquisitions, to provide for the ongoing working capital requirements of the
Borrower and its Subsidiaries and for general corporate purposes, including the
payment of the Transaction Costs.  Letters of Credit will be used by the
Borrower only for general corporate purposes of the Borrower and its
Subsidiaries.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

71

--------------------------------------------------------------------------------


 

Section 5.11                             Additional Subsidiaries.

 

(a)                                 If (i) any additional Subsidiary (other than
an Excluded Subsidiary) of the Borrower is formed or acquired after the
Effective Date or (ii) if any Subsidiary ceases to be an Excluded Subsidiary,
the Borrower will, within 30 days (or such longer period as the Administrative
Agent shall reasonably agree) after such newly formed or acquired Subsidiary is
formed or acquired or such Subsidiary ceases to be an Excluded Subsidiary,
notify the Administrative Agent thereof (unless such Subsidiary is an Excluded
Subsidiary), and will cause such Subsidiary (unless such Subsidiary is an
Excluded Subsidiary) to satisfy the Collateral and Guarantee Requirement with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by any Loan Party within 30 days after
such notice (or such longer period as the Administrative Agent shall reasonably
agree and the Administrative Agent shall have received a completed Perfection
Certificate with respect to such Subsidiary signed by a Responsible Officer,
together with all attachments contemplated thereby). Notwithstanding anything
contained in this Agreement (including this Section 5.11) or any other Loan
Document to the contrary, (i) no more than 65% of the total combined voting
power of all classes of Equity Interests entitled to vote in or of any Foreign
Subsidiary (and 100% of the non-voting Equity Interests) shall be pledged or
similarly hypothecated to guarantee or support any Obligation herein, (ii) no
Excluded Subsidiary shall guarantee or support any Obligation herein (iii) no
security or similar interest shall be granted in the assets of any Excluded
Subsidiary, which security or similar guarantees or supports any Obligation
herein and (iv) none of Borrower or any of its Subsidiaries shall be required to
provide any guarantee, pledge or asset support arrangement that would subject
Borrower or any Subsidiary to any adverse Tax consequence due to the application
of Section 956 of the Code.

 

(b)                                 Within 30 days (or such longer period as the
Administrative Agent may reasonably agree) after the Borrower identifies any new
Material Subsidiary pursuant to Section 5.03(b), all actions (if any) required
to be taken with respect to such Subsidiary in order to satisfy the Collateral
and Guarantee Requirement shall have been taken with respect to such Subsidiary.

 

Section 5.12                             Further Assurances.

 

(a)                                 The Borrower will, and will cause each Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law and
that the Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties.

 

(b)                                 If, afterFollowing the Amendment No. 1
Effective Date, the cash and cash equivalents of the Borrower and the Subsidiary
Guarantors, taken as a whole, is less than $150,000,000 at any time (a “Mortgage
Trigger Event”), the Borrower will notify the Administrative Agent thereof, and,
will cause all Material Real Property owned by the Borrower or any of its
Subsidiaries to be subjected to a Lien securing the Secured Obligations and will
take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent, including,
without limitation, the execution of Mortgages in favor of the Administrative
Agent, to grant and perfect such Liens, including actions described in paragraph
(a) of this Section, all at the expense of the Loan Parties and subject to the
last paragraph of the definition of the term “Collateral and Guarantee
Requirement” within 30120 days of the occurrence ofAmendment No. 1 Effective
Date or such later date as the Mortgage Trigger Event.Administrative Agent
agrees to in writing).

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

72

--------------------------------------------------------------------------------


 

(c)                                  Following the Amendment No. 1 Effective
Date, the Borrower will have Phase I environmental site assessments (or updates
to existing Phase I environmental site assessments), consistent with 40 C.F.R
Part 312, prepared for all Material Real Property owned by the Borrower or any
of its Subsidiaries which is to be subjected to a Lien securing the Secured
Obligations (“Environmental Assessments”).  Borrower will assure that all
Lenders may rely on said Environmental Assessments subject to the same
limitations and conditions as Borrower agreed to in commissioning said
Environmental Assessments.

 

Section 5.13                             Certain Post-Closing Obligations. As
promptly as practicable, and in any event within the time periods after the
Effective Date specified in Schedule 5.13 or such later date as the
Administrative Agent agrees to in writing, including to reasonably accommodate
circumstances unforeseen on the Effective Date, the Borrower and each other Loan
Party shall deliver the documents or take the actions specified on Schedule
5.13, in each case except to the extent otherwise agreed by the Administrative
Agent pursuant to its authority as set forth in the definition of the term
“Collateral and Guarantee Requirement”.

 

Section 5.14                             Payment of Obligations. The Borrower
and each of its Subsidiaries shall pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all of
their material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower or its Subsidiaries.

 

Section 5.15                             Compliance with Environmental Laws. The
Borrower and each of its Subsidiaries shall conduct their respective businesses
in compliance in all material respects with all Environmental Laws applicable to
it or them.  The Borrower and its Subsidiaries shall take prompt and appropriate
action to respond to any non-compliance or alleged non-compliance with
Environmental Laws.

 

Section 5.16                             Compliance with ERISA. The Borrower and
each of its Subsidiaries shall and shall cause its ERISA Affiliates to maintain
each Plan which is subject to or governed under ERISA, the Code or other federal
or state law in compliance in all material respects with the applicable
provisions of ERISA, except where noncompliance would not be reasonably likely
to have a Material Adverse Effect or cause a Lien on the assets of the Borrower
or any Subsidiary.

 

Section 5.17                             Maintenance of CUBICIN Intellectual
Property.  The Borrower or a Subsidiary Guarantor shall at all times own all
patents and other Intellectual Property relating to “CUBICIN”.

 

Article VI
Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent indemnification obligations as to which no claim has been made)
under any Loan Document have been paid in full and all Letters of Credit have
expired or been terminated and all LC Disbursements shall have been reimbursed
(or cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the Issuing Bank), the Borrower covenants and agrees with the
Lenders that:

 

Section 6.01                             Indebtedness; Certain Equity
Securities. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Indebtedness, except:

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

73

--------------------------------------------------------------------------------


 

(i)                           (A) Indebtedness of the Borrower and any of its
Subsidiaries under the Loan Documents (including any Indebtedness incurred
pursuant to Section 2.21) and (B) any Permitted Refinancing of any Indebtedness
set forth in the immediately foregoing clause (A);

 

(ii)                        Indebtedness (A) outstanding on the date
hereofEffective Date and listed on Schedule 6.01 and any Permitted Refinancing
thereof and (B) in respect of the Specified Convertible Notes;

 

(iii)                     Guarantees by the Borrower and its Subsidiaries in
respect of Indebtedness of the Borrower or any of its Subsidiaries otherwise
permitted hereunder; provided that such Guarantee is otherwise permitted by
Section 6.04; provided further that (A) no Guarantee by any Subsidiary Loan
Party of any Junior Financing shall be permitted unless such Subsidiary Loan
Party shall have also provided a Guarantee of the Loan Document Obligations
pursuant to the Guarantee Agreement and (B) if the Indebtedness being Guaranteed
is subordinated to the Loan Document Obligations, such Guarantee shall be
subordinated to the Guarantee of the Loan Document Obligations on terms at least
as favorable to the Lenders as those contained in the subordination of such
Indebtedness;

 

(iv)                    Indebtedness of the Borrower owing to any of its
Subsidiaries or of any Subsidiary owing to any other Subsidiary or to the
Borrower, to the extent permitted by Section 6.04; provided that (A) all such
Indebtedness of any Loan Party owing to any Subsidiary that is not a Loan Party
in excess of $10,000,000 in the aggregate shall be subordinated to the Loan
Document Obligations on terms (i) at least as favorable to the Lenders as those
set forth in the form of intercompany note attached as Exhibit F or (ii)
otherwise reasonably satisfactory to the Administrative Agent, and (B) all such
Indebtedness owing by a Subsidiary that is not a Loan Party to any Loan Party in
excess of $1,000,000 shall be evidenced by a note and pledged as Collateral for
the Secured Obligations;

 

(v)                       (A) Indebtedness (including Capital Lease Obligations)
of the Borrower or any of its Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets,
other than software; provided that such Indebtedness is incurred concurrently
with or within 270 days after the applicable acquisition, construction, repair,
replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (A); provided further
that the aggregate principal amount of Indebtedness that is outstanding in
reliance on this clause (v) shall not, at any time outstanding, exceed
$10,000,000;

 

(vi)                    Indebtedness in respect of (1) the Specified Swap
Agreements and (2) Swap Agreements entered into in the ordinary course of
business (and not for speculative purposes) in order to (A) effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any of its
Subsidiaries or (B) hedge foreign currency or commodity supply transactions of
the Borrower and its Subsidiaries;

 

(vii)                 Indebtedness of any Person that becomes a Subsidiary of
the Borrower (or of any Person not previously a Subsidiary Guarantor that is
merged, amalgamated or consolidated with or into the Borrower or a Subsidiary
Guarantor) after the date hereofEffective Date as a result of a Permitted
Acquisition, or Indebtedness of

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

74

--------------------------------------------------------------------------------


 

any Person that is assumed by the Borrower or any of its Subsidiaries in
connection with an acquisition of assets by the Borrower or such Subsidiary in a
Permitted Acquisition, and Permitted Refinancings thereof; provided that (A)
such Indebtedness is not incurred in contemplation of such Permitted
Acquisition, (B) provided further that the aggregate principal amount of
Indebtedness that is outstanding in reliance on this clause (vii) shall not, at
any time outstanding, exceed $25,000,000;

 

(viii)              Indebtedness of the Borrower and any of its Subsidiaries
consisting of notes or loans under credit agreements, indentures or other
similar instruments or agreements and any Permitted Refinancing thereof;
provided that (A) any issuer of such Indebtedness shall be the Borrower or a
Foreign Subsidiary, (B) such Indebtedness is unsecured, (C) such Indebtedness
does not mature prior to the date that is 91 days after the Maturity Date in
effect at the time of incurrence thereof, (D) except with respect to customary
bridge financing intended to be replaced by long-term Indebtedness, such
Indebtedness has no mandatory (other than customary provisions relating to asset
sales or a change of control, so long as the rights of the holders thereof upon
the occurrence of a change of control or asset sale event shall be subject to
the prior payment in full in cash of the Loan Document Obligations and the
termination of the Commitments) or scheduled amortization or payments,
repurchases or redemptions of principal in cash or Disqualified Equity Interests
prior to the date that is 91 days after the Maturity Date in effect at the time
of incurrence thereof, (E) immediately after giving effect thereto and the use
of the proceeds thereof, (1) no Event of Default shall exist or result therefrom
and (2) the Borrower and its Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Sections 6.10 and 6.11Financial Performance Covenants
as of the last day of the most recently ended Test Period, (F) if such
Indebtedness is subordinated, the Loan Document Obligations shall have been, and
while the Loan Document Obligations remain outstanding, no other Indebtedness is
or is permitted to be, designated as “Senior Indebtedness” or its equivalent in
respect of such Indebtedness, and (G) such Indebtedness has terms and conditions
(other than interest rate, redemption premiums and subordination terms), taken
as a whole, that are not materially less favorable to the Borrower, its
Subsidiaries and the Lenders as the terms and conditions of this Agreement;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements shall be conclusive
unless the Administrative Agent provides notice to the Borrower of its objection
during such five Business Day period; provided, further, that the aggregate
principal amount of Indebtedness outstanding in reliance on this clause (viii)
in respect of which the primary obligor or a guarantor is a Subsidiary that is
not a Loan Party, together with the then outstanding principal amount of any
Indebtedness incurred pursuant to clause (xiv) below, shall not exceed at any
time outstanding, $25,000,000;

 

(ix)                    Indebtedness representing deferred compensation or
stock-based compensation to employees of the Borrower and its Subsidiaries
incurred in the ordinary course of business;

 

(x)                       Indebtedness consisting of unsecured (or secured only
by the Equity Interests being purchased or redeemed) promissory notes issued by
any Loan Party to current or former officers, directors and employees or their
respective estates,

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

75

--------------------------------------------------------------------------------


 

spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Borrower or any direct or indirect parent thereof permitted by
Section 6.06(a);

 

(xi)                    Indebtedness constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments incurred
in a Permitted Acquisition, any other Investment or any Disposition, in each
case permitted under this Agreement;

 

(xii)                 Indebtedness consisting of obligations under deferred
consideration (earn-outs, indemnifications, incentive non-competes, milestone
payments and other contingent obligations) or other similar arrangements
incurred in connection with the Transactions or any Permitted Acquisition or
other Investment permitted hereunder;

 

(xiii)              Cash Management Obligations and other Indebtedness in
respect of netting services, overdraft protections, cash pooling, employee
credit cards and similar arrangements, in each case, in connection with deposit
accounts in the ordinary course of business;

 

(xiv)             Indebtedness of the Foreign Subsidiaries, other than Foreign
Subsidiaries who have received Intellectual Property pursuant to Section
6.05(q); provided that the aggregate principal amount of Indebtedness
outstanding in reliance on Section 6.01(viii) in respect of which the primary
obligor or a guarantor is a Subsidiary that is not a Loan Party, together with
any Indebtedness incurred pursuant to this clause (xiv) shall not exceed at any
time outstanding, $25,000,000;

 

(xv)                Indebtedness incurred by the Borrower or any of its
Subsidiaries in respect of bankers’ acceptances or similar instruments (other
than letters of credit) issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other reimbursement-type obligations (other than obligations in respect of
letters of credit) regarding workers compensation claims; provided that the
reimbursement obligations in respect thereof are reimbursed within 60 days
following the date thereof;

 

(xvi)             obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of its Subsidiaries, in each case in the ordinary course
of business or consistent with past practice;

 

(xvii)          Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;

 

(xviii)       Indebtedness consisting of insurance premium financing and take or
pay obligations contained in supply agreements in the ordinary course of
business;

 

(xix)            other Indebtedness of the Borrower and the Subsidiary
Guarantors not to exceed $5,000,000 at any time outstanding; and

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

76

--------------------------------------------------------------------------------


 

(xx)                all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (i) through (xix) above.

 

Section 6.02                             Liens. The Borrower will not, nor will
it permit any of its Subsidiaries to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, except:

 

(i)                           Liens created under the Loan Documents;

 

(ii)                        Permitted Encumbrances;

 

(iii)                     Liens existing on the date hereofEffective Date and
set forth on Schedule 6.02 and any modifications, replacements, renewals or
extensions thereof; provided that (A) such modified, replacement, renewal or
extension Lien does not extend to any additional property other than (1)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (2) proceeds and products thereof, and (B) the
obligations secured or benefited by such modified, replacement, renewal or
extension Lien are permitted by Section 6.01;

 

(iv)                    Liens securing Indebtedness permitted under Section
6.01(v); provided that (A) such Liens attach concurrently with or within 270
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
except for accessions to such property and the proceeds and the products thereof
and (C) with respect to CapitalizedCapital Lease Obligations, such Liens do not
at any time extend to or cover any assets (except for accessions to or proceeds
of such assets) other than the assets subject to such CapitalizedCapital Lease
Obligations; provided further that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender;

 

(v)                       leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business in the life sciences industry that do
not (A) interfere in any material respect with the business of the Borrower and
its Subsidiaries, taken as a whole, or (B) secure any Indebtedness for borrowed
money;

 

(vi)                    Liens (A) in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business or (B) on
specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances or letters of
credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business;

 

(vii)                 Liens of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection;

 

(viii)              Liens (A) on cash advances or escrow deposits in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

77

--------------------------------------------------------------------------------


 

permitted under Section 6.05 (including any letter of intent or purchase
agreement with respect to such Investment or Disposition), or (B) consisting of
an agreement to dispose of any property in a Disposition permitted under Section
6.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

 

(ix)                   Liens on property of any Subsidiary that is not a Loan
Party, which Liens secure Indebtedness of such Subsidiary permitted under
Section 6.01;

 

(x)                       Liens granted by a Subsidiary that is not a Loan Party
in favor of any Loan Party and Liens granted by a Loan Party in favor of any
other Loan Party;

 

(xi)                    Liens existing on property at the time of its
acquisition or existing on the property of any Person at the time such Person
becomes a Subsidiary, in each case after the date hereofEffective Date (other
than Liens on the Equity Interests of any Person that becomes a Subsidiary);
provided that (A) such Lien was not created in contemplation of such acquisition
or such Person becoming a Subsidiary, (B) such Lien does not extend to or cover
any other assets or property (other than the proceeds or products thereof and
other than after-acquired property subject to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require or include, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), and (C) the
Indebtedness secured thereby is permitted under Section 6.01(vii);

 

(xii)                 any interest, lien, or title of a lessor or sublessor
under leases or subleases (other than leases constituting Capital Lease
Obligations) entered into by any of the Borrower or any of its Subsidiaries in
the ordinary course of business and covering the assets so leased;

 

(xiii)              Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods by any of the Borrower or
any of its Subsidiaries in the ordinary course of business;

 

(xiv)             Liens deemed to exist in connection with Investments in
repurchase agreements under clause (e) of the definition of the term “Permitted
Investments”;

 

(xv)                Liens that are contractual rights of setoff (A) relating to
the establishment of depository relations with banks not given in connection
with the incurrence of Indebtedness for borrowed money or (B) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any of its Subsidiaries in the ordinary course of business;

 

(xvi)             ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

 

(xvii)          Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto and deposits made in the
ordinary course of business to secure liability to insurance carriers;

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

78

--------------------------------------------------------------------------------


 

(xviii)      (A) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (B) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

 

(xix)             so long as no Default or Event of Default has occurred and is
continuing at the time of granting such Liens, Liens on cash deposits securing
any Swap Agreement permitted under Section 6.04 hereof;

 

(xx)                Liens on cash or Permitted Investments used to defease or to
satisfy and discharge Indebtedness, provided that such defeasance or
satisfaction and discharge is permitted hereunder;

 

(xxi)             Liens on reasonable deposits and similar Liens attaching to
commodities trading accounts and other brokerage accounts; and

 

(xxii)          other Liens; provided that the aggregate principal amount of
obligations secured by Liens existing in reliance on this clause (xxii) shall
not exceed $500,000 at any time outstanding.

 

Notwithstanding anything in this Section 6.02 to the contrary, no Liens
permitted to be incurred hereunder, other than Liens permitted pursuant to
Sections 6.02(xi), (xvi) and (xviii) or clauses (a), (b), (e) and (f) of the
definition of “Permitted Encumbrances,” shall encumber any of the real property
owned by the Borrower or any of its Subsidiaries.

 

Section 6.03                             Fundamental Changes; Sale-Leasebacks.

 

(a)                                 the Borrower will not, nor will it permit
any of its Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, or Dispose of all or substantially all of the assets of the Borrower
and its Subsidiaries, except that:

 

(i)                           any Subsidiary may merge with (A) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, or (B)
in the case of any Subsidiary of the Borrower, any one or more other
Subsidiaries; provided that when any Subsidiary Loan Party is merging with
another Subsidiary (1) the continuing or surviving Person shall be a Subsidiary
Loan Party or (2) if the continuing or surviving Person is not a Subsidiary Loan
Party, the acquisition of such Subsidiary Loan Party by such surviving
Subsidiary is otherwise permitted under Section 6.04;

 

(ii)                        (A) any Subsidiary that is not a Loan Party may
merge, amalgamate or consolidate with or into any other Subsidiary that is not a
Loan Party and (B) any Subsidiary may liquidate or dissolve or change its legal
form if the Borrower determines in good faith that such action is in the best
interests of the Borrower and its Subsidiaries and is not materially
disadvantageous to the Lenders;

 

(iii)                     any Subsidiary of the Borrower may make a Disposition
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to another Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party, (B)
to the extent constituting an Investment,

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

79

--------------------------------------------------------------------------------


 

such Investment must be a permitted Investment in a Subsidiary in accordance
with Section 6.04 or (C) to the extent constituting a Disposition to a
Subsidiary that is not a Loan Party, such Disposition is for fair value and any
promissory note or other non-cash consideration received in respect thereof is a
permitted Investment in a Subsidiary that is not a Loan Party in accordance with
Section 6.04;

 

(iv)                    the Borrower may merge, amalgamate or consolidate with
any other Person; provided that (A) the Borrower shall be the continuing or
surviving Person, (B) any Investment in connection therewith is permitted under
Section 6.04 and (C) no Default or Event of Default shall have occurred and be
continuing;

 

(v)                       any Subsidiary of the Borrower may merge, consolidate
or amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that the continuing or surviving Person shall
be a Subsidiary, which together with each of its Subsidiaries, shall have
complied with the requirements of Sections 5.11 and 5.12 (or arrangements for
the compliance with such requirements within 30 days (or by such later date
reasonably satisfactory to the Administrative Agent) shall have been made) and
if the other party to such transaction is not a Loan Party, no Default exists
after giving effect to such transaction; and

 

(vi)                    any Subsidiary of the Borrower may effect a merger,
dissolution, liquidation consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; provided that if the other party to such
transaction is not a Loan Party, no Default exists after giving effect to the
transaction.

 

(b)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and such Subsidiaries on
the Effective Date and businesses reasonably related, ancillary thereto,
complementary, synergistic or reasonable extensions thereof.

 

(c)                                  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person providing
for the leasing by any Loan Party of real or personal property that has been or
is to be sold or transferred by such Loan Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party, other than
any such arrangement entered into in connection with the financing of the
acquisition of such property with the proceeds of purchase money Indebtedness
incurred as permitted by Section 6.01(v), any such arrangement involving the
sale of property within 270 days after the purchase thereof if sold for
consideration not less than the cost of the purchase thereof and the lease of
which (if a Capitalized Lease) is permitted by Section 6.01(v).

 

Section 6.04                             Investments, Loans, Advances,
Guarantees and Acquisitions. The Borrower will not, nor will it permit any of
its Subsidiaries make or hold any Investment, except:

 

(a)                                 Permitted Investments and other liquid
investments reasonably acceptable to the Administrative Agent and approved as
part of the investment policy adopted by the audit committee of the Borrower’s
board of directors;

 

(b)                                 loans or advances to officers, directors and
employees of the Borrower and its Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) to purchase stock in the Borrower and

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

80

--------------------------------------------------------------------------------


 

(iii) for purposes not described in the foregoing clause (i) or (ii), in an
aggregate principal amount outstanding at any time not to exceed $2,500,000;

 

(c)                                  Investments (i) by the Borrower or any of
its Subsidiaries in any Loan Party (excluding any new Subsidiary that becomes a
Loan Party pursuant to such Investment), (ii) by any Subsidiary that is not a
Loan Party in any other Subsidiary that is also not a Loan Party, (iii) by the
Borrower or any of its Subsidiaries (A) in any Subsidiary; provided that the
aggregate amount of such Investments made by Loan Parties after the Effective
Date in Subsidiaries that are not Loan Parties in reliance on this clause
(iii)(A) (together with the amount of Investments made in Subsidiaries that are
not Loan Parties pursuant to Sections 6.04(h) and 6.04(n)) shall not exceed the
Non-Loan Party Investment Amount at the time of any such Investment, (B) in any
Subsidiary that is not a Loan Party, constituting an exchange of Equity
Interests of such Subsidiary for Indebtedness of such Subsidiary or (C)
constituting Guarantees of Indebtedness or other monetary obligations of
Subsidiaries that are not Loan Parties owing to any Loan Party, (iv) by the
Borrower or any of its Subsidiaries in Subsidiaries that are not Loan Parties so
long as such Investment is part of a series of simultaneous Investments that
result in the proceeds of the initial Investment being invested in one or more
Loan Parties and (v) by the Borrower or any of its Subsidiaries in any
Subsidiary that is not a Loan Party, consisting of the contribution of Equity
Interests of any other Subsidiary that is not a Loan Party so long as the Equity
Interests of the transferee Subsidiary is pledged to secure the Secured
Obligations;

 

(d)                                 Investments consisting of extensions of
trade credit in the ordinary course of business;

 

(e)                                  Investments existing or contemplated on the
date hereofEffective Date and set forth on Schedule 6.04(e) and any
modification, replacement, renewal, reinvestment or extension thereof; provided
that the amount of the original Investment is not increased except by the terms
of such Investment to the extent as set forth on Schedule 6.04(e) or as
otherwise permitted by this Section 6.04;

 

(f)                                   Investments in Swap Agreements permitted
under Section 6.01(vi) (including Specified Swap Agreements);

 

(g)                                  promissory notes and other non-cash
consideration received in connection with Dispositions permitted by Section
6.05;

 

(h)                                 Permitted Acquisitions; (including the
Specified Acquisitions); provided that the aggregate amount of cash and non-cash
consideration paid or provided by the Borrower or any other Loan Party after the
Effective Date in reliance on this Section 6.04(h) (together with any
Investments made in Subsidiaries that are not Loan Parties pursuant to Sections
6.04(c)(iii)(A) and 6.04(n)) for Permitted Acquisitions (including the aggregate
principal amount of all Indebtedness assumed in connection with such Permitted
Acquisitions, but excluding Indebtedness permitted by Section 6.01(xii) and the
payment thereof) for any Subsidiary that shall not be or, after giving effect to
such Permitted Acquisition, shall not become a Loan Party, shall not exceed the
Non-Loan Party Investment Amount at such time;

 

(i)                                     extensions of credit and guarantees
permitted by Section 6.01 and Restricted Payments permitted by Section 6.06;

 

(j)                                    Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers consistent with past practices;

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

81

--------------------------------------------------------------------------------


 

(k)                                 Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of suppliers and customers or in settlement of delinquent obligations of, or
other disputes with, customers and suppliers or upon the foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment;

 

(l)                                     advances of payroll payments to
employees in the ordinary course of business;

 

(m)                             Investments of a Subsidiary acquired after the
Effective Date or of a Person merged, amalgamated or consolidated with any
Subsidiary in accordance with this Section and Section 6.03 after the Effective
Date (other than existing Investments in Subsidiaries of such Subsidiary or
Person, which must comply with the requirements of Section 6.04(h) or 6.04(m))
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;

 

(n)                                 acquisitions of, investments in, and loans
and advances to, joint ventures and other Persons by the Borrower and its
Subsidiaries, so long as the aggregate amount invested, loaned or advanced
pursuant to this Section 6.04(n) (determined without regard to any write-downs
or write-offs of such investments, loans or advances), together with any
Investments made in Subsidiaries that are not Loan Parties pursuant to Sections
6.04(c)(iii)(A) and 6.04(h), does not exceed the Non-Loan Party Investment
Amount at such time;

 

(o)                                 the licensing, sublicensing or contribution
of rights in any Intellectual Property pursuant to joint marketing,
distribution, or development arrangements with Persons other than the Borrower
and its Subsidiaries in the ordinary course of business;

 

(p)                                 Investments to the extent that payment for
such Investments is made solely by the issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower (or any direct or indirect parent
of the Borrower) to the seller of such Investments;

 

(q)                                 any Investments in a Subsidiary that is not
a Loan Party or in a joint venture, in each case, to the extent such Investment
is contemporaneously repaid in full with a dividend or other distribution from
such Subsidiary or joint venture;

 

(r)                                    the forgiveness or conversion to Equity
Interests of any Indebtedness owed by a Loan Party and permitted by Section
6.02;

 

(s)                                   Subsidiaries of Borrower may be
established or created if the Borrower and such Subsidiary comply with the
requirements of Section 5.11, if applicable; provided that, in each case, to the
extent such new Subsidiary is created solely for the purpose of consummating an
acquisition permitted by this Section 6.04, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transactions, such new
Subsidiary shall not be required to take the actions set forth in Section 5.11,
as applicable, until the respective acquisition is consummated (at which time
the surviving entity of the respective transaction shall be required to so
comply in accordance with the provisions thereof);

 

(t)                                    to the extent that they constitute
Investments, purchases and acquisitions of inventory, supplies, materials and
equipment or purchases of contract rights or licenses or leases of intellectual
property, in each case in the ordinary course of business;

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

82

--------------------------------------------------------------------------------


 

(u)                                 other Investments by the Borrower or any of
its Subsidiaries not to exceed, in the aggregate, at any time outstanding,
$5,000,000;

 

(v)                                 Investment of cash in Foreign Subsidiaries,
limited to the amount required for the purchases by such Foreign Subsidiaries of
Intellectual Property as contemplated by Section 6.05(q);

 

(w)                               Guarantees of leases and other obligations
that do not constitute Indebtedness;

 

(x)                                 to the extent permitted by Section 6.13,
Investments in Identified Projects in amounts not to exceed the amounts set
forth in Schedule 6.04(x) opposite such Identified Project.

 

Section 6.05                             Asset Sales. The Borrower will not, nor
will it permit any of its Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will the
Borrower permit any of its Subsidiaries to issue any additional Equity Interest
in such Subsidiary (other than issuing directors’ qualifying shares, nominal
shares issued to foreign nationals to the extent required by applicable
Requirements of Law and other than issuing Equity Interests to the Borrower or
its Subsidiaries in compliance with Section 6.04(c)) (each, a “Disposition”),
except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, and Dispositions of property
no longer used or useful in the conduct of the business of the Borrower and its
Subsidiaries in each case in the ordinary course of business;

 

(b)                                 Dispositions of inventory and immaterial
assets in the ordinary course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property to the Borrower or
its Subsidiaries; provided that (i) to the extent constituting an Investment,
such Investment must be a permitted Investment in accordance with Section 6.04
and (ii) to the extent constituting a Disposition to a Subsidiary that is not a
Loan Party, such Disposition is for fair value and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
a Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

(e)                                  Dispositions permitted by Section 6.03,
Investments permitted by Section 6.04, Restricted Payments permitted by Section
6.06 and Liens permitted by Section 6.02;

 

(f)                                   Dispositions of Permitted Investments;

 

(g)                                  Dispositions of accounts receivable in
connection with the collection or compromise thereof (other than in connection
with financing transactions);

 

(h)                                 leases, subleases, licenses or sublicenses,
in each case in the ordinary course of business in the life science industry and
that do not materially interfere with the business of the Borrower and its
Subsidiaries, taken as a whole;

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

83

--------------------------------------------------------------------------------


 

(i)                                     transfers of property subject to
Casualty Events upon receipt of the Net Proceeds of such Casualty Event;

 

(j)                                    Dispositions of property to Persons other
than Subsidiaries (including the sale or issuance of Equity Interests of a
Subsidiary) not otherwise permitted under this Section 6.05; provided that (i)
no Event of Default shall exist at the time of, or would result from, such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default existed or would have resulted
from such Disposition), (ii) the aggregate fair market value of all property
disposed of in reliance on this clause (j) shall not exceed $2,500,000 in any
fiscal year; provided that the limitations set forth in this clause (ii) shall
not apply to any Disposition of assets acquired pursuant to a Permitted
Acquisition, which assets are not used or useful to the core or principal
business of the Borrower and its Subsidiaries, (iii) all dispositions made
pursuant to this clause (j) from the Effective Date of this Agreement through
and including the Maturity Date shall not, in the aggregate, exceed $5,000,000
and (iv) with respect to any Disposition pursuant to this clause (j), the
Borrower or a Subsidiary shall receive not less than 75% of such consideration
in the form of cash or Permitted Investments; provided, however, that for the
purposes of this clause (j), (A) any liabilities (as shown on the most recent
balance sheet of the Borrower provided hereunder or in the footnotes thereto) of
the Borrower or such Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Loan Document Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Subsidiaries shall have been validly released
by all applicable creditors in writing, shall be deemed to be cash, and (B) any
securities received by the Borrower or such Subsidiary from such transferee that
are converted by the Borrower or such Subsidiary into cash or Permitted
Investments (to the extent of the cash or Permitted Investments received) within
180 days following the closing of the applicable Disposition, shall be deemed to
be cash; and provided further that Dispositions of the Equity Interests in any
Subsidiary shall be prohibited unless it is for all of the outstanding Equity
Interests of such Subsidiary owned (directly or indirectly) by the Borrower,
except to the extent constituting a Permitted Investment in a Subsidiary under
Section 6.04; and

 

(k)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(l)                                     the lapse or abandonment of any
Intellectual Property or registrations (or applications for registration) with
respect thereto which in the good faith judgment of the Borrower are no longer
used or useful in its business;

 

(m)                             the unwinding of Swap Agreements permitted
hereunder pursuant to their terms;

 

(n)                                 transfers of condemned property as a result
of the exercise of “eminent domain” or other similar policies to the respective
Governmental Authority or agency that has condemned the same (whether by deed in
lieu of condemnation or otherwise), and transfers of property that have been
subject to a casualty to the respective insurer of such real property as part of
an insurance settlement;

 

(o)                                 any Disposition of any asset between or
among the Borrower and its Subsidiaries as a substantially concurrent interim
Disposition in connection with a Disposition otherwise permitted pursuant to
this Section 6.05;

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

84

--------------------------------------------------------------------------------


 

(p)                                 the transfer for fair value of property
(including Equity Interests of Subsidiaries) to another Person in connection
with a joint venture arrangement with respect to the transferred property,
provided that such transfer is permitted under Section 6.04(n);

 

(q)                                 Dispositions of Intellectual Property owned
by a Loan Party to a Foreign Subsidiary of the Borrower; provided that (i) such
Disposition must be reasonably necessary for the Borrower to avoid materially
adverse Tax consequences, (ii) the Foreign Subsidiary receiving such
Intellectual Property shall covenant and agree not to pledge any interest in
such Intellectual Property to any third party, (iii) any such transferred
Intellectual Property shall be subject to an exclusive license in favor of the
Loan Parties for use in the United States in form and substance reasonably
satisfactory to the Administrative Agent, and which license rights shall be
subject to a first lien security interest in favor of the Administrative Agent,
(iv) any Foreign Subsidiary receiving such Intellectual Property shall not
conduct any other material business other than (1) holding such Intellectual
Property, (2) entering into license agreements in the ordinary course of
business with Foreign Subsidiaries for use of such Intellectual Property in
foreign jurisdictions, and (3) entering into license agreements with third
parties for use in foreign jurisdictions in the ordinary course of business in
the life sciences industry and (v) no patents and other Intellectual Property
relating to “CUBICIN” may be transferred to a Foreign Subsidiary and (vi) all
Intellectual Property owned by the Loan Parties on the ClosingEffective Date may
be transferred to a Foreign Subsidiary under this Section 6.05(q) only prior to
the second anniversary of the ClosingEffective Date; provided that the license
agreement referred to in clause (iii) shall, at a minimum, (1) be perpetual, (2)
provide the Administrative Agent and its successors and assigns the rights and
remedies upon an Event of Default provided for other permitted Intellectual
Property licenses and arrangements under the Collateral Agreement, (3) require
the Administrative Agent’s consent for any amendment of the license agreement
that alters the terms and conditions of the license agreement in any manner
adverse to the interests of a Loan Party or the Lenders, (4) specify that it may
not be terminated in connection with a Loan Party’s bankruptcy, (5) include the
right of any Loan Party that is a party thereto to assume and assign the license
in the event of its bankruptcy or insolvency, and (6) include a covenant by the
Foreign Subsidiary not to move for, or consent to, the termination of or
rejection of the license in a bankruptcy or insolvency of the Foreign
Subsidiary; and

 

(r)                                    Dispositions listed on Schedule 6.05(r);
provided that 50% of the Net Proceeds of such Dispositions shall be immediately
applied to prepay the Revolving Loans then outstanding pursuant to Section 2.10.

 

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(e), (g), (i), (o) and (p) and except for
Dispositions by a Loan Party to another Loan Party), shall be for no less than
the fair market value of such property at the time of such Disposition.

 

Section 6.06                             Restricted Payments; Certain Payments
of Indebtedness.

 

(a)                                 The Borrower will not, nor will it permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except:

 

(i)                                     each Subsidiary may make Restricted
Payments to the Borrower or any other Subsidiary; provided that if such
Subsidiary is a Loan Party, then it can only make a Restricted Payment pursuant
to this Section 6.06(a)(i) to another Loan Party;

 

(ii)                                  the Borrower and each of its Subsidiaries
may declare and make dividend payments or other distributions payable solely in
the Qualified Equity Interests of such Person; provided that in the case of any
such Restricted Payment by a Subsidiary

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

85

--------------------------------------------------------------------------------


 

that is not a Wholly Owned Subsidiary of the Borrower, such Restricted Payment
is made to the Borrower, any Subsidiary and to each other owner of Equity
Interests of such Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

 

(iii)                               the Borrower and each of its Subsidiaries
may (A) repurchase for fair value Equity Interests held by former directors,
officers, employees and consultants; (B) pay withholding or similar Taxes
payable by present or former directors, officers, employees or consultants in
respect of their Equity Interests and (C) repurchase Equity Interests deemed to
occur upon a cashless exercise of options or warrants;

 

(iv)                              the Borrower and each of its Subsidiaries may
make Restricted Payments in cash to the Borrower or any of its Subsidiaries:

 

(1)                                 the proceeds of which will be used to pay
the Tax liability to the relevant jurisdiction in respect of consolidated,
combined, unitary or affiliated returns attributable to the income of the
Borrower and/or any Subsidiary; provided that Restricted Payments made pursuant
to this clause (a)(iv)(1) shall not exceed the Tax liability that the Borrower
and/or the relevant Subsidiaries (as applicable) would have incurred were such
Taxes determined as if such entity(ies) were a stand-alone taxpayer or a
stand-alone group;

 

(2)                                 the proceeds of which shall be used to pay
(1) its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses) that are reasonable and customary and incurred
in the ordinary course of business, and customary indemnification claims made by
directors or officers of the Borrower (or any parent thereof), in each case to
the extent attributable to the ownership or operations of the Borrower and its
Subsidiaries, (2) fees and expenses (x) due and payable by any of the
Subsidiaries and (y) otherwise permitted to be paid by such Subsidiary under
this Agreement and (3) amounts due and payable pursuant to Section 6.07(v);

 

(3)                                 the proceeds of which shall be used to pay
franchise or similar Taxes and other fees, Taxes and expenses required to
maintain its corporate or legal existence or to maintain and protect its
interest in each and every item of such IP Collateral in full force and effect;

 

(4)                                 the proceeds of which shall be used to make
Restricted Payments permitted by Section 6.06(a)(iii);

 

(5)                                 the proceeds of which shall be used to make
payments permitted by clause (b)(i) of this Section 6.06;

 

(6)                                 the proceeds of which are applied to the
purchase or other acquisition of all or substantially all of the property and
assets or business of any Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all the Equity Interests in a
Person, provided that such purchase or other acquisition would have constituted
a “Permitted Acquisition” permitted to be made pursuant to Section 6.04;
provided, further, that (A) such Restricted Payment shall be made concurrently
with the closing of such purchase or other acquisition, (B) the recipient of
such Restricted Payment

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

86

--------------------------------------------------------------------------------


 

shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or one of its Subsidiaries or (2) the merger (to the extent permitted in Section
6.03) of the Person formed or acquired into the Borrower or one of its
Subsidiaries in order to consummate such purchase or other acquisition and (C)
such Investment shall be deemed to be made by the Borrower or such Subsidiary
pursuant to Section 6.04(h); and

 

(7)                                 the proceeds of which shall be used to pay
fees and expenses related to any unsuccessful debt or equity offering or
proposed Permitted Acquisition, other Investment or Disposition; and

 

(v)                                 the Borrower may make Restricted Payments
(A) to the extent of the Net Proceeds received by the Borrower (and in the case
of Restricted Payments by the Borrower, to the extent contributed to the
Borrower as cash common equity) from any issuance of Equity Interests (other
than Disqualified Equity Interests) of the Borrower, (B) to the extent
constituting a Restricted Payment, in respect of the purchase of the Specified
Swap Agreements from the proceeds of the Specified Convertible Notes, and (C) to
the extent constituting a Restricted Payment, in respect of the exercise or
settlement of the Specified Swap Agreements, in the case of clauses (A) and (B)
above, so long as such Restricted Payment is made within 90 days of the receipt
of such Net Proceeds and, with respect to any such Restricted Payments described
in clauses (A), (B) or (C) above, no Event of Default shall have occurred and be
continuing or would result therefrom;

 

(vi)                              to the extent constituting Restricted
Payments, the Borrower and its Subsidiaries may enter into transactions
expressly permitted by Sections 6.03 and 6.04;

 

(vii)                           the Borrower or any of its Subsidiaries may (i)
pay cash in lieu of fractional shares in connection with any dividend, split or
combination thereof or any Permitted Acquisition, and (ii) honor any non-cash
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion;

 

(viii)                        Restricted Payments in order to effectuate
payments that at such time are permitted to be made pursuant to Section
6.07(iii), (v), (vi) and (vii);

 

(ix)                              the payment of dividends and distributions
within sixty (60) days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have complied with the other
provisions of this Section 6.06;

 

(x)                                 redemptions in whole or in part of any of
its Equity Interests for another class of its Equity Interests or with proceeds
from substantially concurrent equity contributions or issuances of new Equity
Interests; provided that such new Equity Interests contain terms and provisions
at least as advantageous to the Lenders in all respects material to their
interests as those contained in the Equity Interests redeemed thereby; and

 

(xi)                              the Borrower may repurchase shares of its
common stock in the open market or in private transactions or pay cash dividends
on its common stock; provided that (i) no Default has occurred and is continuing
or would result therefrom, (ii)

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

87

--------------------------------------------------------------------------------


 

immediately after giving effect to any such Restricted Payment, the
ConsolidatedTotal Leverage Ratio shall not be greater than 2.00 to 75:1.00 on a
Pro Forma Basis, and (iii) the Administrative Agent shall have received a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying and attaching calculations
demonstrating compliance with the requirements of clause (ii) above.; and

 

(xii)                           The Borrower may make cash conversion payments
to holders of the Existing Convertible Notes so long as (x) no Event of Default
shall have occurred and be continuing or would result therefrom, (y) after
giving effect to such payments the Borrower would be in Pro Forma Compliance
with the Financial Performance Covenants and (z) such payments shall not be
consummated with the proceeds of any Loans.

 

(b)                                 The Borrower will not, nor will it permit
any other Subsidiary to, make or pay, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Financing, or
any other payment (including any payment under any Swap Agreement) that has a
substantially similar effect to any of the foregoing, except:

 

(i)                                     payment of regularly scheduled or
required interest and principal payments as, in the form of payment and when due
in respect of any Indebtedness to the extent such payments in respect of any
Junior Financing are permitted by theany subordination provisions thereof;

 

(ii)                                  refinancings, refundings, renewals,
modifications or exchanges of Indebtedness to the extent permitted by Section
6.01; and

 

(iii)                               the (x) conversion of any Junior Financing
to Equity Interests (other than Disqualified Equity Interests) of the Borrower
or any of its direct or indirect parent companies;, (y) any payment permitted by
Section 6.06(a)(vii)(ii) and (z) payments permitted by Section 6.06(a)(xii); and

 

(iv)                              the Borrower may make cash payments of up to
$25,000,000 to holders of the Borrower’s Existing 2017 Notes in respect of the
present value of the future interest on such Existing 2017 Notes so long as (x)
no Event of Default shall have occurred and be continuing or would result
therefrom, (y) the Borrower is in Pro Forma Compliance with the Financial
Performance Covenants and (z) such payments shall not be consummated with the
proceeds of any Loans.

 

Section 6.07                             Transactions with Affiliates. The
Borrower will not, nor will it permit any of its Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions (other than any transactions or series of related transactions with
respect to which the aggregate consideration paid, or fair market value of
property Disposed of, by the Borrower and its Subsidiaries is less than
$2,000,000) with, any of its Affiliates, except (i) transactions with the
Borrower or any of its Subsidiaries (or an entity that becomes a Subsidiary of
the Borrower as a result of the transaction); (ii) on terms substantially as
favorable to the Borrower or such Subsidiary as would be obtainable by such
Person at the time in a comparable arm’s-length transaction with a Person other
than an Affiliate; (iii) the payment of fees and expenses related to the
Transactions; (iv) issuances of Equity Interests (and options and warrants
therefor) of the Borrower to the extent otherwise permitted by this Agreement;
(v) employment, compensation and

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

88

--------------------------------------------------------------------------------


 

severance arrangements between the Borrower and its Subsidiaries and their
respective officers, directors, consultants and employees in the ordinary course
of business or otherwise in connection with the Transactions (including loans
and advances pursuant to Sections 6.04(b) and 6.04(l);)); (vi) the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, directors, officers and employees of the Borrower and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and its Subsidiaries; (vii)
transactions pursuant to permitted agreements in existence or contemplated on
the Effective Date and set forth on Schedule 6.07 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect; (viii) Restricted Payments permitted under Section 6.06; (ix)
Investments in the Borrower’s Subsidiaries and joint ventures (to the extent any
such Subsidiary is an Excluded Subsidiary or any such joint venture is only an
Affiliate as a result of Investments by the Borrower and its Subsidiaries in
such Subsidiary or joint venture) to the extent otherwise permitted under
Section 6.04; and (x) transactions between the Borrower or any of its
Subsidiaries and any Person that is an Affiliate solely due to the fact that a
director of such Person is also a director of the Borrower, provided, that such
director abstains from voting as a director of the Borrower on any matter
involving such other Person.

 

Section 6.08                             Restrictive Agreements. The Borrower
will not, nor will it permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower and its Subsidiary Guarantors to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Secured Obligations or (b)
the ability of any Subsidiary that is not a Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Subsidiary or to Guarantee Indebtedness of any
Subsidiary; provided that the foregoing clauses (a) and (b) shall not apply to
any such restrictions that (i)(x) exist on the date hereofEffective Date and (to
the extent not otherwise permitted by this Section 6.08) are listed on Schedule
6.08 and (y) any renewal or extension of a restriction permitted by clause
(i)(x) or any agreement evidencing such restriction so long as such renewal or
extension does not expand the scope of such restrictions, taken as a whole, in
any material respect, (ii)(x) are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as such restrictions were not
entered into solely in contemplation of such Person becoming a Subsidiary and
(y) any renewal or extension of a restriction permitted by clause (ii)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions, taken as a whole, in any material
respect, (iii) are in connection with Indebtedness of a Subsidiary that is not a
Loan Party that is permitted by Section 6.01, provided that such restrictions
will not materially affect the Borrower’s ability to pay the Loan
DocumentationDocument Obligations as they become due, (iv) are customary
restrictions that arise in connection with any Disposition permitted by Section
6.05 applicable pending such Disposition solely to the assets subject to such
Disposition, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 6.04,
(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but solely to the extent any negative
pledge relates to the property financed by or securing such Indebtedness (and
excluding in any event any Indebtedness constituting any Junior Financing),
(vii) are imposed by Requirements of Law, (viii) are customary restrictions
contained in leases, subleases, or licenses otherwise permitted hereby so long
as such restrictions relate only to the assets subject thereto, (ix) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of the Borrower and its Subsidiaries, (xi) are customary
provisions restricting assignment of any license, lease or other agreement
entered into in the ordinary course of business and otherwise permitted
hereunder, (xii) are restrictions on cash (or Permitted Investments) or deposits
imposed by customers under contracts entered into in the ordinary course of
business (or otherwise constituting Permitted Encumbrances on such cash or
Permitted Investments or deposits); (xiii) are customary net worth provisions
contained in real property leases or licenses of intellectual property entered
into by the Borrower or any of its Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

89

--------------------------------------------------------------------------------


 

impair the ability of the Loan Parties and their subsidiaries to meet their
ongoing obligations or (xiv) are imposed on property or assets created or
acquired after the Effective Date and co-owned by Borrower and one or more third
parties that are not Subsidiaries of Borrower

 

Section 6.09                             Amendment of Junior Financing and
Organizational Documents. The Borrower will not, nor will it permit any of its
Subsidiaries to, amend, modify, waive, terminate or release the documentation
governing any Junior Financing or any Organizational Document, in each case if
the effect of such amendment, modification, waiver, termination or release is
materially adverse to the Lenders.

 

Section 6.10                             Interest Coverage Ratio. Commencing
with the fiscal quarter ending March 31, 2013, the Borrower will not permit the
Interest Coverage Ratio, in each case as of the last day of any fiscal quarter,
to be less than 4.00 to :1.00.

 

Section 6.11                             Leverage Ratios.

 

(a)                                 Total Leverage Ratio.  The Borrower will not
permit the Total Leverage Ratio, as of the last day of any fiscal quarter (i)
ending on or prior to September 30, 2014, to exceed 38.00:1.00 and (ii) ending
after September 30, 2014, to exceed 7.00:1.00.

 

(a)(b)                  Senior Secured Leverage Ratio. The Borrower will not
permit the Senior Secured Leverage Ratio, as of the last day of any fiscal
quarter, to exceed 2.00:1.00.

 

Section 6.11Section 6.12          Changes in Fiscal Periods. The Borrower will
not make any change in fiscal year; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

 

Section 6.12Section 6.13          Maximum Capital Expenditures. As of each
fiscal year set forth below the Borrower shall not permit Capital Expenditures
(other than Maintenance Capital Expenditures) for the Borrower and its
Subsidiaries to exceed the sum of (a) the following amount for such fiscal year:

 

Fiscal Year

 

Capital 
Expenditures

 

 

 

 

 

2013

 

$

[ ]

*

2014

 

$

[ ]

*

2015

 

$

[ ]

*

 

plus (b) the amount by which the actual Capital Expenditures (other than
Maintenance Capital Expenditures) for the previous fiscal year were less than
the maximum amount permitted by this Section 6.13; provided that (i) amounts
pursuant to this clause (b) shall be limited to the remaining amounts for the
immediately preceding fiscal year and (ii) in determining whether any amount is
available for carryover, the amount expended in any fiscal year shall be deemed
to be expended first from the amounts set forth in clause (a) above and second
from the additional amount (if any) available pursuant to this clause (b).

 

Section 6.14                             Minimum Liquidity. The Borrower will
not permit Liquidity, as of the last day of any fiscal quarter, to be less than
$225,000,000.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

90

--------------------------------------------------------------------------------


 

Article VII
Events of Default

 

Section 7.01                             Events of Default. If any of the
following events (any such event, an “Event of Default”) shall occur:

 

(a)                                 any Loan Party shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become

 

due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 

(b)                                 any Loan Party shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in paragraph (a) of this Section) payable under any Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries in any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)                                 the Borrower or any of its Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in Sections 5.01, 5.02, 5.04 (with respect to the existence of the Borrower),
5.08, 5.10 or 5.11 or in Article VI;

 

(e)                                  the Borrower or any of its Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in any Loan Document (other than those specified in paragraph (a), (b) or (d) of
this Section), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent or the Required Lenders
to the Borrower;

 

(f)                                   the Borrower or any of its Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable grace period);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with all applicable grace periods having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this paragraph (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement) or), (ii)
termination events or similar events occurring under any Swap Agreement that
constitutes Material Indebtedness or (iii) any cash conversion payment required
in respect of the Specified Convertible Notes (it being understood that
paragraph (f) of this Section will apply to any failure to make any payment
required as a result of any such termination or similar event);

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

91

--------------------------------------------------------------------------------


 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation, court
protection, reorganization or other relief in respect the Borrower, any direct
or indirect parent of the Borrower, or any Material Subsidiary of the Borrower
or its debts, or of a material part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for the Borrower and its Material
Subsidiaries or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any of its Material
Subsidiaries shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, court protection, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Section, (iii) apply for or consent to the appointment
of a receiver, trustee, examiner, custodian, sequestrator, conservator or
similar official for the Borrower and its Material Subsidiaries or any of them,
or for a material part of their respective assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding
or (v) make a general assignment for the benefit of creditors;

 

(j)                                    one or more enforceable judgments for the
payment of money in an aggregate amount in excess of $20,000,000 (to the extent
not covered by insurance as to which the insurer has been notified of such
judgment or order and has not denied coverage) shall be rendered against the
Borrower or any of its Subsidiaries or any direct or indirect parent company of
the Borrower or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of such Loan Party that are material to the businesses and operations of
the Borrower and its Subsidiaries or such parent company, taken as a whole, to
enforce any such judgment;

 

(k)                                 an ERISA Event occurs that has resulted or
could reasonably be expected to result in liability of a Loan Party in an
aggregate amount that could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount that could reasonably be
expected to result in a Material Adverse Effect;

 

(l)                                     any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien on any material portion of the Collateral,
with the priority required by the applicable Security Document, except (i) to
the extent the Lien or the available remedies in connection with the Lien is
expressly limited by the Credit Agreement, the Collateral Agreement or any
Security Document, (ii) as a result of the Administrative Agent’s failure to (A)
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements, (iii) as to Collateral consisting of
real property to the extent that such losses are covered by a lender’s title
insurance policy or (iv) as a result of acts or omissions of the Administrative
Agent or any Lender;

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

92

--------------------------------------------------------------------------------


 

(m)                             any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

 

(n)                                 any of the Guarantees of the Loan Document
Obligations by any Loan Party pursuant to the Guarantee Agreement shall cease to
be in full force and effect (in each case, other than in accordance with the
terms of the Loan Documents);

 

(o)                                 any of the Loan Document Obligations for any
reason shall cease to be “Senior Indebtedness” (or any comparable term) under,
and as defined in, any documentation relating to any subordinated Junior
Financing, or the subordination provisions set forth in any documentation
relating to Junior Financing shall cease to be effective or cease to be legally
valid, binding and enforceable against the holders of any Junior Financing, or
in each case any Loan Party shall assert any of the foregoing;

 

(p)                                 a Change in Control shall occur; or

 

(q)                                 the Borrower or any other Loan Party shall
fail to comply with the requirements of Section 5.12(b) hereof;

 

then, and in every such event (with respect to clauses (i) and (ii) below, other
than an event with respect to the Borrower described in paragraph (h) or (i) of
this Article), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take any or all of the following actions, at the same
or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in paragraph (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (iii) exercise any and all rights and remedies
available to it under the Loan Documents and applicable law; provided, however,
that any permitted licenses to Intellectual Property existing at the time of or
during an Event of Default shall survive in full force and effect and be
accepted by the Administrative Agent and neither the Administrative Agent nor
any Lender (or anyone acting on behalf of any of the foregoing) shall (1)
terminate such license or petition a court to do so, (2) take any steps to
oppose such licensee’s exercise of any rights under Section 365(n) of the
Bankruptcy Code or (3) interfere with the rights of such licensee to such
Intellectual Property as provided in the applicable Intellectual Property
license agreement or arrangements, or petition a court to do so.

 

Article VIII
Administrative Agent

 

Section 8.01                             Appointment and Authority.

 

(a)                                 Each of the Lenders, the Swingline Lender
and the Issuing Banks hereby irrevocably appoints Royal Bank of Canada to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

93

--------------------------------------------------------------------------------


 

such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and the Borrower shall not have rights as a third party
beneficiary of, or any obligations under, any of such provisions except for its
consent rights set forth in Section 8.06.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders, the
Swingline Lender and the Issuing Banks hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and
Issuing Bank for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

 

Section 8.02                             Rights as a Lender. The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 8.03                             Exculpatory Provisions. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

94

--------------------------------------------------------------------------------


 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 9.02 and in the last paragraph of
Section 7.01) or (ii) in the absence of its own gross negligence or willful
misconduct; provided that the Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or an Issuing Bank;
and

 

(e)                                  shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 8.04                             Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 8.05                             Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 8.06                             Resignation of Administrative Agent.
The Administrative Agent may resign at any time upon 30 days’ notice to the
Lenders, the Issuing Banks and the Borrower, subject to the appointment of a
successor administrative agent in accordance with this Section 8.06.  If the
Administrative Agent (or an Affiliate thereof) becomes a Defaulting Lender and
is not performing its role hereunder as Administrative Agent, the Administrative
Agent may be removed as the Administrative

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

95

--------------------------------------------------------------------------------


 

Agent hereunder at the request of the Borrower or the Required Lenders upon 10
days’ notice to the Administrative Agent, subject to the appointment of a
successor administrative agent in accordance with this Section 8.06.  Upon
receipt of any such notice of resignation or upon any such removal, the Required
Lenders shall have the right, with the Borrower’s consent (such consent not to
be unreasonably withheld or delayed) (provided that no consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or (i)
has occurred and is continuing), to appoint a successor.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be an Approved Bank with an office in the United States, or any
Affiliate of any such Approved Bank; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring Administrative Agent may in its discretion
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Banks directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Section 8.07                             Non-Reliance on Administrative Agent
and Other Lenders. Each Lender and Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 8.08                             No Other Duties, Etc. Anything herein
to the contrary notwithstanding, neither the Lead Arranger nor any person named
on the cover page hereof as a Co-Documentation Agent, Bookrunner or Syndication
Agent shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

 

Section 8.09                             Administrative Agent May File Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or outstanding Letter

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

96

--------------------------------------------------------------------------------


 

of Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letters of Credit outstanding and all other Secured Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.12 and 9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.12 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.

 

Section 8.10                             No Waiver; Cumulative Remedies;
Enforcement. No failure by any Lender, any Issuing Bank or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks or the Swingline Lender from exercising the rights and remedies
that inure to their benefit hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.18), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

97

--------------------------------------------------------------------------------


 

have the rights otherwise ascribed to the Administrative Agent pursuant to
Article VII and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.18, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

Section 8.11                             Withholding Taxes. To the extent
required by any applicable law, the Administrative Agent may deduct or withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If the IRS or any other authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective, or for any other reason),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 2.16 to the extent the Borrower is required to do
so pursuant to such Section) fully for all amounts paid, directly or indirectly,
by the Administrative Agent as Taxes or otherwise, together with all expenses
incurred, including reasonable legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article VIII.  The agreements
in this Article VIII shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations.

 

Section 8.12                             Lender. For the avoidance of doubt, the
term “Lender” in this Article VIII shall include each Issuing Bank.

 

Article IX
Miscellaneous

 

Section 9.01                             Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic transmission, as follows:

 

(i)                           if to the Borrower, the Administrative Agent, or
Royal Bank of Canada, in its capacity as Issuing Bank or Swingline Lender, to
the address, fax number, e-mail address or telephone number specified for such
Person on Schedule 9.01; and

 

(ii)                        if to any other Lender or Issuing Bank, to it at its
address (or fax number, telephone number or e-mail address) set forth in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

98

--------------------------------------------------------------------------------


 

given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and Issuing Banks hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures reasonably approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender or
Issuing Bank pursuant to Article II if such Lender or Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc. Each of the
Borrower, the Administrative Agent, the Swingline Lender and each Issuing Bank
may change its address, electronic mail address, fax or telephone number for
notices and other communications or website hereunder by notice to the other
parties hereto.  Each other Lender may change its address, fax or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender, each Swingline Lender
and each Issuing Bank

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

99

--------------------------------------------------------------------------------


 

agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.

 

(e)                                  Reliance by Administrative Agent, Issuing
Bank and Lenders. The Administrative Agent, the Issuing Banks, the Swingline
Lender and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each Issuing Bank, the
Swingline Lender, each Lender and the Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent and each of the parties hereto hereby consents to such
recording.

 

Section 9.02                             Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power under
this Agreement or any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or the issuance, amendment, renewal or extension of a Letter of Credit
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.  No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

(b)                                 Except as provided in Section 2.21 with
respect to any Commitment Increase, neither this Agreement, any Loan Document
nor any provision hereof or thereof may be waived, amended or modified except,
in the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that no
such agreement shall

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

100

--------------------------------------------------------------------------------


 

reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (it being understood that any change to the
definition of Total Leverage Ratio or in the component definitions thereof shall
not constitute a reduction of interest or fees), provided that only the consent
of the Required Lenders shall be necessary to waive any obligation of the
Borrower to pay default interest pursuant to Section 2.12(c);

 

(iii)                               postpone the reimbursement date with respect
to any LC Disbursement, or any date for the payment of principal, any interest
or fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly and adversely affected thereby;

 

(iv)                              (A) change Sections 2.07(a), 2.08(c), 2.10(c),
2.17(b) or 2.17(c) hereof in a manner that would alter the pro rata sharing of
payments required thereby, or (B) change Section 4.02 of the Security Agreement
in a manner that would alter the manner in which payments or prepayments of
principal, interest or other amounts hereunder shall be applied as among the
Lenders or Types of Loans, in each case without the written consent of each
Lender directly and adversely affected thereby;

 

(v)                                 change any of the provisions of this Section
without the written consent of each Lender directly and adversely affected
thereby;

 

(vi)                              change the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be);;

 

(vii)                           release any of the value of the Guarantees under
the Guarantee Agreement (except as expressly permitted or provided for in the
Loan Documents) without the written consent of each Lender;

 

(viii)                        release Collateral from the Liens of the Security
Documents (except as expressly permitted or provided for in the Loan Documents),
without the written consent of each Lender; or

 

(ix)                              change the provisions of Section 4.02 without
the written consent of the Required Lenders;

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or any
Issuing Bank without the prior written consent of the Administrative Agent, such
Swingline Lender or such Issuing Bank, as the case may be.

 

Notwithstanding anything to the contrary contained in this Section 9.02 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified to
effect the provisions of SectionsSection 2.19 and 2.2021 with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

101

--------------------------------------------------------------------------------


 

Lender or Issuing Bank, (ii) this Agreement and any other Loan Document may be
amended, supplemented or otherwise modified, or any provision thereof waived,
with the consent of the Administrative Agent and the Borrower without the need
to obtain the consent of any Lender or Issuing Bank, if such amendment,
supplement, modification or waiver is delivered in order to (A) cure
ambiguities, omissions, mistakes or defects or (B) cause any Security Document
to be consistent with this Agreement and the other Loan Documents, (iii) without
the consent of any Lender or Issuing Bank, the Borrower and the Administrative
Agent or any other collateral agent may enter into any amendment, supplement,
waiver or modification of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest of the Secured Parties in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interests
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document and (iv) the Fee Letter may be amended or modified, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  The Administrative Agent shall make available to the Lenders copies of
each amendment or other modification to this Agreement.

 

(c)                                  In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all directly and adversely affected Lenders, if the consent of
the Required Lenders (and, to the extent any Proposed Change requires the
consent of Lenders holding Loans of any Class, the consent of a Majority in
Interest of the outstanding Loans and unused Commitments of such Class) to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in paragraph (b) of this Section being referred to
as a “Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
(or in respect of any applicable Class of Loans or Commitments only, in the case
of any proposed amendment, modification, waiver or termination requiring the
consent of all directly and adversely affected Lenders) to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, each Issuing Bank and Swingline Lender), which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding par principal amount of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
pursuant to Section 2.11(a)) (or all such amounts in respect of any applicable
Class of Loans or Commitments only, in the case of any proposed amendment,
modification, waiver or termination requiring the consent of all directly and
adversely affected Lenders) from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

 

(d)                                 Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, the Commitments and Revolving
Exposure of any Lender that is at the time a Defaulting Lender shall not have
any voting or approval rights under the Loan

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

102

--------------------------------------------------------------------------------


 

Documents and shall be excluded in determining whether all Lenders, all affected
Lenders, the Required Lenders or Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 9.02); provided that (x) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring (i) the consent of all Lenders or
(ii) each affected Lender that affects any Defaulting Lender more adversely than
other affected Lenders, shall require the consent of such Defaulting Lender.

 

Section 9.03                             Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay, if the Effective
Date occurs, (i) all reasonable and documented or invoiced out-of-pocket costs
and expenses incurred by the Administrative Agent and its Affiliates (without
duplication), the Lead Arranger, the Swingline Lender and each Issuing Bank
including the reasonable fees, charges and disbursements of one counsel to the
Administrative Agent, the Lead Arranger, the Swingline Lender and each Issuing
Bank and to the extent reasonably deemed necessary by the Administrative Agent,
one local counsel in each relevant jurisdiction and, in the case of any conflict
of interest (as reasonably determined by the Administrative Agent, Issuing Bank,
Swingline Lender or Lead Arranger subject to such conflict), one additional
counsel in each relevant jurisdiction to each group of affected persons
similarly situated taken as a whole),, in connection with the syndication of the
credit facilities provided for herein, and the preparation, execution, delivery
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions thereof, (ii) all reasonable and documented or
invoiced out-of-pocket costs and expenses incurred by each Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented or invoiced out-of-pocket expenses incurred by the Administrative
Agent, the Lead Arranger, each Issuing Bank, the Swingline Lender and each
Lender, including the reasonable fees, charges and disbursements of counsel for
the Administrative Agent, the Issuing Banks, the Lenders, the Swingline Lender
and the Lead Arranger in connection with the enforcement or protection of any
rights or remedies (A) in connection with the Loan Documents (including all such
reasonable costs and expenses incurred during any legal proceeding, including
any proceeding under any Debtor Relief Laws), including its rights under this
Section or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit; provided that such counsel shall be limited to one lead counsel and
such local counsel (exclusive of any reasonably necessary special counsel) as
may reasonably be deemed necessary by the Administrative Agent in each relevant
jurisdiction and, in the case of an actual or reasonably perceived conflict of
interest, one additional counsel per affected party.  For the avoidance of
doubt, this paragraph (a) shall not apply with respect to Indemnified Taxes,
Other Taxes or Excluded Taxes, which shall be governed solely by Section 2.16.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, each Issuing Bank, the Swingline Lender, each Lender, the
Lead Arranger, the Syndication Agent and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses of any one counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by the Borrower or any of its Subsidiaries
arising out of any claims, actions, suits, inquiries, litigation, investigation
or proceeding in connection with, or as a result of (i) the execution or
delivery of this Agreement, any Loan Document or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Loan Documents of their respective obligations

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

103

--------------------------------------------------------------------------------


 

thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (iii) to the extent in any way arising from or relating to any of
the foregoing, any actual or alleged presence or Release of Hazardous Materials
on, at, to or from any Mortgaged Property or any other property currently or
formerly owned or operated by the Borrower or any of its Subsidiaries, or any
other Environmental Liability related in any way to Borrower or any of its
Subsidiaries, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, costs or related expenses (x) resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
its Related Parties (as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) resulted from a material breach of a
funding or confidentiality requirement hereunder or under the other Loan
Documents by such Indemnitee or its Related Parties (as determined by a court of
competent jurisdiction in a final and non-appealable judgment) or (z) arise from
disputes between or among Indemnitees that do not involve an act or omission by
Borrower or any of its Subsidiaries (provided that the Administrative Agent and
the Lead Arranger shall be indemnified in their capacities as such
notwithstanding this clause (y)).  For the avoidance of doubt, this paragraph
(b) shall not apply with respect to Indemnified Taxes, Other Taxes or Excluded
Taxes, which shall be governed solely by Section 2.16.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or any
Issuing Bank under paragraph (a) or (b) of this Section, each Lender (or, in the
case of a payment to an Issuing Bank or the Swingline Lender, each Revolving
Lender) severally agrees to pay to the Administrative Agent or such Issuing Bank
or Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or such
Issuing Bank or Swingline Lender in its capacity as such.  For purposes hereof,
a Lender’s “pro rata share” shall be determined based upon its share of the
aggregate Revolving Exposures and unused Commitments at such time (or, in the
case of a payment to an Issuing Bank or Swingline Lender, its share of the
aggregate Revolving Exposures only).  The obligations of the Lenders under this
paragraph (c) are subject to the last sentence of Section 2.02(a) (which shall
apply mutatis mutandis to the Lenders’ obligations under this paragraph (c)).

 

(d)                                 To the extent permitted by applicable law,
the Borrower and the Guarantors shall not assert, and each hereby waives, any
claim against any Indemnitee (i) for any direct or actual damages arising from
the use by unintended recipients of information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems (including the Internet) in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such direct or actual damages
are determined by a court of competent jurisdiction by final, non-appealable
judgment to have resulted from the gross negligence or willful misconduct of, or
a material breach of a funding or confidentiality requirement hereunder or under
the other the Loan Documents by, such Indemnitee or its Related Parties or (ii)
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

104

--------------------------------------------------------------------------------


 

Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof. 
In addition, no Loan Party shall be liable to an Indemnitee for any indirect,
special, consequential or punitive damages except any such damages incurred or
paid by an Indemnitee to a third party.

 

(e)                                  All amounts due under this Section shall be
payable not later than ten (10) Business Days after written demand therefor;
provided, however, that any Indemnitee shall promptly refund an indemnification
payment received hereunder to the extent that there is a final judicial
determination that such Indemnitee was not entitled to indemnification with
respect to such payment pursuant to this Section 9.03.

 

Section 9.04                             Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void), (ii) no
assignment shall be made to any Defaulting Lender or any of its Subsidiaries, or
any Persons who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii) and (iii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Indemnitees and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, each Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraphs (b)(ii) and (f) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent (except with respect to assignments to competitors of the
Borrower) not to be unreasonably withheld or delayed) of (A) the Borrower,
provided that no consent of the Borrower shall be required for an assignment by
a Revolving Lender (x) to any other Revolving Lender or an Affiliate of a
Revolving Lender or an Approved Fund of a Revolving Lender, (y) if (A) an Event
of Default or (B) a Default under Section 7.01(a), (b), (h), or (i) has occurred
and is continuing or (z) prior to the completion of the Syndication Period (as
defined in the Fee Letter), provided that during such period assignments shall
be made in consultation with the (A) Borrower, (B) the Administrative Agent and
(C) each Issuing Bank and Swingline Lender; provided that no consent of the
Administrative Agent pursuant to clause (B) above or the Issuing Bank or
Swingline Lender pursuant to clause (C) above shall be required for an
assignment by a Revolving Lender to any other Revolving Lender or an Affiliate
of a Revolving Lender or an Approved Fund of a Revolving Lender Notwithstanding
anything in this Section 9.04 to the contrary, if the Borrower has not given the
Administrative Agent written notice of its objection to such assignment within
five (5) Business Days after written notice to the Borrower requesting such
consent, the Borrower shall be deemed to have consented to such assignment.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

105

--------------------------------------------------------------------------------


 

(ii)                                  Assignments shall be subject to the
following additional conditions: (A) except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the trade date specified in the
Assignment and Assumption with respect to such assignment or, if no trade date
is so specified, as of the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (and integral multiples thereof), unless the Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing, (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause (B) shall not be construed to prohibit assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans, (C) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
(unless waived by the Administrative Agent) with a processing and recordation
fee of $3,500; provided that the Administrative Agent, in its sole discretion,
may elect to waive such processing and recordation fee; provided further that
assignments made pursuant to Section 2.19(b) or Section 9.02(c) shall not
require the signature of the assigning Lender to become effective, (D) the
assignee, if it is not a Lender at the time of the assignment, shall deliver to
the Administrative Agent and the Borrower any Tax forms required by Section
2.16(e) and an Administrative Questionnaire in which the assignee designates one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws and
(E) unless the Borrower otherwise consents, no assignment of all or any portion
of the Revolving Commitment of a Lender that is also an Issuing Bank or
Swingline Lender may be made unless (1) the assignee shall be or become an
Issuing Bank or Swingline Lender, as applicable, and assume a ratable portion of
the rights and obligations of such assignor in its capacity as Issuing Bank or
Swingline Lender, or (2) the assignor agrees, in its discretion, to retain all
of its rights with respect to and obligations to make or issue Letters of Credit
or Swingline Loans, as applicable, hereunder in which case the Applicable
Fronting Exposure of such assignor may exceed such assignor’s Revolving
Commitment for purposes of Sections 2.04(a) and 2.05(b) by an amount not to
exceed the difference between the assignor’s Revolving Commitment prior to such
assignment and the assignor’s Revolving Commitment following such assignment;
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing.

 

(iii)                     Subject to acceptance and recording thereof pursuant
to paragraph (b)(v) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

106

--------------------------------------------------------------------------------


 

to the benefits of (and subject to the obligations and limitations of) Sections
2.14, 2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations, subject to the requirements of paragraph (c) of this Section.

 

(iv)                    The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices, which it shall
notify to Borrower in writing, a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal and interest amounts of the
Loans and LC Exposure, LC Disbursements and amounts due under Section 2.04 owing
to, each Lender and Issuing Bank pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender or Issuing Bank, as applicable,
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower, the Issuing Banks and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.  This Section 9.04(b) and
Section 2.08 shall be construed so that the Loans, The LC Exposure and the LSLC
Disbursements are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(v)                       Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any Tax forms required by Section
2.16(e) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement until it has been
recorded in the Register as provided in this paragraph (v) and paragraph (iv)
above.

 

(vi)                    The words “execution,” “signed,” “signature” and words
of like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing
Banks, sell participations to one or more banks or other Persons other than a
natural person, a Defaulting Lender, the Borrower or any of its Subsidiaries (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it);

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

107

--------------------------------------------------------------------------------


 

provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant.  Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations of such Sections, including
such Participant’s compliance with Section 2.16(e)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.17(c) as though
it were a Lender.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register, complying with the requirements of Sections 163(f), 871(h)
and 881(c)(2) of the Code and the Treasury regulations issued thereunder (or any
other relevant or successor provisions of the Code or of such Treasury
regulations), on which it enters the name and address of each Participant and
the principal amounts (and related interest amounts) of each Participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”).  A Lender shall not be obligated to disclose the
Participant Register to any Person except to the extent such disclosure is
necessary to establish that any Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury regulations.  The
entries in the Participant Register shall be conclusive, absent manifest error,
and the Lenders, the Issuing Bank, the Borrower and the Administrative Agent
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(iii)                               Notwithstanding anything to the contrary
herein, a Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

(d)                                 Any Lender may, without the consent of the
Borrower, the Administrative Agent, Swingline Lender or Issuing Banks, at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or other “central”
bank, and this Section shall not apply to any such pledge or assignment of a
security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

108

--------------------------------------------------------------------------------


 

(e)                                  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Section 9.05                             Survival. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to any Loan Document shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of the
Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.14, 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(e) or (f).  Except for any provisions
hereof which by their express terms or the terms of this Section 9.05 survive
such termination, this Agreement will terminate upon termination of the
Commitments and repayment of all outstanding Loan Document Obligations.

 

Section 9.06                             Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
syndication of the Loans and Commitments constitute the entire contract

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

109

--------------------------------------------------------------------------------


 

among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 9.07                             Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 9.07, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
Swingline Lender or an Issuing Bank, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

Section 9.08                             Right of Setoff. If an Event of Default
shall have occurred and be continuing, the Administrative Agent, each Lender,
each Issuing Bank, the Swingline Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations in whatever currency at any time owing by the Administrative
Agent, such Lender, any such Issuing Bank, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower then due and owing under this Agreement held
by the Administrative Agent, such Lender, the Swingline Lender or Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or Issuing
Bank shall have made any demand under this Agreement and although (i) such
obligations may be contingent or unmatured and (ii) such obligations are owed to
a branch or office of the Administrative Agent, such Lender, the Swingline
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.  The
Administrative Agent, the applicable Lender, the Swingline Lender and applicable
Issuing Bank shall notify the Borrower and the Administrative Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section.  The rights of the Administrative Agent, each Lender, each
Issuing Bank, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, such Lender, such Issuing Bank, the
Swingline Lender and their respective Affiliates may have.

 

Section 9.09                             Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

110

--------------------------------------------------------------------------------


 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in any Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to any Loan Document against the Borrower or
its properties in the courts of any jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01.  Nothing in any Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 9.10                             WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.11                             Headings. Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 9.12                             Confidentiality.

 

(a)                                 Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and its and its Affiliates’ directors, officers, employees,
trustees and agents, including accountants, legal counsel and other agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and any failure of such Persons acting on
behalf of the Administrative Agent, any Issuing Bank or the relevant Lender to
comply with this Section 9.12 shall constitute a breach of this Section 9.12 by
the Administrative Agent, such Issuing Bank or the relevant Lender, as

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

111

--------------------------------------------------------------------------------


 

applicable), (ii) to the extent requested by any regulatory authority or
self-regulatory authority, required by applicable law or by any subpoena or
similar legal process; provided that solely to the extent permitted by law and
other than in connection with routine audits and reviews by regulatory and
self-regulatory authorities, each Lender and the Administrative Agent shall
notify the Borrower as promptly as practicable of any such requested or required
disclosure in connection with any legal or regulatory proceeding; provided
further that in no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished by the Borrower or any
of its Subsidiaries, (iii) to any other party to this Agreement, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any Loan Document or the enforcement of
rights hereunder or thereunder, (v) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective counterparty (or its advisors) to any Swap Agreement or
derivative transaction relating to any Loan Party or its Subsidiaries and its
obligations under the Loan Documents or (C) any pledgee referred to in Section
9.04(d), (vi) if required by any rating agency; provided that prior to any such
disclosure, such rating agency shall have agreed in writing to maintain the
confidentiality of such Information or (vii) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Issuing Bank, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.  For the purposes hereof, “Information” means all
information received from the Borrower relating to the Borrower or any of its
Subsidiaries or their business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; it being understood that all information received from the
Borrower or any of its Subsidiaries after the date hereofEffective Date shall be
deemed confidential unless such information is clearly identified at the time of
delivery as not being confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT HOLDINGS, THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

112

--------------------------------------------------------------------------------


 

MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

Section 9.13                             USA Patriot Act. Each Lender that is
subject to the USA Patriot Act and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA Patriot Act.

 

Section 9.14                             Judgment Currency.

 

(a)                                 If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)                                 The obligations of the Borrower in respect
of any sum due to any party hereto or any holder of any obligation owing
hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than the currency in which such sum is
stated to be due hereunder (the “Agreement Currency”), be discharged only to the
extent that, on the Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

Section 9.15                             Release of Liens and Guarantees.

 

(a)                                 A Subsidiary Loan Party shall automatically
be released from its obligations under the Loan Documents, and all security
interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary (including pursuant to a merger with a
Subsidiary that is not a Loan Party).  Upon any sale or other transfer by any
Loan Party (other than to the Borrower or any Subsidiary Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral or the release of any
Subsidiary Loan Party from its Guarantee under the Guarantee Agreement pursuant
to Section 9.02, the security interests in such Collateral created by the
Security Documents or such Guarantee shall be automatically released.  Upon
termination of the aggregate Commitments and payment in full of all Secured
Obligations (other than (x) contingent indemnification obligations as to which
no claim has been made and (y) Secured Cash Management Obligations and Secured
Swap Obligations (each as defined in the Collateral Agreement) as to which
arrangements reasonably satisfactory to the applicable Secured Party have been
made) and the expiration or termination of all Letters of Credit (including as a
result of obtaining the consent of the applicable

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

113

--------------------------------------------------------------------------------


 

Issuing Bank as described in Section 9.05 of the Credit Agreement, or as a
result of such Letters of Credit being backstopped or cash collateralized), all
obligations under the Loan Documents and all security interests created by the
Security Documents shall be automatically released.  In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release so long as the Borrower or applicable Loan Party shall
have provided the Administrative Agent such certifications or documents as the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Agreement.

 

(b)                                 The Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to subordinate its Lien on
any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
6.02(iii), (iv), (v), (vii), (xi), (xii) or (xiii).

 

(c)                                  Each of the Lenders and the Issuing Bank
irrevocably authorizes the Administrative Agent to provide any release or
evidence of release, termination or subordination contemplated by this Section
9.15.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Loan Party from its obligations under any Loan Document, in each
case in accordance with the terms of the Loan Document and this Section 9.15.

 

Section 9.16                             No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees that
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Lenders, the Lead Arranger and the Syndication
Agent are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the Lead
Arranger and the Syndication Agent, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders, the Lead Arranger and the Syndication Agent
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as
an advisor, agent or fiduciary for the Borrower its Affiliates or any other
Person and (B) none of the Administrative Agent, the Lenders, the Lead Arranger
or the Syndication Agent has any obligation to the Borrower or its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders, the Lead Arranger and the Syndication Agent
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Lenders, the Lead Arranger
and the Syndication Agent has any obligation to disclose any of such interests
to the Borrower or any of its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Lenders, the Lead Arranger or the Syndication
Agent with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 9.17                             Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

114

--------------------------------------------------------------------------------


 

not exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”).  If the Administrative Agent, any Issuing Bank or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged or received by the Administrative Agent, any
Issuing Bank or a Lender exceeds the Maximum Rate, such Person may, to the
extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the obligations hereunder.

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

115

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CUBIST PHARMACEUTICALS, INC.

 

By:                   
                                                                                                                                                                                                                                                                                               
                                        Name:
                                        Title:

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA, as Administrative Agent

 

By:                   
                                                                                                                                                                                                                                                                                               
                                        Name:
                                        Title:

 

ROYAL BANK OF CANADA, as Swingline Lender, Issuing Bank and as a Lender

 

By:                   
                                                                                                                                                                                                                                                                                               
                                        Name:
                                        Title:

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

[BANK NAME], as a Lender

 

By:                   
                                                                                                                                                                                                                                                                                               
                                        Name:
                                        Title:

 

--------------------------------------------------------------------------------

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------